


Exhibit 10.7

 

 

AMENDED AND RESTATED TRUST AGREEMENT

 

among

 

FIRST COMMUNITY BANCORP,

as Depositor

 

 

THE BANK OF NEW YORK,

as Property Trustee

 

 

THE BANK OF NEW YORK (DELAWARE),

as Delaware Trustee

 

 

and

 

 

THE ADMINISTRATIVE TRUSTEES NAMED HEREIN

as Administrative Trustees

 

 

Dated as of September 3, 2003

 

 

FIRST COMMUNITY/CA STATUTORY TRUST VI

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

Defined Terms

 

SECTION 1.1.

Definitions

 

 

ARTICLE II.

The Trust

 

SECTION 2.1.

Name

 

SECTION 2.2.

Office of the Delaware Trustee; Principal Place of Business

 

SECTION 2.3.

Initial Contribution of Trust Property; Fees, Costs and Expenses

 

SECTION 2.4.

Purposes of Trust

 

SECTION 2.5.

Authorization to Enter into Certain Transactions

 

SECTION 2.6.

Assets of Trust

 

SECTION 2.7.

Title to Trust Property

 

 

ARTICLE III.

Payment Account; Paying Agents

 

SECTION 3.1.

Payment Account

 

SECTION 3.2.

Appointment of Paying Agents

 

 

ARTICLE IV.

Distributions; Redemption

 

SECTION 4.1.

Distributions

 

SECTION 4.2.

Redemption

 

SECTION 4.3.

Subordination of Common Securities

 

SECTION 4.4.

Payment Procedures

 

SECTION 4.5.

Withholding Tax

 

SECTION 4.6.

Tax Returns and Other Reports

 

SECTION 4.7.

Payment of Taxes, Duties, Etc. of the Trust

 

SECTION 4.8.

Payments under Indenture or Pursuant to Direct Actions

 

SECTION 4.9.

Exchanges

 

SECTION 4.10.

Calculation Agent

 

SECTION 4.11.

Certain Accounting Matters

 

 

ARTICLE V.

Securities

 

SECTION 5.1.

Initial Ownership

 

SECTION 5.2.

Authorized Trust Securities

 

SECTION 5.3.

Issuance of the Common Securities; Subscription and Purchase of Notes

 

SECTION 5.4.

The Securities Certificates

 

SECTION 5.5.

Rights of Holders

 

SECTION 5.6.

Book-Entry Preferred Securities

 

SECTION 5.7.

Registration of Transfer and Exchange of Preferred Securities Certificates

 

SECTION 5.8.

Mutilated, Destroyed, Lost or Stolen Securities Certificates

 

SECTION 5.9.

Persons Deemed Holders

 

SECTION 5.10.

Cancellation

 

SECTION 5.11.

Ownership of Common Securities by Depositor

 

SECTION 5.12.

Restricted Legends

 

SECTION 5.13.

Form of Certificate of Authentication

 

 

ARTICLE VI.

Meetings; Voting; Acts of Holders

 

SECTION 6.1.

Notice of Meetings

 

i

--------------------------------------------------------------------------------


 

 

SECTION 6.2.

Meetings of Holders of the Preferred Securities

 

SECTION 6.3.

Voting Rights

 

SECTION 6.4.

Proxies, Etc

 

SECTION 6.5.

Holder Action by Written Consent

 

SECTION 6.6.

Record Date for Voting and Other Purposes

 

SECTION 6.7.

Acts of Holders

 

SECTION 6.8.

Inspection of Records

 

SECTION 6.9.

Limitations on Voting Rights

 

SECTION 6.10.

Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults

 

 

ARTICLE VII.

Representations and Warranties

 

SECTION 7.1.

Representations and Warranties of the Property Trustee and the Delaware Trustee

 

SECTION 7.2.

Representations and Warranties of Depositor

 

 

ARTICLE VIII.

The Trustees

 

SECTION 8.1.

Number of Trustees

 

SECTION 8.2.

Property Trustee Required

 

SECTION 8.3.

Delaware Trustee Required

 

SECTION 8.4.

Appointment of Administrative Trustees

 

SECTION 8.5.

Duties and Responsibilities of the Trustees

 

SECTION 8.6.

Notices of Defaults and Extensions

 

SECTION 8.7.

Certain Rights of Property Trustee

 

SECTION 8.8.

Delegation of Power

 

SECTION 8.9.

May Hold Securities

 

SECTION 8.10.

Compensation; Reimbursement; Indemnity

 

SECTION 8.11.

Resignation and Removal; Appointment of Successor

 

SECTION 8.12.

Acceptance of Appointment by Successor

 

SECTION 8.13.

Merger, Conversion, Consolidation or Succession to Business

 

SECTION 8.14.

Not Responsible for Recitals or Issuance of Securities

 

SECTION 8.15.

Property Trustee May File Proofs of Claim

 

SECTION 8.16.

Reports to and from the Property Trustee

 

 

ARTICLE IX.

Termination, Liquidation and Merger

 

SECTION 9.1.

Dissolution Upon Expiration Date

 

SECTION 9.2.

Early Termination

 

SECTION 9.3.

Termination

 

SECTION 9.4.

Liquidation

 

SECTION 9.5.

Mergers, Consolidations, Amalgamations or Replacements of Trust

 

 

ARTICLE X.

Miscellaneous Provisions

 

SECTION 10.1.

Limitation of Rights of Holders

 

SECTION 10.2.

Agreed Tax Treatment of Trust and Trust Securities

 

SECTION 10.3.

Amendment

 

SECTION 10.4.

Separability

 

SECTION 10.5.

Governing Law

 

SECTION 10.6.

Successors

 

SECTION 10.7.

Headings

 

SECTION 10.8.

Reports, Notices and Demands

 

SECTION 10.9.

Agreement Not to Petition

 

ii

--------------------------------------------------------------------------------


 

Exhibit A

Certificate of Trust of First Community/CA Statutory Trust VI

Exhibit B

Form of Common Securities Certificate

Exhibit C

Form of Preferred Securities Certificate

Exhibit D

Junior Subordinated Indenture

Exhibit E

Form of Transferee Certificate to be Executed by Transferees other than QIBs

Exhibit F

Form of Transferee Certificate to be Executed by QIBs

Exhibit G

Form of Officer’s Certificate

Schedule A

Calculation of LIBOR

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TRUST AGREEMENT, dated as of September 3, 2003, among (i)
First Community Bancorp, a California corporation (including any successors or
permitted assigns, the “Depositor”), (ii) The Bank of New York, a New York
banking corporation, as property trustee (in such capacity, the “Property
Trustee”), (iii) The Bank of New York (Delaware), a Delaware banking
corporation, as Delaware trustee (in such capacity, the “Delaware Trustee”),
(iv) Matthew P. Wagner, an individual, Lynn M. Hopkins, an individual and Jared
M. Wolff, an individual, each of whose address is c/o First Community Bancorp,
120 Wilshire Blvd., Santa Monica, California 90401, as administrative trustees
(in such capacities, each an “Administrative Trustee” and, collectively, the
“Administrative Trustees” and, together with the Property Trustee and the
Delaware Trustee, the “Trustees”) and (v) the several Holders, as hereinafter
defined.

 

WITNESSETH

 

Whereas, the Depositor, the Property Trustee and the Delaware Trustee have
heretofore created a Delaware statutory trust pursuant to the Delaware Statutory
Trust Act by entering into a Trust Agreement, dated as of August 29, 2003 (the
“Original Trust Agreement”), and by executing and filing with the Secretary of
State of the State of Delaware the Certificate of Trust, substantially in the
form attached as Exhibit A; and

 

Whereas, the Depositor and the Trustees desire to amend and restate the Original
Trust Agreement in its entirety as set forth herein to provide for, among other
things, (i) the issuance of the Common Securities by the Trust to the Depositor,
(ii) the issuance and sale of the Preferred Securities by the Trust pursuant to
the Purchase Agreement and (iii) the acquisition by the Trust from the Depositor
of all of the right, title and interest in and to the Notes;

 

Now, Therefore, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:

 


ARTICLE I.


 


DEFINED TERMS


 


SECTION 1.1.                       DEFINITIONS.

 

For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

 

(a)                                  the terms defined in this Article I have
the meanings assigned to them in this Article I;

 

(b)                                 the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

--------------------------------------------------------------------------------


 

(c)                                  all accounting terms used but not defined
herein have the meanings assigned to them in accordance with United States
generally accepted accounting principles;

 

(d)                                 unless the context otherwise requires, any
reference to an “Article”, a “Section”, a “Schedule” or an “Exhibit” refers to
an Article, a Section, a Schedule or an Exhibit, as the case may be, of or to
this Trust Agreement;

 

(e)                                  the words “hereby”, “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Trust Agreement as a
whole and not to any particular Article, Section or other subdivision;

 

(f)                                    a reference to the singular includes the
plural and vice versa; and

 

(g)                                 the masculine, feminine or neuter genders
used herein shall include the masculine, feminine and neuter genders.

 

“Act” has the meaning specified in Section 6.7.

 

“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.

 

“Additional Interest Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest paid
by the Depositor on a Like Amount of Notes for such period.

 

“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.

 

“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.

 

“Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

 

“Bankruptcy Event” means, with respect to any Person:

 

2

--------------------------------------------------------------------------------


 

(a)  the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, (iii)
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its property
or (iv) ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or

 

(b)  the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.

 

“Bankruptcy Laws” means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

 

“Book-Entry Preferred Security” means a Preferred Security, the ownership and
transfers of which shall be made through book entries by a Depositary.

 

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.

 

“Calculation Agent” has the meaning specified in Section 4.10.

 

“Capital Disqualification Event” has the meaning specified in Section 1.1 of the
Indenture.

 

“Closing Date” has the meaning specified in the Purchase Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such Commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.

 

“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit B.

 

3

--------------------------------------------------------------------------------


 

“Common Security” means an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.

 

“Corporate Trust Office” means the principal office of the Property Trustee at
which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at 101 Barclay
Street, New York, New York 10286, Attention:  Corporate Trust Administration.

 

“Definitive Preferred Securities Certificates” means Preferred Securities issued
in certificated, fully registered form that are not Global Preferred Securities.

 

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.

 

“Delaware Trustee” means the Person identified as the “Delaware Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.

 

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Depositor or any successor
thereto.  DTC will be the initial Depositary.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

 

“Depositor” has the meaning specified in the preamble to this Trust Agreement
and any successors and permitted assigns.

 

“Depositor Affiliate” has the meaning specified in Section 4.9.

 

“Distribution Date” has the meaning specified in Section 4.1(a)(i).

 

“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

 

“DTC” means The Depository Trust Company or any successor thereto.

 

“Early Termination Event” has the meaning specified in Section 9.2.

 

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

4

--------------------------------------------------------------------------------


 

(a)  the occurrence of a Note Event of Default; or

 

(b)  default by the Trust in the payment of any Distribution when it becomes due
and payable, and continuation of such default for a period of thirty (30) days;
or

 

(c)  default by the Trust in the payment of any Redemption Price of any Trust
Security when it becomes due and payable; or

 

(d)  default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

 

(e)  the occurrence of a Bankruptcy Event with respect to the Property Trustee
if a successor Property Trustee has not been appointed within ninety (90) days
thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, in each case as amended from time to time.

 

“Expiration Date” has the meaning specified in Section 9.1.

 

“Extension Period” has the meaning specified in Section 4.1(a)(ii).

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System,
the staff thereof, or a Federal Reserve Bank, acting through delegated
authority, in each case under the rules, regulations and policies of the Federal
Reserve System, or if at any time after the execution of this Trust Agreement
any such entity is not existing and performing the duties now assigned to it ,
any successor body performing similar duties or functions.

 

“Fiscal Year” shall be the fiscal year of the Trust, which shall be the calendar
year, or such other period as is required by the Code.

 

“Global Preferred Security” means a Preferred Securities Certificate evidencing
ownership of Book-Entry Preferred Securities.

 

“Guarantee Agreement” means the Guarantee Agreement executed and delivered by
the Depositor and The Bank of New York, as guarantee trustee, contemporaneously
with the execution and delivery of this Trust Agreement for the benefit of the
holders of the Preferred Securities, as amended from time to time.

 

“Holder” means a Person in whose name a Trust Security or Trust Securities are
registered in the Securities Register; any such Person shall be a beneficial
owner within the meaning of the Delaware Statutory Trust Act.

 

5

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning specified in Section 8.10(c).

 

“Indenture” means the Junior Subordinated Indenture executed and delivered by
the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, as amended or supplemented from
time to time.

 

“Indenture Redemption Price” has the meaning specified in Section 4.2(c).

 

“Interest Payment Date” has the meaning specified in Section 1.1 of the
Indenture.

 

“Investment Company Act” means the Investment Company Act of 1940, or any
successor statute thereto, in each case as amended from time to time.

 

“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.

 

“LIBOR” has the meaning specified in Schedule A.

 

“LIBOR Business Day” has the meaning specified in Schedule A.

 

“LIBOR Determination Date” has the meaning specified in Schedule A.

 

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.

 

“Like Amount” means (a) with respect to a redemption of any Trust Securities,
Trust Securities having a Liquidation Amount equal to the principal amount of
Notes to be contemporaneously redeemed or paid at maturity in accordance with
the Indenture, the proceeds of which will be used to pay the Redemption Price of
such Trust Securities, (b) with respect to a distribution of Notes to Holders of
Trust Securities in connection with a dissolution of the Trust, Notes having a
principal amount equal to the Liquidation Amount of the Trust Securities of the
Holder to whom such Notes are distributed and (c) with respect to any
distribution of Additional Interest Amounts to Holders of Trust Securities,
Notes having a principal amount equal to the Liquidation Amount of the Trust
Securities in respect of which such distribution is made.

 

“Liquidation Amount” means the stated amount of $1,000 per Trust Security.

 

“Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.

 

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

 

“Majority in Liquidation Amount of the Preferred Securities” means Preferred
Securities representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Preferred
Securities.

 

6

--------------------------------------------------------------------------------


 

“Note Event of Default” means any “Event of Default” specified in Section 5.1 of
the Indenture.

 

“Note Redemption Date” means, with respect to any Notes to be redeemed under the
Indenture, the date fixed for redemption of such Notes under the Indenture.

 

“Note Trustee” means the Person identified as the “Trustee” in the Indenture,
solely in its capacity as Trustee pursuant to the Indenture and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Trustee appointed as provided in the Indenture.

 

“Notes” means the Depositor’s Floating Rate Junior Subordinated Notes issued
pursuant to the Indenture.

 

“Office of Thrift Supervision” means the Office of Thrift Supervision, as from
time to time constituted or, if at any time after the execution of this Trust
Agreement such Office is not existing and performing the duties now assigned to
it, then the body performing such duties at such time.

 

“Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16) shall include:

 

(a) a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;

 

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

 

(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.

 

“Operative Documents” means the Purchase Agreement, the Indenture, the Trust
Agreement, the Guarantee Agreement, the Notes and the Trust Securities.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Depositor or any Affiliate of the Depositor.

 

“Original Issue Date” means the date of original issuance of the Trust
Securities.

 

“Original Trust Agreement” has the meaning specified in the recitals to this
Trust Agreement.

 

7

--------------------------------------------------------------------------------


 

“Outstanding”, when used with respect to any Trust Securities, means, as of the
date of determination, all Trust Securities theretofore executed and delivered
under this Trust Agreement, except:

 

(a) Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;

 

(b) Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent in trust for the Holders of such Trust Securities; provided, that if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and

 

(c) Trust Securities that have been paid or in exchange for or in lieu of which
other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, legal and binding obligations of the
Trust;

 

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

 

“Owner” means each Person who is the beneficial owner of Book-Entry Preferred
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.

 

“Paying Agent” means any Person authorized by the Administrative Trustees to pay
Distributions or other amounts in respect of any Trust Securities on behalf of
the Trust.

 

“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust,

 

8

--------------------------------------------------------------------------------


 

unincorporated association or government, or any agency or political subdivision
thereof, or any other entity of whatever nature.

 

“Preferred Security” means an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.

 

“Preferred Securities Certificate” means a certificate evidencing ownership of
Preferred Securities, substantially in the form attached as Exhibit C.

 

“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Property Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.

 

“Purchase Agreement” means the Purchase Agreement executed and delivered by the
Trust, the Depositor and Trapeza CDO III, LLC, as purchaser, contemporaneously
with the execution and delivery of this Trust Agreement, as amended from time to
time.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

 

“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided,
that each Note Redemption Date and the stated maturity (or any date of principal
repayment upon early maturity) of the Notes shall be a Redemption Date for a
Like Amount of Trust Securities.

 

“Redemption Price” means, with respect to any Trust Security, the Liquidation
Amount of such Trust Security, plus accumulated and unpaid Distributions to the
Redemption Date, plus the related amount of the premium, if any, paid by the
Depositor upon the concurrent redemption  or payment at maturity of a Like
Amount of Notes.

 

“Reference Banks” has the meaning specified in Schedule A.

 

“Responsible Officer” means, with respect to the Property Trustee, any Senior
Vice President, any Vice President, any Assistant Vice President, the Secretary,
any Assistant Secretary, the Treasurer, any Assistant Treasurer, any Trust
Officer or Assistant Trust Officer or any other officer of the Corporate Trust
Department of the Property Trustee and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of that officer’s knowledge of and familiarity with the particular
subject.

 

“Securities Act” means the Securities Act of 1933, and any successor statute
thereto, in each case as amended from time to time.

 

“Securities Certificate” means any one of the Common Securities Certificates or
the Preferred Securities Certificates.

 

9

--------------------------------------------------------------------------------


 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.7.

 

“Successor Securities” has the meaning specified in Section 9.5(a).

 

“Tax Event” has the meaning specified in Section 1.1 of the Indenture.

 

“Trust” means the Delaware statutory trust known as “First Community/CA
Statutory Trust VI,” which was created on August 29, 2003, under the Delaware
Statutory Trust Act pursuant to the Original Trust Agreement and the filing of
the Certificate of Trust, and continued pursuant to this Trust Agreement.

 

“Trust Agreement” means this Amended and Restated Trust Agreement, as the same
may be modified, amended or supplemented from time to time in accordance with
the applicable provisions hereof, including all Schedules and Exhibits.

 

“Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.

 

“Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing to,
the Payment Account and (c) all proceeds and rights in respect of the foregoing
and any other property and assets for the time being held or deemed to be held
by the Property Trustee pursuant to the trusts of this Trust Agreement.

 

“Trust Security” means any one of the Common Securities or the Preferred
Securities.

 


ARTICLE II.


 


THE TRUST


 


SECTION 2.1.                       NAME.


 

The trust continued hereby shall be known as “First Community/CA Statutory Trust
VI,” as such name may be modified from time to time by the Administrative
Trustees following written notice to the Holders of Trust Securities and the
other Trustees, in which name the Trustees may conduct the business of the
Trust, make and execute contracts and other instruments on behalf of the Trust
and sue and be sued.

 


SECTION 2.2.                       OFFICE OF THE DELAWARE TRUSTEE; PRINCIPAL
PLACE OF BUSINESS.


 

The address of the Delaware Trustee in the State of Delaware is White Clay
Center Route 273, Newark, Delaware 19711, Attention: Corporate Trust
Administration, or such other address in the State of Delaware as the Delaware
Trustee may designate by written notice to the Holders, the Depositor, the
Property Trustee and the Administrative Trustees. The principal executive office
of the Trust is c/o First Community Bancorp, 120 Wilshire Blvd., Santa Monica,
California 90401. Attention: Chief Financial Officer, as such address may be
changed from time to time by the Administrative Trustees following written
notice to the Holders and the other Trustees.

 

10

--------------------------------------------------------------------------------


 


SECTION 2.3.                       INITIAL CONTRIBUTION OF TRUST PROPERTY; FEES,
COSTS AND EXPENSES.


 

The Property Trustee acknowledges receipt from the Depositor in connection with
the Original Trust Agreement of the sum of ten dollars ($10), which constituted
the initial Trust Property. The Depositor shall pay all fees, costs and expenses
of the Trust (except with respect to the Trust Securities) as they arise or
shall, upon request of any Trustee, promptly reimburse such Trustee for any such
fees, costs and expenses paid by such Trustee. The Depositor shall make no claim
upon the Trust Property for the payment of such fees, costs or expenses.

 


SECTION 2.4.                       PURPOSES OF TRUST.


 


(A)                                  THE EXCLUSIVE PURPOSES AND FUNCTIONS OF THE
TRUST ARE TO (I) ISSUE AND SELL TRUST SECURITIES AND USE THE PROCEEDS FROM SUCH
SALE TO ACQUIRE THE NOTES AND (II)  ENGAGE IN ONLY THOSE ACTIVITIES NECESSARY OR
INCIDENTAL THERETO. THE DELAWARE TRUSTEE, THE PROPERTY TRUSTEE AND THE
ADMINISTRATIVE TRUSTEES ARE TRUSTEES OF THE TRUST, AND HAVE ALL THE RIGHTS,
POWERS AND DUTIES TO THE EXTENT SET FORTH HEREIN.  THE TRUSTEES HEREBY
ACKNOWLEDGE THAT THEY ARE TRUSTEES OF THE TRUST.


 


(B)                                 SO LONG AS THIS TRUST AGREEMENT REMAINS IN
EFFECT, THE TRUST (OR THE TRUSTEES ACTING ON BEHALF OF THE TRUST) SHALL NOT
UNDERTAKE ANY BUSINESS, ACTIVITIES OR TRANSACTION EXCEPT AS EXPRESSLY PROVIDED
HEREIN OR CONTEMPLATED HEREBY. IN PARTICULAR, THE TRUST (OR THE TRUSTEES ACTING
ON BEHALF OF THE TRUST) SHALL NOT (I) ACQUIRE ANY INVESTMENTS OR ENGAGE IN ANY
ACTIVITIES NOT AUTHORIZED BY THIS TRUST AGREEMENT, (II) SELL, ASSIGN, TRANSFER,
EXCHANGE, MORTGAGE, PLEDGE, SET-OFF OR OTHERWISE DISPOSE OF ANY OF THE TRUST
PROPERTY OR INTERESTS THEREIN, INCLUDING TO HOLDERS, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, (III) INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR ISSUE ANY
OTHER DEBT, (IV) TAKE OR CONSENT TO ANY ACTION THAT WOULD RESULT IN THE
PLACEMENT OF A LIEN ON ANY OF THE TRUST PROPERTY, (V) TAKE OR CONSENT TO ANY
ACTION THAT WOULD REASONABLY BE EXPECTED TO CAUSE THE TRUST TO BECOME TAXABLE AS
A CORPORATION OR CLASSIFIED AS OTHER THAN A GRANTOR TRUST FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES, (VI) TAKE OR CONSENT TO ANY ACTION THAT WOULD CAUSE
THE NOTES TO BE TREATED AS OTHER THAN INDEBTEDNESS OF THE DEPOSITOR FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES OR (VII) TAKE OR CONSENT TO ANY ACTION THAT
WOULD CAUSE THE TRUST TO BE DEEMED TO BE AN “INVESTMENT COMPANY” REQUIRED TO BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT.


 


SECTION 2.5.                       AUTHORIZATION TO ENTER INTO CERTAIN
TRANSACTIONS.


 


(A)                                  THE TRUSTEES SHALL CONDUCT THE AFFAIRS OF
THE TRUST IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS TRUST AGREEMENT.
IN ACCORDANCE WITH THE FOLLOWING PROVISIONS (I) AND (II), THE TRUSTEES SHALL
HAVE THE AUTHORITY TO ENTER INTO ALL TRANSACTIONS AND AGREEMENTS DETERMINED BY
THE TRUSTEES TO BE APPROPRIATE IN EXERCISING THE AUTHORITY, EXPRESS OR IMPLIED,
OTHERWISE GRANTED TO THE TRUSTEES, UNDER THIS TRUST AGREEMENT, AND TO PERFORM
ALL ACTS IN FURTHERANCE THEREOF, INCLUDING THE FOLLOWING:


 

(I)                                     AS AMONG THE TRUSTEES, EACH
ADMINISTRATIVE TRUSTEE SHALL SEVERALLY HAVE THE POWER AND AUTHORITY TO ACT ON
BEHALF OF THE TRUST WITH RESPECT TO THE FOLLOWING MATTERS:

 

(A)                              THE ISSUANCE AND SALE OF THE TRUST SECURITIES;

 

11

--------------------------------------------------------------------------------


 

(B)                                TO CAUSE THE TRUST TO ENTER INTO, AND TO
EXECUTE, DELIVER AND PERFORM ON BEHALF OF THE TRUST, SUCH AGREEMENTS AS MAY BE
NECESSARY OR DESIRABLE IN CONNECTION WITH THE PURPOSES AND FUNCTION OF THE
TRUST, INCLUDING, WITHOUT LIMITATION, A COMMON SECURITIES SUBSCRIPTION AGREEMENT
AND A JUNIOR SUBORDINATED NOTE SUBSCRIPTION AGREEMENT;

 

(C)                                ASSISTING IN THE SALE OF THE PREFERRED
SECURITIES IN ONE OR MORE TRANSACTIONS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT, AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS;

 

(D)                               ASSISTING IN THE SENDING OF NOTICES (OTHER
THAN NOTICES OF DEFAULT) AND OTHER INFORMATION REGARDING THE TRUST SECURITIES
AND THE NOTES TO THE HOLDERS IN ACCORDANCE WITH THIS TRUST AGREEMENT;

 

(E)                                 THE APPOINTMENT OF A PAYING AGENT AND
SECURITIES REGISTRAR IN ACCORDANCE WITH THIS TRUST AGREEMENT;

 

(F)                                 EXECUTION OF THE TRUST SECURITIES ON BEHALF
OF THE TRUST IN ACCORDANCE WITH THIS TRUST AGREEMENT;

 

(G)                                EXECUTION AND DELIVERY OF CLOSING
CERTIFICATES, IF ANY, PURSUANT TO THE PURCHASE AGREEMENT AND APPLICATION FOR A
TAXPAYER IDENTIFICATION NUMBER FOR THE TRUST;

 

(H)                               PREPARATION AND FILING OF ALL APPLICABLE TAX
RETURNS AND TAX INFORMATION REPORTS THAT ARE REQUIRED TO BE FILED ON BEHALF OF
THE TRUST;

 

(I)                                    ESTABLISHING A RECORD DATE WITH RESPECT
TO ALL ACTIONS TO BE TAKEN HEREUNDER THAT REQUIRE A RECORD DATE TO BE
ESTABLISHED, EXCEPT AS PROVIDED IN SECTION 6.10(A);

 

(J)                                   UNLESS OTHERWISE REQUIRED BY THE DELAWARE
STATUTORY TRUST ACT TO EXECUTE ON BEHALF OF THE TRUST (EITHER ACTING ALONE OR
TOGETHER WITH THE OTHER ADMINISTRATIVE TRUSTEES) ANY DOCUMENTS THAT SUCH
ADMINISTRATIVE TRUSTEE HAS THE POWER TO EXECUTE PURSUANT TO THIS TRUST
AGREEMENT; AND

 

(K)                               THE TAKING OF ANY ACTION INCIDENTAL TO THE
FOREGOING AS SUCH ADMINISTRATIVE TRUSTEE MAY FROM TIME TO TIME DETERMINE IS
NECESSARY OR ADVISABLE TO GIVE EFFECT TO THE TERMS OF THIS TRUST AGREEMENT.

 

(II)                                  AS AMONG THE TRUSTEES, THE PROPERTY
TRUSTEE SHALL HAVE THE POWER, DUTY AND AUTHORITY TO ACT ON BEHALF OF THE TRUST
WITH RESPECT TO THE FOLLOWING MATTERS:

 

(A)                              THE RECEIPT AND HOLDING OF LEGAL TITLE OF THE
NOTES;

 

(B)                                THE ESTABLISHMENT OF THE PAYMENT ACCOUNT;

 

12

--------------------------------------------------------------------------------


 

(C)                                THE COLLECTION OF INTEREST, PRINCIPAL AND ANY
OTHER PAYMENTS MADE IN RESPECT OF THE NOTES AND THE HOLDING OF SUCH AMOUNTS IN
THE PAYMENT ACCOUNT;

 

(D)                               THE DISTRIBUTION THROUGH THE PAYING AGENT OF
AMOUNTS DISTRIBUTABLE TO THE HOLDERS IN RESPECT OF THE TRUST SECURITIES;

 

(E)                                 THE EXERCISE OF ALL OF THE RIGHTS, POWERS
AND PRIVILEGES OF A HOLDER OF THE NOTES IN ACCORDANCE WITH THE TERMS OF THIS
TRUST AGREEMENT;

 

(F)                                 THE SENDING OF NOTICES OF DEFAULT AND OTHER
INFORMATION REGARDING THE TRUST SECURITIES AND THE NOTES TO THE HOLDERS IN
ACCORDANCE WITH THIS TRUST AGREEMENT;

 

(G)                                THE DISTRIBUTION OF THE TRUST PROPERTY IN
ACCORDANCE WITH THE TERMS OF THIS TRUST AGREEMENT;

 

(H)                               TO THE EXTENT PROVIDED IN THIS TRUST
AGREEMENT, THE WINDING UP OF THE AFFAIRS OF AND LIQUIDATION OF THE TRUST AND THE
PREPARATION, EXECUTION AND FILING OF THE CERTIFICATE OF CANCELLATION OF THE
TRUST WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE; AND

 

(I)                                    THE TAKING OF ANY ACTION INCIDENTAL TO
THE FOREGOING AS THE PROPERTY TRUSTEE MAY FROM TIME TO TIME DETERMINE IS
NECESSARY OR ADVISABLE TO GIVE EFFECT TO THE TERMS OF THIS TRUST AGREEMENT AND
PROTECT AND CONSERVE THE TRUST PROPERTY FOR THE BENEFIT OF THE HOLDERS (WITHOUT
CONSIDERATION OF THE EFFECT OF ANY SUCH ACTION ON ANY PARTICULAR HOLDER).

 


(B)                                 IN CONNECTION WITH THE ISSUE AND SALE OF THE
PREFERRED SECURITIES, THE DEPOSITOR SHALL HAVE THE RIGHT AND RESPONSIBILITY TO
ASSIST THE TRUST WITH RESPECT TO, OR EFFECT ON BEHALF OF THE TRUST, THE
FOLLOWING (AND ANY ACTIONS TAKEN BY THE DEPOSITOR IN FURTHERANCE OF THE
FOLLOWING PRIOR TO THE DATE OF THIS TRUST AGREEMENT ARE HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS):


 

(I)                                     THE NEGOTIATION OF THE TERMS OF, AND THE
EXECUTION AND DELIVERY OF, THE PURCHASE AGREEMENT PROVIDING FOR THE SALE OF THE
PREFERRED SECURITIES IN ONE OR MORE TRANSACTIONS EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT, AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS; AND

 

(II)                                  THE TAKING OF ANY OTHER ACTIONS NECESSARY
OR DESIRABLE TO CARRY OUT ANY OF THE FOREGOING ACTIVITIES.

 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE ADMINISTRATIVE TRUSTEES ARE AUTHORIZED AND DIRECTED TO CONDUCT THE
AFFAIRS OF THE TRUST AND TO OPERATE THE TRUST SO THAT THE TRUST WILL NOT BE
TAXABLE AS A CORPORATION OR CLASSIFIED AS OTHER THAN A GRANTOR TRUST FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES, SO THAT THE NOTES WILL BE TREATED AS
INDEBTEDNESS OF THE DEPOSITOR FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AND
SO THAT THE TRUST WILL NOT BE DEEMED TO BE AN “INVESTMENT COMPANY” REQUIRED TO
BE REGISTERED UNDER THE INVESTMENT COMPANY ACT. IN THIS CONNECTION, EACH
ADMINISTRATIVE TRUSTEE IS AUTHORIZED TO TAKE ANY ACTION, NOT INCONSISTENT WITH
APPLICABLE LAW, THE CERTIFICATE OF TRUST OR THIS TRUST AGREEMENT, THAT SUCH
ADMINISTRATIVE

 

13

--------------------------------------------------------------------------------


 

Trustee determines in his or her discretion to be necessary or desirable for
such purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. 
In no event shall the Administrative Trustees be liable to the Trust or the
Holders for any failure to comply with this Section 2.5 to the extent that such
failure results solely from a change in law or regulation or in the
interpretation thereof.


 


(D)                                 ANY ACTION TAKEN BY A TRUSTEE IN ACCORDANCE
WITH ITS POWERS SHALL CONSTITUTE THE ACT OF AND SERVE TO BIND THE TRUST.  IN
DEALING WITH ANY TRUSTEE ACTING ON BEHALF OF THE TRUST, NO PERSON SHALL BE
REQUIRED TO INQUIRE INTO THE AUTHORITY OF SUCH TRUSTEE TO BIND THE TRUST. 
PERSONS DEALING WITH THE TRUST ARE ENTITLED TO RELY CONCLUSIVELY ON THE POWER
AND AUTHORITY OF ANY TRUSTEE AS SET FORTH IN THIS TRUST AGREEMENT.


 


SECTION 2.6.                       ASSETS OF TRUST.


 

The assets of the Trust shall consist of the Trust Property.

 


SECTION 2.7.                       TITLE TO TRUST PROPERTY.


 


(A)                                  LEGAL TITLE TO ALL TRUST PROPERTY SHALL BE
VESTED AT ALL TIMES IN THE PROPERTY TRUSTEE AND SHALL BE HELD AND ADMINISTERED
BY THE PROPERTY TRUSTEE IN TRUST FOR THE BENEFIT OF THE TRUST AND THE HOLDERS IN
ACCORDANCE WITH THIS TRUST AGREEMENT.


 


(B)                                 THE HOLDERS SHALL NOT HAVE ANY RIGHT OR
TITLE TO THE TRUST PROPERTY OTHER THAN THE UNDIVIDED BENEFICIAL INTEREST IN THE
ASSETS OF THE TRUST CONFERRED BY THEIR TRUST SECURITIES AND THEY SHALL HAVE NO
RIGHT TO CALL FOR ANY PARTITION OR DIVISION OF PROPERTY, PROFITS OR RIGHTS OF
THE TRUST EXCEPT AS DESCRIBED BELOW. THE TRUST SECURITIES SHALL BE PERSONAL
PROPERTY GIVING ONLY THE RIGHTS SPECIFICALLY SET FORTH THEREIN AND IN THIS TRUST
AGREEMENT.


 


ARTICLE III.


 


PAYMENT ACCOUNT; PAYING AGENTS


 


SECTION 3.1.                       PAYMENT ACCOUNT.


 


(A)                                  ON OR PRIOR TO THE CLOSING DATE, THE
PROPERTY TRUSTEE SHALL ESTABLISH THE PAYMENT ACCOUNT. THE PROPERTY TRUSTEE AND
THE PAYING AGENT SHALL HAVE EXCLUSIVE CONTROL AND SOLE RIGHT OF WITHDRAWAL WITH
RESPECT TO THE PAYMENT ACCOUNT FOR THE PURPOSE OF MAKING DEPOSITS IN AND
WITHDRAWALS FROM THE PAYMENT ACCOUNT IN ACCORDANCE WITH THIS TRUST AGREEMENT.
ALL MONIES AND OTHER PROPERTY DEPOSITED OR HELD FROM TIME TO TIME IN THE PAYMENT
ACCOUNT SHALL BE HELD BY THE PROPERTY TRUSTEE IN THE PAYMENT ACCOUNT FOR THE
EXCLUSIVE BENEFIT OF THE HOLDERS AND FOR DISTRIBUTION AS HEREIN PROVIDED.


 


(B)                                 THE PROPERTY TRUSTEE SHALL DEPOSIT IN THE
PAYMENT ACCOUNT, PROMPTLY UPON RECEIPT, ALL PAYMENTS OF PRINCIPAL OF OR INTEREST
ON, AND ANY OTHER PAYMENTS WITH RESPECT TO, THE NOTES. AMOUNTS HELD IN THE
PAYMENT ACCOUNT SHALL NOT BE INVESTED BY THE PROPERTY TRUSTEE PENDING
DISTRIBUTION THEREOF.

 

14

--------------------------------------------------------------------------------


 


SECTION 3.2.                       APPOINTMENT OF PAYING AGENTS.


 

The Paying Agent shall initially be the Property Trustee. The Paying Agent shall
make Distributions to Holders from the Payment Account and shall report the
amounts of such Distributions to the Property Trustee and the Administrative
Trustees. Any Paying Agent shall have the revocable power to withdraw funds from
the Payment Account solely for the purpose of making the Distributions referred
to above. The Administrative Trustees may revoke such power and remove the
Paying Agent in their sole discretion. Any Person acting as Paying Agent shall
be permitted to resign as Paying Agent upon thirty (30) days’ written notice to
the Administrative Trustees and the Property Trustee. If the Property Trustee
shall no longer be the Paying Agent or a successor Paying Agent shall resign or
its authority to act be revoked, the Administrative Trustees shall appoint a
successor (which shall be a bank or trust company) to act as Paying Agent.  Such
successor Paying Agent appointed by the Administrative Trustees shall execute
and deliver to the Trustees an instrument in which such successor Paying Agent
shall agree with the Trustees that as Paying Agent, such successor Paying Agent
will hold all sums, if any, held by it for payment to the Holders in trust for
the benefit of the Holders entitled thereto until such sums shall be paid to
such Holders. The Paying Agent shall return all unclaimed funds to the Property
Trustee and upon removal of a Paying Agent such Paying Agent shall also return
all funds in its possession to the Property Trustee. The provisions of Article
VIII shall apply to the Property Trustee also in its role as Paying Agent, for
so long as the Property Trustee shall act as Paying Agent and, to the extent
applicable, to any other Paying Agent appointed hereunder. Any reference in this
Trust Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.

 


ARTICLE IV.


 


DISTRIBUTIONS; REDEMPTION


 


SECTION 4.1.                       DISTRIBUTIONS.


 


(A)                                  THE TRUST SECURITIES REPRESENT UNDIVIDED
BENEFICIAL INTERESTS IN THE TRUST PROPERTY, AND DISTRIBUTIONS (INCLUDING ANY
ADDITIONAL INTEREST AMOUNTS) WILL BE MADE ON THE TRUST SECURITIES AT THE RATE
AND ON THE DATES THAT PAYMENTS OF INTEREST (INCLUDING ANY ADDITIONAL INTEREST)
ARE MADE ON THE NOTES. ACCORDINGLY:


 

(I)                                     DISTRIBUTIONS ON THE TRUST SECURITIES
SHALL BE CUMULATIVE, AND SHALL ACCUMULATE WHETHER OR NOT THERE ARE FUNDS OF THE
TRUST AVAILABLE FOR THE PAYMENT OF DISTRIBUTIONS. DISTRIBUTIONS SHALL ACCUMULATE
FROM SEPTEMBER 3, 2003, AND, EXCEPT AS PROVIDED IN CLAUSE (II) BELOW, SHALL BE
PAYABLE QUARTERLY IN ARREARS ON MARCH 15TH, JUNE 15TH, SEPTEMBER 15TH AND
DECEMBER 15TH OF EACH YEAR, COMMENCING ON DECEMBER 15, 2003.  IF ANY DATE ON
WHICH A DISTRIBUTION IS OTHERWISE PAYABLE ON THE TRUST SECURITIES IS NOT A
BUSINESS DAY, THEN THE PAYMENT OF SUCH DISTRIBUTION SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY (AND NO INTEREST SHALL ACCRUE IN RESPECT OF THE AMOUNTS 
WHOSE PAYMENT IS SO DELAYED FOR THE PERIOD FROM AND AFTER EACH SUCH DATE UNTIL
THE NEXT SUCCEEDING BUSINESS DAY), EXCEPT THAT, IF SUCH BUSINESS DAY FALLS IN
THE NEXT SUCCEEDING CALENDAR YEAR, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY, IN EACH CASE, WITH THE SAME FORCE AND EFFECT AS IF MADE
ON SUCH DATE (EACH DATE ON WHICH

 

15

--------------------------------------------------------------------------------


 

DISTRIBUTIONS ARE PAYABLE IN ACCORDANCE WITH THIS SECTION 4.1(A)(I), A
“DISTRIBUTION DATE”);

 

(II)                                  IN THE EVENT (AND TO THE EXTENT) THAT THE
DEPOSITOR EXERCISES ITS RIGHT UNDER THE INDENTURE TO DEFER THE PAYMENT OF
INTEREST ON THE NOTES, DISTRIBUTIONS ON THE TRUST SECURITIES SHALL BE DEFERRED. 
UNDER THE INDENTURE, SO LONG AS NO NOTE EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE DEPOSITOR SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO
TIME DURING THE TERM OF THE NOTES, TO DEFER THE PAYMENT OF INTEREST ON THE NOTES
FOR A PERIOD OF UP TO TWENTY (20) CONSECUTIVE QUARTERLY INTEREST PAYMENT PERIODS
(EACH SUCH EXTENDED INTEREST PAYMENT PERIOD, AN “EXTENSION PERIOD”), DURING
WHICH EXTENSION PERIOD NO INTEREST ON THE NOTES SHALL BE DUE AND PAYABLE (EXCEPT
ANY ADDITIONAL TAX SUMS THAT MAY BE DUE AND PAYABLE).  NO INTEREST ON THE NOTES
SHALL BE DUE AND PAYABLE DURING AN EXTENSION PERIOD, EXCEPT AT THE END THEREOF,
BUT EACH INSTALLMENT OF INTEREST THAT WOULD OTHERWISE HAVE BEEN DUE AND PAYABLE
DURING SUCH EXTENSION PERIOD SHALL BEAR ADDITIONAL INTEREST (TO THE EXTENT
PAYMENT OF SUCH INTEREST WOULD BE LEGALLY ENFORCEABLE) AT THE RATE EQUAL TO
LIBOR PLUS 3.05% PER ANNUM, PROVIDED, THAT, THE APPLICABLE INTEREST RATE SHALL
NOT EXCEED 12.0% THROUGH THE INTEREST PAYMENT DATE IN SEPTEMBER, 2008,
COMPOUNDED QUARTERLY, FROM THE DATES ON WHICH AMOUNTS WOULD HAVE OTHERWISE BEEN
DUE AND PAYABLE UNTIL PAID OR UNTIL FUNDS FOR THE PAYMENT THEREOF HAVE BEEN MADE
AVAILABLE FOR PAYMENT.  IF DISTRIBUTIONS ARE DEFERRED, THE DEFERRED
DISTRIBUTIONS (INCLUDING ADDITIONAL INTEREST AMOUNTS) SHALL BE PAID ON THE DATE
THAT THE RELATED EXTENSION PERIOD TERMINATES, TO HOLDERS OF THE TRUST SECURITIES
AS THEY APPEAR ON THE BOOKS AND RECORDS OF THE TRUST ON THE RECORD DATE
IMMEDIATELY PRECEDING SUCH TERMINATION DATE.

 

(III)                               DISTRIBUTIONS SHALL ACCUMULATE IN RESPECT OF
THE TRUST SECURITIES AT A VARIABLE RATE EQUAL TO LIBOR PLUS 3.05% OF THE
LIQUIDATION AMOUNT OF THE TRUST SECURITIES, SUCH RATE BEING THE RATE OF INTEREST
PAYABLE ON THE NOTES, PROVIDED, THAT, THE APPLICABLE DISTRIBUTION RATE SHALL NOT
EXCEED 12.0% THROUGH THE DISTRIBUTION DATE IN SEPTEMBER, 2008. LIBOR SHALL BE
DETERMINED BY THE CALCULATION AGENT IN ACCORDANCE WITH SCHEDULE A. THE AMOUNT OF
DISTRIBUTIONS PAYABLE FOR ANY PERIOD LESS THAN A FULL DISTRIBUTION PERIOD SHALL
BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED
IN THE RELEVANT DISTRIBUTION PERIOD.  THE AMOUNT OF DISTRIBUTIONS PAYABLE FOR
ANY PERIOD SHALL INCLUDE ANY ADDITIONAL INTEREST AMOUNTS IN RESPECT OF SUCH
PERIOD; AND

 

(IV)                              DISTRIBUTIONS ON THE TRUST SECURITIES SHALL BE
MADE BY THE PAYING AGENT FROM THE PAYMENT ACCOUNT AND SHALL BE PAYABLE ON EACH
DISTRIBUTION DATE ONLY TO THE EXTENT THAT THE TRUST HAS FUNDS THEN ON HAND AND
AVAILABLE IN THE PAYMENT ACCOUNT FOR THE PAYMENT OF SUCH DISTRIBUTIONS.

 


(B)                                 DISTRIBUTIONS ON THE TRUST SECURITIES WITH
RESPECT TO A DISTRIBUTION DATE SHALL BE PAYABLE TO THE HOLDERS THEREOF AS THEY
APPEAR ON THE SECURITIES REGISTER FOR THE TRUST SECURITIES AT THE CLOSE OF
BUSINESS ON THE RELEVANT RECORD DATE, WHICH SHALL BE AT THE CLOSE OF BUSINESS ON
THE FIFTEENTH DAY (WHETHER OR NOT A BUSINESS DAY) PRECEDING THE RELEVANT
DISTRIBUTION DATE.’ DISTRIBUTIONS PAYABLE ON ANY TRUST SECURITIES THAT ARE NOT
PUNCTUALLY PAID ON ANY DISTRIBUTION DATE AS A RESULT OF THE DEPOSITOR HAVING
FAILED TO MAKE AN INTEREST PAYMENT UNDER THE NOTES WILL CEASE TO BE PAYABLE TO
THE PERSON IN WHOSE NAME SUCH TRUST SECURITIES ARE REGISTERED ON THE

 

16

--------------------------------------------------------------------------------


 

relevant record date, and such defaulted Distributions and any Additional
Interest Amounts will instead be payable to the Person in whose name such Trust
Securities are registered on the special record date, or other specified date
for determining Holders entitled to such defaulted Distribution and Additional
Interest Amount, established in the same manner, and on the same date, as such
is established with respect to the Notes under the Indenture.


 


SECTION 4.2.                       REDEMPTION.


 


(A)                                  ON EACH NOTE REDEMPTION DATE AND ON THE
STATED MATURITY (OR ANY DATE OF PRINCIPAL REPAYMENT UPON EARLY MATURITY) OF THE
NOTES AND ON EACH OTHER DATE ON (OR IN RESPECT OF) WHICH ANY PRINCIPAL ON THE
NOTES IS REPAID, THE TRUST WILL BE REQUIRED TO REDEEM A LIKE AMOUNT OF TRUST
SECURITIES AT THE REDEMPTION PRICE.


 


(B)                                 NOTICE OF REDEMPTION SHALL BE GIVEN BY THE
PROPERTY TRUSTEE BY FIRST-CLASS MAIL, POSTAGE PREPAID, MAILED NOT LESS THAN
THIRTY (30) NOR MORE THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE TO EACH
HOLDER OF TRUST SECURITIES TO BE REDEEMED, AT SUCH HOLDER’S ADDRESS APPEARING IN
THE SECURITIES REGISTER. ALL NOTICES OF REDEMPTION SHALL STATE:


 

(I)                                     THE REDEMPTION DATE;

 

(II)                                  THE REDEMPTION PRICE OR, IF THE REDEMPTION
PRICE CANNOT BE CALCULATED PRIOR TO THE TIME THE NOTICE IS REQUIRED TO BE SENT,
THE ESTIMATE OF THE REDEMPTION PRICE PROVIDED PURSUANT TO THE INDENTURE, AS
CALCULATED BY THE DEPOSITOR, TOGETHER WITH A STATEMENT THAT IT IS AN ESTIMATE
AND THAT THE ACTUAL REDEMPTION PRICE WILL BE CALCULATED BY THE CALCULATION AGENT
ON THE FIFTH BUSINESS DAY PRIOR TO THE REDEMPTION DATE (AND IF AN ESTIMATE IS
PROVIDED, A FURTHER NOTICE SHALL BE SENT OF THE ACTUAL REDEMPTION PRICE ON THE
DATE THAT SUCH REDEMPTION PRICE IS CALCULATED);

 

(III)                               IF LESS THAN ALL THE OUTSTANDING TRUST
SECURITIES ARE TO BE REDEEMED, THE IDENTIFICATION (AND, IN THE CASE OF PARTIAL
REDEMPTION, THE RESPECTIVE) AND LIQUIDATION AMOUNTS OF THE PARTICULAR TRUST
SECURITIES TO BE REDEEMED;

 

(IV)                              THAT ON THE REDEMPTION DATE, THE REDEMPTION
PRICE WILL BECOME DUE AND PAYABLE UPON EACH SUCH TRUST SECURITY, OR PORTION
THEREOF, TO BE REDEEMED AND THAT DISTRIBUTIONS THEREON WILL CEASE TO ACCUMULATE
ON SUCH TRUST SECURITY OR SUCH PORTION, AS THE CASE MAY BE, ON AND AFTER SAID
DATE, EXCEPT AS PROVIDED IN SECTION 4.2(D);

 

(V)                                 THE PLACE OR PLACES WHERE THE TRUST
SECURITIES ARE TO BE SURRENDERED FOR THE PAYMENT OF THE REDEMPTION PRICE; AND

 

(VI)                              SUCH OTHER PROVISIONS AS THE PROPERTY TRUSTEE
DEEMS RELEVANT.

 


(C)                                  THE TRUST SECURITIES (OR PORTION THEREOF)
REDEEMED ON EACH REDEMPTION DATE SHALL BE REDEEMED AT THE REDEMPTION PRICE WITH
THE PROCEEDS FROM THE CONTEMPORANEOUS REDEMPTION OR PAYMENT AT MATURITY OF
NOTES. REDEMPTIONS OF THE TRUST SECURITIES (OR PORTION THEREOF) SHALL BE MADE
AND THE REDEMPTION PRICE SHALL BE PAYABLE ON EACH REDEMPTION DATE ONLY TO THE
EXTENT THAT THE TRUST HAS FUNDS THEN ON HAND AND AVAILABLE IN THE PAYMENT
ACCOUNT FOR THE PAYMENT OF SUCH REDEMPTION PRICE.  UNDER THE INDENTURE, THE
NOTES MAY BE REDEEMED BY THE DEPOSITOR ON

 

17

--------------------------------------------------------------------------------


 

any Interest Payment Date, at the Depositor’s option, on or after September 15,
2008, in whole or in part, from time to time at a  redemption price equal to one
hundred percent (100%) of the principal amount thereof, together, in the case of
any such redemption, with accrued interest, including any Additional Interest,
to but excluding the date fixed for redemption (the “Indenture Redemption
Price”); provided, that the Depositor shall have received the prior approval of
the Federal Reserve if then required.  The Notes may also be redeemed by the
Depositor, at its option, in whole but not in part, upon the occurrence of a
Capital Disqualification Event, an Investment Company Event or a Tax Event at
the Indenture Redemption Price.


 


(D)                                 IF THE PROPERTY TRUSTEE GIVES A NOTICE OF
REDEMPTION IN RESPECT OF ANY PREFERRED SECURITIES, THEN BY 12:00 NOON, NEW YORK
CITY TIME, ON THE REDEMPTION DATE, THE DEPOSITOR SHALL DEPOSIT SUFFICIENT FUNDS
WITH THE PROPERTY TRUSTEE TO PAY THE REDEMPTION PRICE.  IF SUCH DEPOSIT HAS BEEN
MADE BY SUCH TIME, THEN BY 2:00 P.M., NEW YORK CITY TIME, ON THE REDEMPTION
DATE, THE PROPERTY TRUSTEE WILL, WITH RESPECT TO BOOK-ENTRY PREFERRED
SECURITIES, IRREVOCABLY DEPOSIT WITH THE DEPOSITARY FOR SUCH BOOK-ENTRY
PREFERRED SECURITIES, TO THE EXTENT AVAILABLE THEREFOR, FUNDS SUFFICIENT TO PAY
THE APPLICABLE REDEMPTION PRICE AND WILL GIVE SUCH DEPOSITARY IRREVOCABLE
INSTRUCTIONS AND AUTHORITY TO PAY THE REDEMPTION PRICE TO THE HOLDERS OF THE
PREFERRED SECURITIES. WITH RESPECT TO PREFERRED SECURITIES THAT ARE NOT
BOOK-ENTRY PREFERRED SECURITIES, THE PROPERTY TRUSTEE WILL IRREVOCABLY DEPOSIT
WITH THE PAYING AGENT, TO THE EXTENT AVAILABLE THEREFOR, FUNDS SUFFICIENT TO PAY
THE APPLICABLE REDEMPTION PRICE AND WILL GIVE THE PAYING AGENT IRREVOCABLE
INSTRUCTIONS AND AUTHORITY TO PAY THE REDEMPTION PRICE TO THE HOLDERS OF THE
PREFERRED SECURITIES UPON SURRENDER OF THEIR PREFERRED SECURITIES CERTIFICATES.
NOTWITHSTANDING THE FOREGOING, DISTRIBUTIONS PAYABLE ON OR PRIOR TO THE
REDEMPTION DATE FOR ANY TRUST SECURITIES (OR PORTION THEREOF) CALLED FOR
REDEMPTION SHALL BE PAYABLE TO THE HOLDERS OF SUCH TRUST SECURITIES AS THEY
APPEAR ON THE SECURITIES REGISTER ON THE RELEVANT RECORD DATES FOR THE RELATED
DISTRIBUTION DATES. IF NOTICE OF REDEMPTION SHALL HAVE BEEN GIVEN AND FUNDS
DEPOSITED AS REQUIRED, THEN UPON THE DATE OF SUCH DEPOSIT, ALL RIGHTS OF HOLDERS
HOLDING TRUST SECURITIES (OR PORTION THEREOF) SO CALLED FOR REDEMPTION WILL
CEASE, EXCEPT THE RIGHT OF SUCH HOLDERS TO RECEIVE THE REDEMPTION PRICE AND ANY
DISTRIBUTION PAYABLE IN RESPECT OF THE TRUST SECURITIES ON OR PRIOR TO THE
REDEMPTION DATE, BUT WITHOUT INTEREST, AND, IN THE CASE OF A PARTIAL REDEMPTION,
THE RIGHT OF SUCH HOLDERS TO RECEIVE A NEW TRUST SECURITY OR SECURITIES OF
AUTHORIZED DENOMINATIONS, IN AGGREGATE LIQUIDATION AMOUNT EQUAL TO THE
UNREDEEMED PORTION OF SUCH TRUST SECURITY OR SECURITIES, AND SUCH SECURITIES (OR
PORTION THEREOF) CALLED FOR REDEMPTION WILL CEASE TO BE OUTSTANDING. IN THE
EVENT THAT ANY DATE ON WHICH ANY REDEMPTION PRICE IS PAYABLE IS NOT A BUSINESS
DAY, THEN PAYMENT OF THE REDEMPTION PRICE PAYABLE ON SUCH DATE WILL BE MADE ON
THE NEXT SUCCEEDING BUSINESS DAY (AND NO INTEREST SHALL ACCRUE IN RESPECT OF THE
AMOUNTS WHOSE PAYMENT IS SO DELAYED FOR THE PERIOD FROM AND AFTER EACH SUCH DATE
UNTIL THE NEXT SUCCEEDING BUSINESS DAY), EXCEPT THAT, IF SUCH BUSINESS DAY FALLS
IN THE NEXT SUCCEEDING CALENDAR YEAR, SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY, IN EACH CASE, WITH THE SAME FORCE AND EFFECT
AS IF MADE ON SUCH DATE. IN THE EVENT THAT PAYMENT OF THE REDEMPTION PRICE IN
RESPECT OF ANY TRUST SECURITIES (OR PORTION THEREOF) CALLED FOR REDEMPTION IS
IMPROPERLY WITHHELD OR REFUSED AND NOT PAID EITHER BY THE TRUST OR BY THE
DEPOSITOR PURSUANT TO THE GUARANTEE AGREEMENT, DISTRIBUTIONS ON SUCH TRUST
SECURITIES(OR PORTION THEREOF) WILL CONTINUE TO ACCUMULATE, AS SET FORTH IN
SECTION 4.1, FROM THE REDEMPTION DATE ORIGINALLY ESTABLISHED BY THE TRUST FOR
SUCH TRUST SECURITIES(OR PORTION THEREOF) TO THE DATE SUCH REDEMPTION PRICE IS
ACTUALLY PAID, IN WHICH CASE THE ACTUAL PAYMENT DATE WILL BE THE DATE FIXED FOR
REDEMPTION FOR PURPOSES OF CALCULATING THE REDEMPTION PRICE.

 

18

--------------------------------------------------------------------------------


 


(E)                                  SUBJECT TO SECTION 4.3(A), IF LESS THAN ALL
THE OUTSTANDING TRUST SECURITIES ARE TO BE REDEEMED ON A REDEMPTION DATE, THEN
THE AGGREGATE LIQUIDATION AMOUNT OF TRUST SECURITIES TO BE REDEEMED SHALL BE
ALLOCATED PRO RATA TO THE COMMON SECURITIES AND THE PREFERRED SECURITIES BASED
UPON THE RELATIVE AGGREGATE LIQUIDATION AMOUNTS OF THE COMMON SECURITIES AND THE
PREFERRED SECURITIES.  THE PREFERRED SECURITIES TO BE REDEEMED SHALL BE REDEEMED
ON A PRO RATA BASIS BASED UPON THEIR RESPECTIVE LIQUIDATION AMOUNTS NOT MORE
THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE BY THE PROPERTY TRUSTEE FROM
THE OUTSTANDING PREFERRED SECURITIES NOT PREVIOUSLY CALLED FOR REDEMPTION;
PROVIDED, HOWEVER, THAT WITH RESPECT TO HOLDERS THAT WOULD BE REQUIRED TO HOLD
LESS THAN ONE HUNDRED (100) BUT MORE THAN ZERO (0) TRUST SECURITIES AS A RESULT
OF SUCH REDEMPTION, THE TRUST SHALL REDEEM TRUST SECURITIES OF EACH SUCH HOLDER
SO THAT AFTER SUCH REDEMPTION SUCH HOLDER SHALL HOLD EITHER ONE HUNDRED (100)
TRUST SECURITIES OR SUCH HOLDER NO LONGER HOLDS ANY TRUST SECURITIES, AND SHALL
USE SUCH METHOD (INCLUDING, WITHOUT LIMITATION, BY LOT) AS THE TRUST SHALL DEEM
FAIR AND APPROPRIATE; AND PROVIDED, FURTHER, THAT SO LONG AS THE PREFERRED
SECURITIES ARE BOOK-ENTRY PREFERRED SECURITIES, SUCH SELECTION SHALL BE MADE IN
ACCORDANCE WITH THE APPLICABLE DEPOSITARY PROCEDURES FOR THE PREFERRED
SECURITIES BY SUCH DEPOSITARY. THE PROPERTY TRUSTEE SHALL PROMPTLY NOTIFY THE
SECURITIES REGISTRAR IN WRITING OF THE PREFERRED SECURITIES (OR PORTION THEREOF)
SELECTED FOR REDEMPTION AND, IN THE CASE OF ANY PREFERRED SECURITIES SELECTED
FOR PARTIAL REDEMPTION, THE LIQUIDATION AMOUNT THEREOF TO BE REDEEMED. FOR ALL
PURPOSES OF THIS TRUST AGREEMENT, UNLESS THE CONTEXT OTHERWISE REQUIRES, ALL
PROVISIONS RELATING TO THE REDEMPTION OF PREFERRED SECURITIES SHALL RELATE, IN
THE CASE OF ANY PREFERRED SECURITIES REDEEMED OR TO BE REDEEMED ONLY IN PART, TO
THE PORTION OF THE AGGREGATE LIQUIDATION AMOUNT OF PREFERRED SECURITIES THAT HAS
BEEN OR IS TO BE REDEEMED.


 


(F)                                    THE TRUST IN ISSUING THE TRUST SECURITIES
MAY USE “CUSIP” NUMBERS (IF THEN GENERALLY IN USE), AND, IF SO, THE PROPERTY
TRUSTEE SHALL INDICATE THE “CUSIP” NUMBERS OF THE TRUST SECURITIES IN NOTICES OF
REDEMPTION AND RELATED MATERIALS AS A CONVENIENCE TO HOLDERS; PROVIDED, THAT ANY
SUCH NOTICE MAY STATE THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OF
SUCH NUMBERS EITHER AS PRINTED ON THE TRUST SECURITIES OR AS CONTAINED IN ANY
NOTICE OF REDEMPTION AND RELATED MATERIALS.


 


SECTION 4.3.                       SUBORDINATION OF COMMON SECURITIES.


 


(A)                                  PAYMENT OF DISTRIBUTIONS (INCLUDING ANY
ADDITIONAL INTEREST AMOUNTS) ON, THE REDEMPTION PRICE OF AND THE LIQUIDATION
DISTRIBUTION IN RESPECT OF, THE TRUST SECURITIES, AS APPLICABLE, SHALL BE MADE,
PRO RATA AMONG THE COMMON SECURITIES AND THE PREFERRED SECURITIES BASED ON THE
LIQUIDATION AMOUNT OF THE RESPECTIVE TRUST SECURITIES; PROVIDED, THAT IF ON ANY
DISTRIBUTION DATE, REDEMPTION DATE OR LIQUIDATION DATE AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, NO PAYMENT OF ANY DISTRIBUTION (INCLUDING ANY
ADDITIONAL INTEREST AMOUNTS) ON, REDEMPTION PRICE OF OR LIQUIDATION DISTRIBUTION
IN RESPECT OF, ANY COMMON SECURITY, AND NO OTHER PAYMENT ON ACCOUNT OF THE
REDEMPTION, LIQUIDATION OR OTHER ACQUISITION OF COMMON SECURITIES, SHALL BE MADE
UNLESS PAYMENT IN FULL IN CASH OF ALL ACCUMULATED AND UNPAID DISTRIBUTIONS
(INCLUDING ANY ADDITIONAL INTEREST AMOUNTS) ON ALL OUTSTANDING PREFERRED
SECURITIES FOR ALL DISTRIBUTION PERIODS TERMINATING ON OR PRIOR THERETO, OR IN
THE CASE OF PAYMENT OF THE REDEMPTION PRICE THE FULL AMOUNT OF SUCH REDEMPTION
PRICE ON ALL OUTSTANDING PREFERRED SECURITIES THEN CALLED FOR REDEMPTION, OR IN
THE CASE OF PAYMENT OF THE LIQUIDATION DISTRIBUTION THE FULL AMOUNT OF SUCH
LIQUIDATION DISTRIBUTION ON ALL OUTSTANDING PREFERRED SECURITIES, SHALL HAVE
BEEN MADE OR PROVIDED FOR, AND ALL FUNDS IMMEDIATELY AVAILABLE TO THE PROPERTY
TRUSTEE

 

19

--------------------------------------------------------------------------------


 

shall first be applied to the payment in full in cash of all Distributions
(including any Additional Interest Amounts) on, or the Redemption Price of or
the Liquidation Distribution in respect of, the Preferred Securities then due
and payable.


 


(B)                                 IN THE CASE OF THE OCCURRENCE OF ANY EVENT
OF DEFAULT, THE HOLDERS OF THE COMMON SECURITIES SHALL HAVE NO RIGHT TO ACT WITH
RESPECT TO ANY SUCH EVENT OF DEFAULT UNDER THIS TRUST AGREEMENT UNTIL ALL SUCH
EVENTS OF DEFAULT WITH RESPECT TO THE PREFERRED SECURITIES HAVE BEEN CURED,
WAIVED OR OTHERWISE ELIMINATED. UNTIL ALL SUCH EVENTS OF DEFAULT UNDER THIS
TRUST AGREEMENT WITH RESPECT TO THE PREFERRED SECURITIES HAVE BEEN SO CURED,
WAIVED OR OTHERWISE ELIMINATED, THE PROPERTY TRUSTEE SHALL ACT SOLELY ON BEHALF
OF THE HOLDERS OF THE PREFERRED SECURITIES AND NOT ON BEHALF OF THE HOLDERS OF
THE COMMON SECURITIES, AND ONLY THE HOLDERS OF ALL THE PREFERRED SECURITIES WILL
HAVE THE RIGHT TO DIRECT THE PROPERTY TRUSTEE TO ACT ON THEIR BEHALF.


 


SECTION 4.4.                       PAYMENT PROCEDURES.


 

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register.  If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.

 


SECTION 4.5.                       WITHHOLDING TAX.


 

The Trust and the Administrative Trustees shall comply with all withholding and
backup withholding tax requirements under United States federal, state and local
law.  The Administrative Trustees on behalf of the Trust shall request, and the
Holders shall provide to the Trust, such forms or certificates as are necessary
to establish an exemption from withholding and backup withholding tax with
respect to each Holder and any representations and forms as shall reasonably be
requested by the Administrative Trustees on behalf of the Trust to assist it in
determining the extent of, and in fulfilling, its withholding and backup
withholding tax obligations.  The Administrative Trustees shall file required
forms with applicable jurisdictions and, unless an exemption from withholding
and backup withholding tax is properly established by a Holder, shall remit
amounts withheld with respect to the Holder to applicable jurisdictions.  To the
extent that the Trust is required to withhold and pay over any amounts to any
jurisdiction with respect to Distributions or allocations to any Holder, the
amount withheld shall be deemed to be a Distribution in the amount of the
withholding to the Holder.  In the event of any claimed overwithholding, Holders
shall be limited to an action against the applicable jurisdiction.  If the
amount required to be withheld was not withheld from actual Distributions made,
the Administrative Trustees on behalf of the Trust may reduce subsequent
Distributions by the amount of such required withholding.

 

20

--------------------------------------------------------------------------------


 


SECTION 4.6.                       TAX RETURNS AND OTHER REPORTS.


 


(A)                                  THE ADMINISTRATIVE TRUSTEES SHALL PREPARE
(OR CAUSE TO BE PREPARED) AT THE PRINCIPAL OFFICE OF THE TRUST IN THE UNITED
STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS SECTION 301.7701-7, AT
THE DEPOSITOR’S EXPENSE, AND FILE, ALL UNITED STATES FEDERAL, STATE AND LOCAL
TAX AND INFORMATION RETURNS AND REPORTS REQUIRED TO BE FILED BY OR IN RESPECT OF
THE TRUST.  THE ADMINISTRATIVE TRUSTEES SHALL PREPARE AT THE PRINCIPAL OFFICE OF
THE TRUST IN THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS
SECTION 301.7701-7, AND FURNISH (OR CAUSE TO BE PREPARED AND FURNISHED), BY
JANUARY 31 IN EACH TAXABLE YEAR OF THE TRUST TO EACH HOLDER ALL INTERNAL REVENUE
SERVICE FORMS AND RETURNS REQUIRED TO BE PROVIDED BY THE TRUST. THE
ADMINISTRATIVE TRUSTEES SHALL PROVIDE THE DEPOSITOR AND THE PROPERTY TRUSTEE
WITH A COPY OF ALL SUCH RETURNS AND REPORTS PROMPTLY AFTER SUCH FILING OR
FURNISHING.


 


(B)                                 SO LONG AS THE PROPERTY TRUSTEE IS THE
HOLDER OF THE NOTES, THE ADMINISTRATIVE TRUSTEES WILL CAUSE THE DEPOSITOR’S
REPORTS ON FORM FR Y-9C, FR Y-9LP AND FR Y-6 TO BE DELIVERED TO THE PROPERTY
TRUSTEE PROMPTLY FOLLOWING THEIR FILING WITH THE FEDERAL RESERVE.


 


SECTION 4.7.                       PAYMENT OF TAXES, DUTIES, ETC. OF THE TRUST.


 

Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

 


SECTION 4.8.                       PAYMENTS UNDER INDENTURE OR PURSUANT TO
DIRECT ACTIONS.


 

Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.

 


SECTION 4.9.                       EXCHANGES.


 


(A)                                  IF AT ANY TIME THE DEPOSITOR OR ANY OF ITS
AFFILIATES (IN EITHER CASE, A “DEPOSITOR AFFILIATE”) IS THE OWNER OR HOLDER OF
ANY PREFERRED SECURITIES, SUCH DEPOSITOR AFFILIATE SHALL HAVE THE RIGHT TO
DELIVER TO THE PROPERTY TRUSTEE ALL OR SUCH PORTION OF ITS PREFERRED SECURITIES
AS IT ELECTS AND RECEIVE, IN EXCHANGE THEREFOR, A LIKE AMOUNT OF NOTES.  SUCH
ELECTION (I) SHALL BE EXERCISABLE EFFECTIVE ON ANY DISTRIBUTION DATE BY SUCH
DEPOSITOR AFFILIATE DELIVERING TO THE PROPERTY TRUSTEE A WRITTEN NOTICE OF SUCH
ELECTION SPECIFYING THE LIQUIDATION AMOUNT OF PREFERRED SECURITIES WITH RESPECT
TO WHICH SUCH ELECTION IS BEING MADE AND THE DISTRIBUTION DATE ON WHICH SUCH
EXCHANGE SHALL OCCUR, WHICH DISTRIBUTION DATE SHALL BE NOT LESS THAN TEN (10)
BUSINESS DAYS AFTER THE DATE OF RECEIPT BY THE PROPERTY TRUSTEE OF SUCH ELECTION
NOTICE AND (II) SHALL BE CONDITIONED UPON SUCH DEPOSITOR AFFILIATE HAVING
DELIVERED OR CAUSED TO BE DELIVERED TO THE PROPERTY TRUSTEE OR ITS DESIGNEE THE
PREFERRED SECURITIES THAT ARE THE SUBJECT OF SUCH ELECTION BY 12:00 NOON NEW
YORK TIME, ON THE DISTRIBUTION DATE ON WHICH SUCH EXCHANGE IS TO OCCUR.  AFTER
THE EXCHANGE, SUCH PREFERRED SECURITIES WILL BE CANCELED AND WILL NO LONGER BE
DEEMED TO BE OUTSTANDING AND ALL RIGHTS OF THE DEPOSITOR AFFILIATE WITH RESPECT
TO SUCH PREFERRED SECURITIES WILL CEASE.

 

21

--------------------------------------------------------------------------------


 


(B)                                 IN THE CASE OF AN EXCHANGE DESCRIBED IN
SECTION 4.9(A), THE PROPERTY TRUSTEE ON BEHALF OF THE TRUST WILL, ON THE DATE OF
SUCH EXCHANGE, EXCHANGE NOTES HAVING A PRINCIPAL AMOUNT EQUAL TO A PROPORTIONAL
AMOUNT OF THE AGGREGATE LIQUIDATION AMOUNT OF THE OUTSTANDING COMMON SECURITIES,
BASED ON THE RATIO OF THE AGGREGATE LIQUIDATION AMOUNT OF THE PREFERRED
SECURITIES EXCHANGED PURSUANT TO SECTION 4.9(A) DIVIDED BY THE AGGREGATE
LIQUIDATION AMOUNT OF THE PREFERRED SECURITIES OUTSTANDING IMMEDIATELY PRIOR TO
SUCH EXCHANGE, FOR SUCH PROPORTIONAL AMOUNT OF COMMON SECURITIES HELD BY THE
DEPOSITOR (WHICH CONTEMPORANEOUSLY SHALL BE CANCELED AND NO LONGER BE DEEMED TO
BE OUTSTANDING); PROVIDED, THAT THE DEPOSITOR DELIVERS OR CAUSES TO BE DELIVERED
TO THE PROPERTY TRUSTEE OR ITS DESIGNEE THE REQUIRED AMOUNT OF COMMON SECURITIES
TO BE EXCHANGED BY 12:00 NOON NEW YORK TIME, ON THE DISTRIBUTION DATE ON WHICH
SUCH EXCHANGE IS TO OCCUR.


 


SECTION 4.10.                 CALCULATION AGENT.


 


(A)                                  THE PROPERTY TRUSTEE SHALL INITIALLY, AND
FOR SO LONG AS IT HOLDS ANY OF THE NOTES, BE THE CALCULATION AGENT FOR PURPOSES
OF DETERMINING LIBOR FOR EACH DISTRIBUTION DATE.  THE CALCULATION AGENT MAY BE
REMOVED BY THE ADMINISTRATIVE TRUSTEES AT ANY TIME.  IF THE CALCULATION AGENT IS
UNABLE OR UNWILLING TO ACT AS SUCH OR IS REMOVED BY THE ADMINISTRATIVE TRUSTEES,
THE ADMINISTRATIVE TRUSTEES WILL PROMPTLY APPOINT AS A REPLACEMENT CALCULATION
AGENT THE LONDON OFFICE OF A LEADING BANK WHICH IS ENGAGED IN TRANSACTIONS IN
THREE-MONTH EURODOLLAR DEPOSITS IN THE INTERNATIONAL EURODOLLAR MARKET AND WHICH
DOES NOT CONTROL OR IS NOT CONTROLLED BY OR UNDER COMMON CONTROL WITH THE
ADMINISTRATIVE TRUSTEE OR ITS AFFILIATES.  THE CALCULATION AGENT MAY NOT RESIGN
ITS DUTIES WITHOUT A SUCCESSOR HAVING BEEN DULY APPOINTED.


 


(B)                                 THE CALCULATION AGENT SHALL BE REQUIRED TO
AGREE THAT, AS SOON AS POSSIBLE AFTER 11:00 A.M. (LONDON TIME) ON EACH LIBOR
DETERMINATION DATE, BUT IN NO EVENT LATER THAN 11:00 A.M. (LONDON TIME) ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING EACH LIBOR DETERMINATION DATE, THE
CALCULATION AGENT WILL CALCULATE THE INTEREST RATE (ROUNDED TO THE NEAREST CENT,
WITH HALF A CENT BEING ROUNDED UPWARDS) FOR THE RELATED DISTRIBUTION DATE, AND
WILL COMMUNICATE SUCH RATE AND AMOUNT TO THE DEPOSITOR, TRUSTEE, EACH PAYING
AGENT AND THE DEPOSITARY. THE CALCULATION AGENT WILL ALSO SPECIFY TO THE
ADMINISTRATIVE TRUSTEE THE QUOTATIONS UPON WHICH THE FOREGOING RATES AND AMOUNTS
ARE BASED AND, IN ANY EVENT, THE CALCULATION AGENT SHALL NOTIFY THE
ADMINISTRATIVE TRUSTEE BEFORE 5:00 P.M. (LONDON TIME) ON EACH LIBOR
DETERMINATION DATE THAT EITHER:  (I) IT HAS DETERMINED OR IS IN THE PROCESS OF
DETERMINING THE FOREGOING RATES AND AMOUNTS OR (II) IT HAS NOT DETERMINED AND IS
NOT IN THE PROCESS OF DETERMINING THE FOREGOING RATES AND AMOUNTS, TOGETHER WITH
ITS REASONS THEREFOR.  THE CALCULATION AGENT’S DETERMINATION OF THE FOREGOING
RATES AND AMOUNTS FOR ANY DISTRIBUTION DATE WILL (IN THE ABSENCE OF MANIFEST
ERROR) BE FINAL AND BINDING UPON ALL PARTIES.  FOR THE SOLE PURPOSE OF
CALCULATING THE INTEREST RATE FOR THE TRUST SECURITIES, “BUSINESS DAY” SHALL BE
DEFINED AS ANY DAY ON WHICH DEALINGS IN DEPOSITS IN DOLLARS ARE TRANSACTED IN
THE LONDON INTERBANK MARKET.


 


SECTION 4.11.                 CERTAIN ACCOUNTING MATTERS.


 


(A)                                  AT ALL TIMES DURING THE EXISTENCE OF THE
TRUST, THE ADMINISTRATIVE TRUSTEES SHALL KEEP, OR CAUSE TO BE KEPT AT THE
PRINCIPAL OFFICE OF THE TRUST IN THE UNITED STATES, AS DEFINED FOR PURPOSES OF
TREASURY REGULATIONS SECTION 301.7701-7, FULL BOOKS OF ACCOUNT, RECORDS AND
SUPPORTING DOCUMENTS, WHICH SHALL REFLECT IN REASONABLE DETAIL EACH TRANSACTION
OF THE TRUST.  THE

 

22

--------------------------------------------------------------------------------


 

books of account shall be maintained on the accrual method of accounting, in
accordance with generally accepted accounting principles, consistently applied.


 


(B)                                 THE ADMINISTRATIVE TRUSTEES SHALL EITHER
(I), IF THE DEPOSITOR IS THEN SUBJECT TO SUCH REPORTING REQUIREMENTS, CAUSE EACH
FORM 10-K AND FORM 10-Q PREPARED BY THE DEPOSITOR AND FILED WITH THE COMMISSION
IN ACCORDANCE WITH THE EXCHANGE ACT TO BE DELIVERED TO EACH HOLDER, WITH A COPY
TO THE PROPERTY TRUSTEE, WITHIN THIRTY (30) DAYS AFTER THE FILING THEREOF OR
(II) CAUSE TO BE PREPARED AT THE PRINCIPAL OFFICE OF THE TRUST IN THE UNITED
STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS SECTION 301.7701-7, AND
DELIVERED TO EACH OF THE HOLDERS, WITH A COPY TO THE PROPERTY TRUSTEE, WITHIN
NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, ANNUAL FINANCIAL STATEMENTS
OF THE TRUST, INCLUDING A BALANCE SHEET OF THE TRUST AS OF THE END OF SUCH
FISCAL YEAR, AND THE RELATED STATEMENTS OF INCOME OR LOSS.


 


(C)                                  THE TRUST SHALL MAINTAIN ONE OR MORE BANK
ACCOUNTS IN THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS
SECTION 301.7701-7, IN THE NAME AND FOR THE SOLE BENEFIT OF THE TRUST; PROVIDED,
HOWEVER, THAT ALL PAYMENTS OF FUNDS IN RESPECT OF THE NOTES HELD BY THE PROPERTY
TRUSTEE SHALL BE MADE DIRECTLY TO THE PAYMENT ACCOUNT AND NO OTHER FUNDS OF THE
TRUST SHALL BE DEPOSITED IN THE PAYMENT ACCOUNT.  THE SOLE SIGNATORIES FOR SUCH
ACCOUNTS (INCLUDING THE PAYMENT ACCOUNT) SHALL BE DESIGNATED BY THE PROPERTY
TRUSTEE.


 


ARTICLE V.


 


SECURITIES


 


SECTION 5.1.                       INITIAL OWNERSHIP.


 

Upon the creation of the Trust and the contribution by the Depositor referred to
in Section 2.3 and until the issuance of the Trust Securities, and at any time
during which no Trust Securities are Outstanding, the Depositor shall be the
sole beneficial owner of the Trust.

 


SECTION 5.2.                       AUTHORIZED TRUST SECURITIES.


 

The Trust shall be authorized to issue one series of Preferred Securities having
an aggregate Liquidation Amount of $10,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of $310,000.

 


SECTION 5.3.                       ISSUANCE OF THE COMMON SECURITIES;
SUBSCRIPTION AND PURCHASE OF NOTES.


 

On the Closing Date, an Administrative Trustee, on behalf of the Trust, shall
execute and deliver to the Depositor Common Securities Certificates, registered
in the name of the Depositor, evidencing an aggregate of 310 Common Securities
having an aggregate Liquidation Amount of $310,000, against receipt by the Trust
of the aggregate purchase price of such Common Securities of $310,000.
Contemporaneously therewith and with the sale by the Trust to the Holders of an
aggregate of 10,000 Preferred Securities having an aggregate Liquidation Amount
of $10,000,000, an Administrative Trustee, on behalf of the Trust, shall
subscribe for and purchase from the Depositor Notes, to be registered in the
name of the Property Trustee on behalf of the Trust and having an aggregate
principal amount equal to $10,310,000, and, in

 

23

--------------------------------------------------------------------------------


 

satisfaction of the purchase price for such Notes, the Property Trustee, on
behalf of the Trust, shall deliver to the Depositor the sum of $10,310,000
(being the aggregate amount paid by the Holders for the Preferred Securities and
the amount paid by the Depositor for the Common Securities).

 


SECTION 5.4.                       THE SECURITIES CERTIFICATES.


 


(A)                                  THE PREFERRED SECURITIES CERTIFICATES SHALL
BE ISSUED IN MINIMUM DENOMINATIONS OF $100,000 LIQUIDATION AMOUNT AND INTEGRAL
MULTIPLES OF $1,000 IN EXCESS THEREOF, AND THE COMMON SECURITIES CERTIFICATES
SHALL BE ISSUED IN MINIMUM DENOMINATIONS OF $10,000 LIQUIDATION AMOUNT AND
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF.  THE SECURITIES CERTIFICATES
SHALL BE EXECUTED ON BEHALF OF THE TRUST BY MANUAL OR FACSIMILE SIGNATURE OF AT
LEAST ONE ADMINISTRATIVE TRUSTEE.  SECURITIES CERTIFICATES BEARING THE
SIGNATURES OF INDIVIDUALS WHO WERE, AT THE TIME WHEN SUCH SIGNATURES SHALL HAVE
BEEN AFFIXED, AUTHORIZED TO SIGN SUCH SECURITIES CERTIFICATES ON BEHALF OF THE
TRUST SHALL BE VALIDLY ISSUED AND ENTITLED TO THE BENEFITS OF THIS TRUST
AGREEMENT, NOTWITHSTANDING THAT SUCH INDIVIDUALS OR ANY OF THEM SHALL HAVE
CEASED TO BE SO AUTHORIZED PRIOR TO THE DELIVERY OF SUCH SECURITIES CERTIFICATES
OR DID NOT HAVE SUCH AUTHORITY AT THE DATE OF DELIVERY OF SUCH SECURITIES
CERTIFICATES.


 


(B)                                 ON THE CLOSING DATE, UPON THE WRITTEN ORDER
OF AN AUTHORIZED OFFICER OF THE DEPOSITOR, THE ADMINISTRATIVE TRUSTEES SHALL
CAUSE SECURITIES CERTIFICATES TO BE EXECUTED ON BEHALF OF THE TRUST AND
DELIVERED, WITHOUT FURTHER CORPORATE ACTION BY THE DEPOSITOR, IN AUTHORIZED
DENOMINATIONS.


 


(C)                                  THE PREFERRED SECURITIES ISSUED TO QIBS
SHALL BE, EXCEPT AS PROVIDED IN SECTION 5.6, BOOK-ENTRY PREFERRED SECURITIES
ISSUED IN THE FORM OF ONE OR MORE GLOBAL PREFERRED SECURITIES REGISTERED IN THE
NAME OF THE DEPOSITARY, OR ITS NOMINEE AND DEPOSITED WITH THE DEPOSITARY OR A
CUSTODIAN FOR THE DEPOSITARY FOR CREDIT BY THE DEPOSITARY TO THE RESPECTIVE
ACCOUNTS OF THE DEPOSITARY PARTICIPANTS THEREOF (OR SUCH OTHER ACCOUNTS AS THEY
MAY DIRECT).  THE PREFERRED SECURITIES ISSUED TO A PERSON OTHER THAN A QIB SHALL
BE ISSUED IN THE FORM OF DEFINITIVE PREFERRED SECURITIES CERTIFICATE.


 


(D)                                 A PREFERRED SECURITY SHALL NOT BE VALID
UNTIL AUTHENTICATED BY THE MANUAL SIGNATURE OF AN AUTHORIZED OFFICER OF THE
PROPERTY TRUSTEE.  SUCH SIGNATURE SHALL BE CONCLUSIVE EVIDENCE THAT THE
PREFERRED SECURITY HAS BEEN AUTHENTICATED UNDER THIS TRUST AGREEMENT.  UPON
WRITTEN ORDER OF THE TRUST SIGNED BY ONE ADMINISTRATIVE TRUSTEE, THE PROPERTY
TRUSTEE SHALL AUTHENTICATE THE PREFERRED SECURITIES FOR ORIGINAL ISSUE.  THE
PROPERTY TRUSTEE MAY APPOINT AN AUTHENTICATING AGENT THAT IS A U.S. PERSON
ACCEPTABLE TO THE TRUST TO AUTHENTICATE THE PREFERRED SECURITIES.  A COMMON
SECURITY NEED NOT BE SO AUTHENTICATED AND SHALL BE VALID UPON EXECUTION BY ONE
OR MORE ADMINISTRATIVE TRUSTEES.  THE FORM OF THIS CERTIFICATE OF AUTHENTICATION
CAN BE FOUND IN SECTION 5.13.


 


SECTION 5.5.                       RIGHTS OF HOLDERS.


 

The Trust Securities shall have no preemptive or similar rights and when issued
and delivered to Holders against payment of the purchase price therefor will be
fully paid and non-assessable by the Trust.  Except as provided in Section
5.11(b), the Holders of the Trust

 

24

--------------------------------------------------------------------------------


 

Securities, in their capacities as such, shall be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware.

 


SECTION 5.6.                       BOOK-ENTRY PREFERRED SECURITIES.


 


(A)                                  A GLOBAL PREFERRED SECURITY MAY BE
EXCHANGED, IN WHOLE OR IN PART, FOR DEFINITIVE PREFERRED SECURITIES CERTIFICATES
REGISTERED IN THE NAMES OF THE OWNERS ONLY IF SUCH EXCHANGE COMPLIES WITH
SECTION 5.7 AND (I) THE DEPOSITARY ADVISES THE ADMINISTRATIVE TRUSTEES AND THE
PROPERTY TRUSTEE IN WRITING THAT THE DEPOSITARY IS NO LONGER WILLING OR ABLE
PROPERLY TO DISCHARGE ITS RESPONSIBILITIES WITH RESPECT TO THE GLOBAL PREFERRED
SECURITY, AND NO QUALIFIED SUCCESSOR IS APPOINTED BY THE ADMINISTRATIVE TRUSTEES
WITHIN NINETY (90) DAYS OF RECEIPT OF SUCH NOTICE, (II) THE DEPOSITARY CEASES TO
BE A CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT AND THE ADMINISTRATIVE
TRUSTEES FAIL TO APPOINT A QUALIFIED SUCCESSOR WITHIN NINETY (90) DAYS OF
OBTAINING KNOWLEDGE OF SUCH EVENT, (III) THE ADMINISTRATIVE TRUSTEES AT THEIR
OPTION ADVISE THE PROPERTY TRUSTEE IN WRITING THAT THE TRUST ELECTS TO TERMINATE
THE BOOK-ENTRY SYSTEM THROUGH THE DEPOSITARY OR (IV) A NOTE EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING. UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN CLAUSE
(I), (II), (III) OR (IV) ABOVE, THE ADMINISTRATIVE TRUSTEES SHALL NOTIFY THE
DEPOSITARY AND INSTRUCT THE DEPOSITARY TO NOTIFY ALL OWNERS OF BOOK-ENTRY
PREFERRED SECURITIES, THE DELAWARE TRUSTEE AND THE PROPERTY TRUSTEE OF THE
OCCURRENCE OF SUCH EVENT AND OF THE AVAILABILITY OF THE DEFINITIVE PREFERRED
SECURITIES CERTIFICATES TO OWNERS OF THE PREFERRED SECURITIES REQUESTING THE
SAME. UPON THE ISSUANCE OF DEFINITIVE PREFERRED SECURITIES CERTIFICATES, THE
TRUSTEES SHALL RECOGNIZE THE HOLDERS OF THE DEFINITIVE PREFERRED SECURITIES
CERTIFICATES AS HOLDERS.  NOTWITHSTANDING THE FOREGOING, IF AN OWNER OF A
BENEFICIAL INTEREST IN A GLOBAL PREFERRED SECURITY WISHES AT ANY TIME TO
TRANSFER AN INTEREST IN SUCH GLOBAL PREFERRED SECURITY TO A PERSON OTHER THAN A
QIB, SUCH TRANSFER SHALL BE EFFECTED, SUBJECT TO THE APPLICABLE DEPOSITARY
PROCEDURES, IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.6 AND SECTION
5.7, AND THE TRANSFEREE SHALL RECEIVE A DEFINITIVE PREFERRED SECURITIES
CERTIFICATE IN CONNECTION WITH SUCH TRANSFER.  A HOLDER OF A DEFINITIVE
PREFERRED SECURITIES CERTIFICATE THAT IS A QIB MAY, UPON REQUEST, AND IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.6 AND SECTION 5.7, EXCHANGE
SUCH DEFINITIVE PREFERRED SECURITIES CERTIFICATE FOR A BENEFICIAL INTEREST IN A
GLOBAL PREFERRED SECURITY.


 


(B)                                 IF ANY GLOBAL PREFERRED SECURITY IS TO BE
EXCHANGED FOR DEFINITIVE PREFERRED SECURITIES CERTIFICATES OR CANCELED IN PART,
OR IF ANY DEFINITIVE PREFERRED SECURITIES CERTIFICATE IS TO BE EXCHANGED IN
WHOLE OR IN PART FOR ANY GLOBAL PREFERRED SECURITY, THEN EITHER (I) SUCH GLOBAL
PREFERRED SECURITY SHALL BE SO SURRENDERED FOR EXCHANGE OR CANCELLATION AS
PROVIDED IN THIS ARTICLE V OR (II) THE AGGREGATE LIQUIDATION AMOUNT REPRESENTED
BY SUCH GLOBAL PREFERRED SECURITY SHALL BE REDUCED, SUBJECT TO SECTION 5.4, OR
INCREASED BY AN AMOUNT EQUAL TO THE LIQUIDATION AMOUNT REPRESENTED BY THAT
PORTION OF THE GLOBAL PREFERRED SECURITY TO BE SO EXCHANGED OR CANCELED, OR
EQUAL TO THE LIQUIDATION AMOUNT REPRESENTED BY SUCH DEFINITIVE PREFERRED
SECURITIES CERTIFICATES TO BE SO EXCHANGED FOR ANY GLOBAL PREFERRED SECURITY, AS
THE CASE MAY BE, BY MEANS OF AN APPROPRIATE ADJUSTMENT MADE ON THE RECORDS OF
THE SECURITIES REGISTRAR, WHEREUPON THE PROPERTY TRUSTEE, IN ACCORDANCE WITH THE
APPLICABLE DEPOSITARY PROCEDURES, SHALL INSTRUCT THE DEPOSITARY OR ITS
AUTHORIZED REPRESENTATIVE TO MAKE A CORRESPONDING ADJUSTMENT TO ITS RECORDS.
UPON ANY SUCH SURRENDER TO THE ADMINISTRATIVE TRUSTEES OR THE SECURITIES
REGISTRAR OF ANY GLOBAL PREFERRED SECURITY OR SECURITIES BY THE DEPOSITARY,
ACCOMPANIED BY REGISTRATION INSTRUCTIONS, THE ADMINISTRATIVE TRUSTEES, OR ANY
ONE OF THEM, SHALL

 

25

--------------------------------------------------------------------------------


 

execute the Definitive Preferred Securities Certificates in accordance with the
instructions of the Depositary.  None of the Securities Registrar or the
Trustees shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
instructions.


 


(C)                                  EVERY DEFINITIVE PREFERRED SECURITIES
CERTIFICATE EXECUTED AND DELIVERED UPON REGISTRATION OR TRANSFER OF, OR IN
EXCHANGE FOR OR IN LIEU OF, A GLOBAL PREFERRED SECURITY OR ANY PORTION THEREOF
SHALL BE EXECUTED AND DELIVERED IN THE FORM OF, AND SHALL BE, A GLOBAL PREFERRED
SECURITY, UNLESS SUCH DEFINITIVE PREFERRED SECURITIES CERTIFICATE IS REGISTERED
IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL PREFERRED
SECURITY OR A NOMINEE THEREOF.


 


(D)                                 THE DEPOSITARY OR ITS NOMINEE, AS REGISTERED
OWNER OF A GLOBAL PREFERRED SECURITY, SHALL BE THE HOLDER OF SUCH GLOBAL
PREFERRED SECURITY FOR ALL PURPOSES UNDER THIS TRUST AGREEMENT AND THE GLOBAL
PREFERRED SECURITY, AND OWNERS WITH RESPECT TO A GLOBAL PREFERRED SECURITY SHALL
HOLD SUCH INTERESTS PURSUANT TO THE APPLICABLE DEPOSITARY PROCEDURES. THE
SECURITIES REGISTRAR AND THE TRUSTEES SHALL BE ENTITLED TO DEAL WITH THE
DEPOSITARY FOR ALL PURPOSES OF THIS TRUST AGREEMENT RELATING TO THE GLOBAL
PREFERRED SECURITIES (INCLUDING THE PAYMENT OF THE LIQUIDATION AMOUNT OF AND
DISTRIBUTIONS ON THE BOOK-ENTRY PREFERRED SECURITIES REPRESENTED THEREBY AND THE
GIVING OF INSTRUCTIONS OR DIRECTIONS BY OWNERS OF BOOK-ENTRY PREFERRED
SECURITIES REPRESENTED THEREBY AND THE GIVING OF NOTICES) AS THE SOLE HOLDER OF
THE BOOK-ENTRY PREFERRED SECURITIES REPRESENTED THEREBY AND SHALL HAVE NO
OBLIGATIONS TO THE OWNERS THEREOF.  NONE OF THE TRUSTEES NOR THE SECURITIES
REGISTRAR SHALL HAVE ANY LIABILITY IN RESPECT OF ANY TRANSFERS EFFECTED BY THE
DEPOSITARY.


 


(E)                                  THE RIGHTS OF THE OWNERS OF THE BOOK-ENTRY
PREFERRED SECURITIES SHALL BE EXERCISED ONLY THROUGH THE DEPOSITARY AND SHALL BE
LIMITED TO THOSE ESTABLISHED BY LAW, THE APPLICABLE DEPOSITARY PROCEDURES AND
AGREEMENTS BETWEEN SUCH OWNERS AND THE DEPOSITARY AND/OR THE DEPOSITARY
PARTICIPANTS; PROVIDED, SOLELY FOR THE PURPOSE OF DETERMINING WHETHER THE
HOLDERS OF THE REQUISITE AMOUNT OF PREFERRED SECURITIES HAVE VOTED ON ANY MATTER
PROVIDED FOR IN THIS TRUST AGREEMENT, TO THE EXTENT THAT PREFERRED SECURITIES
ARE REPRESENTED BY A GLOBAL PREFERRED SECURITY, THE TRUSTEES MAY CONCLUSIVELY
RELY ON, AND SHALL BE FULLY PROTECTED IN RELYING ON, ANY WRITTEN INSTRUMENT
(INCLUDING A PROXY) DELIVERED TO THE PROPERTY TRUSTEE BY THE DEPOSITARY SETTING
FORTH THE OWNERS’ VOTES OR ASSIGNING THE RIGHT TO VOTE ON ANY MATTER TO ANY
OTHER PERSONS EITHER IN WHOLE OR IN PART.  TO THE EXTENT THAT PREFERRED
SECURITIES ARE REPRESENTED BY A GLOBAL PREFERRED SECURITY, THE INITIAL
DEPOSITARY WILL MAKE BOOK-ENTRY TRANSFERS AMONG THE DEPOSITARY PARTICIPANTS AND
RECEIVE AND TRANSMIT PAYMENTS ON THE PREFERRED SECURITIES THAT ARE REPRESENTED
BY A GLOBAL PREFERRED SECURITY TO SUCH DEPOSITARY PARTICIPANTS, AND NONE OF THE
DEPOSITOR OR THE TRUSTEES SHALL HAVE ANY RESPONSIBILITY OR OBLIGATION WITH
RESPECT THERETO.


 


(F)                                    TO THE EXTENT THAT A NOTICE OR OTHER
COMMUNICATION TO THE HOLDERS IS REQUIRED UNDER THIS TRUST AGREEMENT, FOR SO LONG
AS PREFERRED SECURITIES ARE REPRESENTED BY A GLOBAL PREFERRED SECURITY,  THE
TRUSTEES SHALL GIVE ALL SUCH NOTICES AND COMMUNICATIONS TO THE DEPOSITARY, AND
SHALL HAVE NO OBLIGATIONS TO THE OWNERS.

 

26

--------------------------------------------------------------------------------


 


SECTION 5.7.                       REGISTRATION OF TRANSFER AND EXCHANGE OF
PREFERRED SECURITIES CERTIFICATES.


 


(A)                                  THE PROPERTY TRUSTEE SHALL KEEP OR CAUSE TO
BE KEPT, AT THE CORPORATE TRUST OFFICE, A REGISTER OR REGISTERS (THE “SECURITIES
REGISTER”) IN WHICH THE REGISTRAR AND TRANSFER AGENT WITH RESPECT TO THE TRUST
SECURITIES (THE “SECURITIES REGISTRAR”), SUBJECT TO SUCH REASONABLE REGULATIONS
AS IT MAY PRESCRIBE, SHALL PROVIDE FOR THE REGISTRATION OF PREFERRED SECURITIES
CERTIFICATES AND COMMON SECURITIES CERTIFICATES AND REGISTRATION OF TRANSFERS
AND EXCHANGES OF PREFERRED SECURITIES CERTIFICATES AS HEREIN PROVIDED. THE
PERSON ACTING AS THE PROPERTY TRUSTEE SHALL AT ALL TIMES ALSO BE THE SECURITIES
REGISTRAR.  THE PROVISIONS OF ARTICLE VIII SHALL APPLY TO THE PROPERTY TRUSTEE
IN ITS ROLE AS SECURITIES REGISTRAR.


 


(B)                                 UPON SURRENDER FOR REGISTRATION OF TRANSFER
OF ANY PREFERRED SECURITIES CERTIFICATE AT THE OFFICE OR AGENCY MAINTAINED
PURSUANT TO SECTION 5.7(F), THE ADMINISTRATIVE TRUSTEES OR ANY ONE OF THEM SHALL
EXECUTE BY MANUAL OR FACSIMILE SIGNATURE AND DELIVER TO THE PROPERTY TRUSTEE,
AND THE PROPERTY TRUSTEE SHALL AUTHENTICATE AND DELIVER, IN THE NAME OF THE
DESIGNATED TRANSFEREE OR TRANSFEREES, ONE OR MORE NEW PREFERRED SECURITIES
CERTIFICATES IN AUTHORIZED DENOMINATIONS OF A LIKE AGGREGATE LIQUIDATION AMOUNT
AS MAY BE REQUIRED BY THIS TRUST AGREEMENT DATED THE DATE OF EXECUTION BY SUCH
ADMINISTRATIVE TRUSTEE OR TRUSTEES.  AT THE OPTION OF A HOLDER, PREFERRED
SECURITIES CERTIFICATES MAY BE EXCHANGED FOR OTHER PREFERRED SECURITIES
CERTIFICATES IN AUTHORIZED DENOMINATIONS AND OF A LIKE AGGREGATE LIQUIDATION
AMOUNT UPON SURRENDER OF THE PREFERRED SECURITIES CERTIFICATE TO BE EXCHANGED AT
THE OFFICE OR AGENCY MAINTAINED PURSUANT TO SECTION 5.7(F).  WHENEVER ANY
PREFERRED SECURITIES CERTIFICATES ARE SO SURRENDERED FOR EXCHANGE, THE
ADMINISTRATIVE TRUSTEES OR ANY ONE OF THEM SHALL EXECUTE BY MANUAL OR FACSIMILE
SIGNATURE AND DELIVER TO THE PROPERTY TRUSTEE, AND THE PROPERTY TRUSTEE SHALL
AUTHENTICATE AND DELIVER, THE PREFERRED SECURITIES CERTIFICATES THAT THE HOLDER
MAKING THE EXCHANGE IS ENTITLED TO RECEIVE.


 


(C)                                  THE SECURITIES REGISTRAR SHALL NOT BE
REQUIRED, (I) TO ISSUE, REGISTER THE TRANSFER OF OR EXCHANGE ANY PREFERRED
SECURITY DURING A PERIOD BEGINNING AT THE OPENING OF BUSINESS FIFTEEN (15) DAYS
BEFORE THE DAY OF SELECTION FOR REDEMPTION OF SUCH PREFERRED SECURITIES PURSUANT
TO ARTICLE IV AND ENDING AT THE CLOSE OF BUSINESS ON THE DAY OF MAILING OF THE
NOTICE OF REDEMPTION OR (II) TO REGISTER THE TRANSFER OF OR EXCHANGE ANY
PREFERRED SECURITY SO SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT, IN
THE CASE OF ANY SUCH PREFERRED SECURITY TO BE REDEEMED IN PART, ANY PORTION
THEREOF NOT TO BE REDEEMED.


 


(D)                                 EVERY PREFERRED SECURITIES CERTIFICATE
PRESENTED OR SURRENDERED FOR REGISTRATION OF TRANSFER OR EXCHANGE SHALL BE DULY
ENDORSED, OR BE ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM
SATISFACTORY TO THE SECURITIES REGISTRAR DULY EXECUTED BY THE HOLDER OR SUCH
HOLDER’S ATTORNEY DULY AUTHORIZED IN WRITING AND (I) IF SUCH PREFERRED
SECURITIES CERTIFICATE IS BEING TRANSFERRED OTHERWISE THAN TO A QIB, ACCOMPANIED
BY A CERTIFICATE OF THE TRANSFEREE SUBSTANTIALLY IN THE FORM SET FORTH AS
EXHIBIT E HERETO OR (II) IF SUCH PREFERRED SECURITIES CERTIFICATE IS BEING
TRANSFERRED TO A QIB, ACCOMPANIED BY A CERTIFICATE OF THE TRANSFEROR
SUBSTANTIALLY IN THE FORM SET FORTH AS EXHIBIT F HERETO.


 


(E)                                  NO SERVICE CHARGE SHALL BE MADE FOR ANY
REGISTRATION OF TRANSFER OR EXCHANGE OF PREFERRED SECURITIES CERTIFICATES, BUT
THE PROPERTY TRUSTEE ON BEHALF OF THE TRUST MAY REQUIRE

 

27

--------------------------------------------------------------------------------


 

payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Preferred Securities
Certificates.


 


(F)                                    THE ADMINISTRATIVE TRUSTEES SHALL
DESIGNATE AN OFFICE OR OFFICES OR AGENCY OR AGENCIES WHERE PREFERRED SECURITIES
CERTIFICATES MAY BE SURRENDERED FOR REGISTRATION OF TRANSFER OR EXCHANGE. THE
DEPOSITOR INITIALLY DESIGNATES THE CORPORATE TRUST OFFICE AS ITS OFFICE AND
AGENCY FOR SUCH PURPOSES. THE ADMINISTRATIVE TRUSTEES SHALL GIVE PROMPT WRITTEN
NOTICE TO THE DEPOSITOR, THE PROPERTY TRUSTEE AND TO THE HOLDERS OF ANY CHANGE
IN THE LOCATION OF ANY SUCH OFFICE OR AGENCY.


 


SECTION 5.8.                       MUTILATED, DESTROYED, LOST OR STOLEN
SECURITIES CERTIFICATES.


 


(A)                                  IF ANY MUTILATED SECURITIES CERTIFICATE
SHALL BE SURRENDERED TO THE SECURITIES REGISTRAR TOGETHER WITH SUCH SECURITY OR
INDEMNITY AS MAY BE REQUIRED BY THE SECURITIES REGISTRAR AND THE ADMINISTRATIVE
TRUSTEES TO SAVE EACH OF THEM HARMLESS, THE ADMINISTRATIVE TRUSTEES, OR ANY ONE
OF THEM, ON BEHALF OF THE TRUST, SHALL EXECUTE AND MAKE AVAILABLE FOR DELIVERY
IN EXCHANGE THEREFOR A NEW SECURITIES CERTIFICATE OF LIKE CLASS, TENOR AND
DENOMINATION.


 


(B)                                 IF THE SECURITIES REGISTRAR SHALL RECEIVE
EVIDENCE TO ITS SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF ANY SECURITIES
CERTIFICATE AND THERE SHALL BE DELIVERED TO THE SECURITIES REGISTRAR AND THE
ADMINISTRATIVE TRUSTEES SUCH SECURITY OR INDEMNITY AS MAY BE REQUIRED BY THEM TO
SAVE EACH OF THEM HARMLESS, THEN IN THE ABSENCE OF NOTICE THAT SUCH SECURITIES
CERTIFICATE SHALL HAVE BEEN ACQUIRED BY A PROTECTED PURCHASER, THE
ADMINISTRATIVE TRUSTEES, OR ANY ONE OF THEM, ON BEHALF OF THE TRUST, SHALL
EXECUTE AND MAKE AVAILABLE FOR DELIVERY, AND, WITH RESPECT TO PREFERRED
SECURITIES, THE PROPERTY TRUSTEE SHALL AUTHENTICATE, IN EXCHANGE FOR OR IN LIEU
OF ANY SUCH DESTROYED, LOST OR STOLEN SECURITIES CERTIFICATE, A NEW SECURITIES
CERTIFICATE OF LIKE CLASS, TENOR AND DENOMINATION.


 


(C)                                  IN CONNECTION WITH THE ISSUANCE OF ANY NEW
SECURITIES CERTIFICATE UNDER THIS SECTION 5.8, THE ADMINISTRATIVE TRUSTEES OR
THE SECURITIES REGISTRAR MAY REQUIRE THE PAYMENT OF A SUM SUFFICIENT TO COVER
ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN CONNECTION
THEREWITH.


 


(D)                                 ANY DUPLICATE SECURITIES CERTIFICATE ISSUED
PURSUANT TO THIS SECTION 5.8 SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF AN
UNDIVIDED BENEFICIAL INTEREST IN THE ASSETS OF THE TRUST CORRESPONDING TO THAT
EVIDENCED BY THE MUTILATED, LOST, STOLEN OR DESTROYED SECURITIES CERTIFICATE, AS
IF ORIGINALLY ISSUED, WHETHER OR NOT THE LOST, STOLEN OR DESTROYED SECURITIES
CERTIFICATE SHALL BE FOUND AT ANY TIME.


 


(E)                                  IF ANY SUCH MUTILATED, DESTROYED, LOST OR
STOLEN SECURITY HAS BECOME OR IS ABOUT TO BECOME DUE AND PAYABLE, THE DEPOSITOR
IN ITS DISCRETION MAY, INSTEAD OF ISSUING A NEW SECURITY, PAY SUCH SECURITY.


 


(F)                                    THE PROVISIONS OF THIS SECTION 5.8 ARE
EXCLUSIVE AND SHALL PRECLUDE (TO THE EXTENT LAWFUL) ALL OTHER RIGHTS AND
REMEDIES WITH RESPECT TO THE REPLACEMENT OF MUTILATED, DESTROYED, LOST OR STOLEN
SECURITIES CERTIFICATES.

 

28

--------------------------------------------------------------------------------


 


SECTION 5.9.                       PERSONS DEEMED HOLDERS.


 

The Trustees and the Securities Registrar shall each treat the Person in whose
name any Securities Certificate shall be registered in the Securities Register
as the owner of such Securities Certificate for the purpose of receiving
Distributions and for all other purposes whatsoever, and none of the Trustees
and the Securities Registrar shall be bound by any notice to the contrary.

 


SECTION 5.10.                 CANCELLATION.


 

All Preferred Securities Certificates surrendered for registration of transfer
or exchange or for payment shall, if surrendered to any Person other than the
Property Trustee, be delivered to the Property Trustee, and any such Preferred
Securities Certificates and Preferred Securities Certificates surrendered
directly to the Property Trustee for any such purpose shall be promptly canceled
by it.  The Administrative Trustees may at any time deliver to the Property
Trustee for cancellation any Preferred Securities Certificates previously
delivered hereunder that the Administrative Trustees may have acquired in any
manner whatsoever, and all Preferred Securities Certificates so delivered shall
be promptly canceled by the Property Trustee.  No Preferred Securities
Certificates shall be executed and delivered in lieu of or in exchange for any
Preferred Securities Certificates canceled as provided in this Section 5.10,
except as expressly permitted by this Trust Agreement.  All canceled Preferred
Securities Certificates shall be disposed of by the Property Trustee in
accordance with its customary practices and the Property Trustee shall deliver
to the Administrative Trustees a certificate of such disposition.

 


SECTION 5.11.                 OWNERSHIP OF COMMON SECURITIES BY DEPOSITOR.


 


(A)                                  ON THE CLOSING DATE, THE DEPOSITOR SHALL
ACQUIRE, AND THEREAFTER SHALL RETAIN, BENEFICIAL AND RECORD OWNERSHIP OF THE
COMMON SECURITIES. NEITHER THE DEPOSITOR NOR ANY SUCCESSOR HOLDER OF THE COMMON
SECURITIES MAY TRANSFER LESS THAN ALL THE COMMON SECURITIES, AND THE DEPOSITOR
OR ANY SUCH SUCCESSOR HOLDER MAY TRANSFER THE COMMON SECURITIES ONLY (I) IN
CONNECTION WITH A CONSOLIDATION OR MERGER OF THE DEPOSITOR INTO ANOTHER PERSON,
OR ANY CONVEYANCE, TRANSFER OR LEASE BY THE DEPOSITOR OF ITS PROPERTIES AND
ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON (IN WHICH EVENT SUCH COMMON
SECURITIES WILL BE TRANSFERRED TO SUCH SURVIVING ENTITY, TRANSFEREE OR LESSEE,
AS THE CASE MAY BE), PURSUANT TO SECTION 8.1 OF THE INDENTURE OR (II) TO THE
DEPOSITOR OR AN AFFILIATE OF THE DEPOSITOR, IN EACH SUCH CASE IN COMPLIANCE WITH
APPLICABLE LAW (INCLUDING THE SECURITIES ACT, AND APPLICABLE STATE SECURITIES
AND BLUE SKY LAWS). TO THE FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED
TRANSFER OF THE COMMON SECURITIES OTHER THAN AS SET FORTH IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE VOID. THE ADMINISTRATIVE TRUSTEES SHALL CAUSE EACH
COMMON SECURITIES CERTIFICATE ISSUED TO THE DEPOSITOR TO CONTAIN A LEGEND
STATING SUBSTANTIALLY “THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE
WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT.”


 


(B)                                 ANY HOLDER OF THE COMMON SECURITIES SHALL BE
LIABLE FOR THE DEBTS AND OBLIGATIONS OF THE TRUST IN THE MANNER AND TO THE
EXTENT SET FORTH WITH RESPECT TO THE DEPOSITOR AND AGREES THAT IT SHALL BE
SUBJECT TO ALL LIABILITIES TO WHICH THE DEPOSITOR MAY BE SUBJECT AND, PRIOR TO
BECOMING SUCH A HOLDER, SHALL DELIVER TO THE ADMINISTRATIVE TRUSTEES AN
INSTRUMENT OF ASSUMPTION SATISFACTORY TO SUCH TRUSTEES.

 

29

--------------------------------------------------------------------------------


 


SECTION 5.12.                 RESTRICTED LEGENDS.


 


(A)                                  EACH PREFERRED SECURITY CERTIFICATE SHALL
BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

 

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO FIRST COMMUNITY/CA STATUTORY TRUST VI OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

 

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

 

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED

 

30

--------------------------------------------------------------------------------


 

INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,” FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (V) PURSUANT TO AN EXEMPTION
FROM THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND, IN THE CASE OF (III) OR (V), SUBJECT TO THE RIGHT OF THE TRUST
AND THE DEPOSITOR TO REQUIRE AN OPINION OF COUNSEL AND OTHER INFORMATION
SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY
PREFERRED SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A)
ABOVE.

 

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. ANY ATTEMPTED
TRANSFER OF PREFERRED SECURITIES, OR ANY INTEREST THEREIN,  IN A BLOCK HAVING AN
AGGREGATE LIQUIDATION AMOUNT OF LESS THAN $100,000 AND MULTIPLES OF $1,000 IN
EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES, OR ANY INTEREST THEREIN,
AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN
SUCH PREFERRED SECURITIES.

 

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN,  BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR

 

31

--------------------------------------------------------------------------------


 

ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY, OR
ANY INTEREST THEREIN,  IS NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING. ANY PURCHASER OR HOLDER OF
THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN
EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO
WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING
ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY
USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE,
OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).”

 


(B)                                 THE ABOVE LEGEND SHALL NOT BE REMOVED FROM
ANY OF THE PREFERRED SECURITIES CERTIFICATES UNLESS THERE IS DELIVERED TO THE
PROPERTY TRUSTEE AND THE DEPOSITOR SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN
OPINION OF COUNSEL, AS MAY BE REASONABLY REQUIRED TO ENSURE THAT ANY FUTURE
TRANSFERS THEREOF MAY BE MADE WITHOUT RESTRICTION UNDER THE PROVISIONS OF THE
SECURITIES ACT AND OTHER APPLICABLE LAW.  UPON PROVISION OF SUCH SATISFACTORY
EVIDENCE, ONE OR MORE OF THE ADMINISTRATIVE TRUSTEES ON BEHALF OF THE TRUST
SHALL EXECUTE AND DELIVER TO THE PROPERTY TRUSTEE, AND THE PROPERTY TRUSTEE
SHALL DELIVER, AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE TRUSTEES AND THE
DEPOSITOR, PREFERRED SECURITIES CERTIFICATES THAT DO NOT BEAR THE LEGEND.


 


SECTION 5.13.                 FORM OF CERTIFICATE OF AUTHENTICATION.


 

The  Property Trustee’s certificate of authentication shall be in substantially
the following form:

 

This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.

 

Dated:

The Bank of New York, not in its individual
capacity, but solely as Property Trustee

 

 

 

 

 

By:

 

 

 

Authorized officer

 

32

--------------------------------------------------------------------------------


 


ARTICLE VI.


 


MEETINGS; VOTING; ACTS OF HOLDERS


 


SECTION 6.1.                       NOTICE OF MEETINGS.


 

Notice of all meetings of the Holders of the Preferred Securities, stating the
time, place and purpose of the meeting, shall be given by the Property Trustee
pursuant to Section 10.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.

 


SECTION 6.2.                       MEETINGS OF HOLDERS OF THE PREFERRED
SECURITIES.


 


(A)                                  NO ANNUAL MEETING OF HOLDERS IS REQUIRED TO
BE HELD. THE PROPERTY TRUSTEE, HOWEVER, SHALL CALL A MEETING OF THE HOLDERS OF
THE PREFERRED SECURITIES TO VOTE ON ANY MATTER UPON THE WRITTEN REQUEST OF THE
HOLDERS OF AT LEAST TWENTY FIVE PERCENT (25%) IN AGGREGATE LIQUIDATION AMOUNT OF
THE OUTSTANDING PREFERRED SECURITIES AND THE ADMINISTRATIVE TRUSTEES OR THE
PROPERTY TRUSTEE MAY, AT ANY TIME IN THEIR DISCRETION, CALL A MEETING OF THE
HOLDERS OF THE PREFERRED SECURITIES TO VOTE ON ANY MATTERS AS TO WHICH SUCH
HOLDERS ARE ENTITLED TO VOTE.


 


(B)                                 THE HOLDERS OF AT LEAST A MAJORITY IN
LIQUIDATION AMOUNT OF THE PREFERRED SECURITIES, PRESENT IN PERSON OR BY PROXY,
SHALL CONSTITUTE A QUORUM AT ANY MEETING OF THE HOLDERS OF THE PREFERRED
SECURITIES.


 


(C)                                  IF A QUORUM IS PRESENT AT A MEETING, AN
AFFIRMATIVE VOTE BY THE HOLDERS PRESENT, IN PERSON OR BY PROXY, HOLDING
PREFERRED SECURITIES REPRESENTING AT LEAST A MAJORITY IN LIQUIDATION AMOUNT OF
THE PREFERRED SECURITIES HELD BY THE HOLDERS PRESENT, EITHER IN PERSON OR BY
PROXY, AT SUCH MEETING SHALL CONSTITUTE THE ACTION OF THE HOLDERS OF THE
PREFERRED SECURITIES, UNLESS THIS TRUST AGREEMENT REQUIRES A LESSER OR GREATER
NUMBER OF AFFIRMATIVE VOTES.


 


SECTION 6.3.                       VOTING RIGHTS.


 

Holders shall be entitled to one vote for each $10,000 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.

 


SECTION 6.4.                       PROXIES, ETC.


 

At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if

 

33

--------------------------------------------------------------------------------


 

more than one of them shall be present at such meeting in person or by proxy,
and such joint owners or their proxies so present disagree as to any vote to be
cast, such vote shall not be received in respect of such Trust Securities. A
proxy purporting to be executed by or on behalf of a Holder shall be deemed
valid unless challenged at or prior to its exercise, and the burden of proving
invalidity shall rest on the challenger. No proxy shall be valid more than three
years after its date of execution.

 


SECTION 6.5.                       HOLDER ACTION BY WRITTEN CONSENT.


 

Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action.  Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.

 


SECTION 6.6.                       RECORD DATE FOR VOTING AND OTHER PURPOSES.


 

Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.

 


SECTION 6.7.                       ACTS OF HOLDERS.


 


(A)                                  ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACTION PROVIDED OR PERMITTED BY THIS
TRUST AGREEMENT TO BE GIVEN, MADE OR TAKEN BY HOLDERS MAY BE EMBODIED IN AND
EVIDENCED BY ONE OR MORE INSTRUMENTS OF SUBSTANTIALLY SIMILAR TENOR SIGNED BY
SUCH HOLDERS IN PERSON OR BY AN AGENT THEREOF DULY APPOINTED IN WRITING; AND,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SUCH ACTION SHALL BECOME
EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS ARE DELIVERED TO AN ADMINISTRATIVE
TRUSTEE. SUCH INSTRUMENT OR INSTRUMENTS (AND THE ACTION EMBODIED THEREIN AND
EVIDENCED THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE “ACT” OF THE HOLDERS
SIGNING SUCH INSTRUMENT OR INSTRUMENTS. PROOF OF EXECUTION OF ANY SUCH
INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT FOR ANY
PURPOSE OF THIS TRUST AGREEMENT AND CONCLUSIVE IN FAVOR OF THE TRUSTEES, IF MADE
IN THE MANNER PROVIDED IN THIS SECTION 6.7.


 


(B)                                 THE FACT AND DATE OF THE EXECUTION BY ANY
PERSON OF ANY SUCH INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A
WITNESS OF SUCH EXECUTION OR BY A CERTIFICATE OF A NOTARY PUBLIC OR OTHER
OFFICER AUTHORIZED BY LAW TO TAKE ACKNOWLEDGMENTS OF DEEDS, CERTIFYING THAT THE
INDIVIDUAL SIGNING SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO HIM THE EXECUTION
THEREOF. WHERE SUCH EXECUTION IS BY A SIGNER ACTING IN A CAPACITY OTHER THAN
SUCH SIGNER’S

 

34

--------------------------------------------------------------------------------


 

individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that any Trustee receiving the same
deems sufficient.


 


(C)                                  THE OWNERSHIP OF TRUST SECURITIES SHALL BE
PROVED BY THE SECURITIES REGISTER.


 


(D)                                 ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT OF THE HOLDER OF ANY TRUST
SECURITY SHALL BIND EVERY FUTURE HOLDER OF THE SAME TRUST SECURITY AND THE
HOLDER OF EVERY TRUST SECURITY ISSUED UPON THE REGISTRATION OF TRANSFER THEREOF
OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN RESPECT OF ANYTHING DONE, OMITTED
OR SUFFERED TO BE DONE BY THE TRUSTEES, THE ADMINISTRATIVE TRUSTEES OR THE TRUST
IN RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH
TRUST SECURITY.


 


(E)                                  WITHOUT LIMITING THE FOREGOING, A HOLDER
ENTITLED HEREUNDER TO TAKE ANY ACTION HEREUNDER WITH REGARD TO ANY PARTICULAR
TRUST SECURITY MAY DO SO WITH REGARD TO ALL OR ANY PART OF THE LIQUIDATION
AMOUNT OF SUCH TRUST SECURITY OR BY ONE OR MORE DULY APPOINTED AGENTS EACH OF
WHICH MAY DO SO PURSUANT TO SUCH APPOINTMENT WITH REGARD TO ALL OR ANY PART OF
SUCH LIQUIDATION AMOUNT.


 


(F)                                    IF ANY DISPUTE SHALL ARISE AMONG THE
HOLDERS OR THE TRUSTEES WITH RESPECT TO THE AUTHENTICITY, VALIDITY OR BINDING
NATURE OF ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER
OR OTHER ACT OF SUCH HOLDER OR TRUSTEE UNDER THIS ARTICLE VI, THEN THE
DETERMINATION OF SUCH MATTER BY THE PROPERTY TRUSTEE SHALL BE CONCLUSIVE WITH
RESPECT TO SUCH MATTER.


 


SECTION 6.8.                       INSPECTION OF RECORDS.


 

Upon reasonable written notice to the Administrative Trustees and the Property
Trustee, the records of the Trust shall be open to inspection by any Holder
during normal business hours for any purpose reasonably related to such Holder’s
interest as a Holder.

 


SECTION 6.9.                       LIMITATIONS ON VOTING RIGHTS.


 


(A)                                  EXCEPT AS EXPRESSLY PROVIDED IN THIS TRUST
AGREEMENT AND IN THE INDENTURE AND AS OTHERWISE REQUIRED BY LAW, NO HOLDER OF
PREFERRED SECURITIES SHALL HAVE ANY RIGHT TO VOTE OR IN ANY MANNER OTHERWISE
CONTROL THE ADMINISTRATION, OPERATION AND MANAGEMENT OF THE TRUST OR THE
OBLIGATIONS OF THE PARTIES HERETO, NOR SHALL ANYTHING HEREIN SET FORTH, OR
CONTAINED IN THE TERMS OF THE SECURITIES CERTIFICATES, BE CONSTRUED SO AS TO
CONSTITUTE THE HOLDERS FROM TIME TO TIME AS PARTNERS OR MEMBERS OF AN
ASSOCIATION.


 


(B)                                 SO LONG AS ANY NOTES ARE HELD BY THE
PROPERTY TRUSTEE ON BEHALF OF THE TRUST, THE PROPERTY TRUSTEE SHALL NOT (I)
DIRECT THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY
AVAILABLE TO THE NOTE TRUSTEE, OR EXERCISE ANY TRUST OR POWER CONFERRED ON THE
PROPERTY TRUSTEE WITH RESPECT TO THE NOTES, (II) WAIVE ANY PAST DEFAULT THAT MAY
BE WAIVED UNDER SECTION 5.13 OF THE INDENTURE, (III) EXERCISE ANY RIGHT TO
RESCIND OR ANNUL A DECLARATION THAT THE PRINCIPAL OF ALL THE NOTES SHALL BE DUE
AND PAYABLE OR (IV) CONSENT TO ANY AMENDMENT, MODIFICATION OR TERMINATION OF THE
INDENTURE OR THE NOTES, WHERE SUCH CONSENT SHALL BE REQUIRED,

 

35

--------------------------------------------------------------------------------


 

without, in each case, obtaining the prior approval of the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities; provided, that where
a consent under the Indenture would require the consent of each holder of Notes
(or each Holder of Preferred Securities) affected thereby, no such consent shall
be given by the Property Trustee without the prior written consent of each
Holder of Preferred Securities. The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of the Preferred
Securities, except by a subsequent vote of the Holders of the Preferred
Securities.  In addition to obtaining the foregoing approvals of the Holders of
the Preferred Securities, prior to taking any of the foregoing actions, the
Property Trustee shall, at the expense of the Depositor, obtain an Opinion of
Counsel experienced in such matters to the effect that such action shall not
cause the Trust to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes.


 


(C)                                  IF ANY PROPOSED AMENDMENT TO THE TRUST
AGREEMENT PROVIDES FOR, OR THE TRUSTEES OTHERWISE PROPOSE TO EFFECT, (I) ANY
ACTION THAT WOULD ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE POWERS,
PREFERENCES OR SPECIAL RIGHTS OF THE PREFERRED SECURITIES, WHETHER BY WAY OF
AMENDMENT TO THE TRUST AGREEMENT OR OTHERWISE OR (II) THE DISSOLUTION,
WINDING-UP OR TERMINATION OF THE TRUST, OTHER THAN PURSUANT TO THE TERMS OF THIS
TRUST AGREEMENT, THEN THE HOLDERS OF OUTSTANDING PREFERRED SECURITIES AS A CLASS
WILL BE ENTITLED TO VOTE ON SUCH AMENDMENT OR PROPOSAL AND SUCH AMENDMENT OR
PROPOSAL SHALL NOT BE EFFECTIVE EXCEPT WITH THE APPROVAL OF THE HOLDERS OF AT
LEAST A MAJORITY IN LIQUIDATION AMOUNT OF THE PREFERRED SECURITIES.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS TRUST AGREEMENT, NO AMENDMENT TO
THIS TRUST AGREEMENT MAY BE MADE IF, AS A RESULT OF SUCH AMENDMENT, IT WOULD
CAUSE THE TRUST TO BE TAXABLE AS A CORPORATION OR CLASSIFIED AS OTHER THAN A
GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES.


 


SECTION 6.10.                 ACCELERATION OF MATURITY; RESCISSION OF ANNULMENT;
WAIVERS OF PAST DEFAULTS.


 


(A)                                  FOR SO LONG AS ANY PREFERRED SECURITIES
REMAIN OUTSTANDING, IF, UPON A NOTE EVENT OF DEFAULT, THE NOTE TRUSTEE FAILS OR
THE HOLDERS OF NOT LESS THAN TWENTY FIVE PERCENT (25%) IN PRINCIPAL AMOUNT OF
THE OUTSTANDING NOTES FAIL TO DECLARE THE PRINCIPAL OF ALL OF THE NOTES TO BE
IMMEDIATELY DUE AND PAYABLE, THE HOLDERS OF AT LEAST TWENTY-FIVE PERCENT (25%)
IN LIQUIDATION AMOUNT OF THE PREFERRED SECURITIES THEN OUTSTANDING SHALL HAVE
THE RIGHT TO MAKE SUCH DECLARATION BY A NOTICE IN WRITING TO THE PROPERTY
TRUSTEE, THE DEPOSITOR AND THE NOTE TRUSTEE.  AT ANY TIME AFTER A DECLARATION OF
ACCELERATION WITH RESPECT TO THE NOTES HAS BEEN MADE AND BEFORE A JUDGMENT OR
DECREE FOR PAYMENT OF THE MONEY DUE HAS BEEN OBTAINED BY THE NOTE TRUSTEE AS
PROVIDED IN THE INDENTURE, THE HOLDERS OF AT LEAST A MAJORITY IN LIQUIDATION
AMOUNT OF THE PREFERRED SECURITIES, BY WRITTEN NOTICE TO THE PROPERTY TRUSTEE,
THE DEPOSITOR AND THE NOTE TRUSTEE, MAY RESCIND AND ANNUL SUCH DECLARATION AND
ITS CONSEQUENCES IF:


 

(I)                                     THE DEPOSITOR HAS PAID OR DEPOSITED WITH
THE NOTE TRUSTEE A SUM SUFFICIENT TO PAY:

 

(A)                              ALL OVERDUE INSTALLMENTS OF INTEREST ON ALL OF
THE NOTES;

 

(B)                                ANY ACCRUED ADDITIONAL INTEREST ON ALL OF THE
NOTES;

 

36

--------------------------------------------------------------------------------


 

(C)                                THE PRINCIPAL OF AND ANY PREMIUM ON ANY NOTES
THAT HAVE BECOME DUE OTHERWISE THAN BY SUCH DECLARATION OF ACCELERATION AND
INTEREST AND ADDITIONAL INTEREST THEREON AT THE RATE BORNE BY THE NOTES; AND

 

(D)                               ALL SUMS PAID OR ADVANCED BY THE NOTE TRUSTEE
UNDER THE INDENTURE AND THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND
ADVANCES OF THE NOTE TRUSTEE, THE PROPERTY TRUSTEE AND THEIR AGENTS AND COUNSEL;
AND

 

(II)                                  ALL NOTE EVENTS OF DEFAULT, OTHER THAN THE
NON-PAYMENT OF THE PRINCIPAL OF THE NOTES THAT HAS BECOME DUE SOLELY BY SUCH
ACCELERATION, HAVE BEEN CURED OR WAIVED AS PROVIDED IN SECTION 5.13 OF THE
INDENTURE.

 

Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that, unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety (90)
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such ninety (90)-day period, a new written notice of
declaration of acceleration, or rescission and annulment thereof, as the case
may be, that is identical to a written notice that has been canceled pursuant to
the proviso to the preceding sentence, in which event a new record date shall be
established pursuant to the provisions of this Section 6.10(a).

 


(B)                                 FOR SO LONG AS ANY PREFERRED SECURITIES
REMAIN OUTSTANDING, TO THE FULLEST EXTENT PERMITTED BY LAW AND SUBJECT TO THE
TERMS OF THIS TRUST AGREEMENT AND THE INDENTURE, UPON A NOTE EVENT OF DEFAULT
SPECIFIED IN PARAGRAPH (A) OR (B) OF SECTION 5.1 OF THE INDENTURE, ANY HOLDER OF
PREFERRED SECURITIES SHALL HAVE THE RIGHT TO INSTITUTE A PROCEEDING DIRECTLY
AGAINST THE DEPOSITOR, PURSUANT TO SECTION 5.8 OF THE INDENTURE, FOR ENFORCEMENT
OF PAYMENT TO SUCH HOLDER OF ANY AMOUNTS PAYABLE IN RESPECT OF NOTES HAVING AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE LIQUIDATION AMOUNT OF THE
PREFERRED SECURITIES OF SUCH HOLDER.  EXCEPT AS SET FORTH IN SECTION 6.10(A) AND
THIS SECTION 6.10(B), THE HOLDERS OF PREFERRED SECURITIES SHALL HAVE NO RIGHT TO
EXERCISE DIRECTLY ANY RIGHT OR REMEDY AVAILABLE TO THE HOLDERS OF, OR IN RESPECT
OF, THE NOTES.


 


(C)                                  NOTWITHSTANDING PARAGRAPHS (A) AND (B) OF
THIS SECTION 6.10, THE HOLDERS OF AT LEAST A MAJORITY IN LIQUIDATION AMOUNT OF
THE PREFERRED SECURITIES MAY, ON BEHALF OF THE HOLDERS OF ALL THE PREFERRED
SECURITIES, WAIVE ANY NOTE EVENT OF DEFAULT, EXCEPT ANY NOTE EVENT OF DEFAULT
ARISING FROM THE FAILURE TO PAY ANY PRINCIPAL OF OR ANY PREMIUM OR INTEREST ON
(INCLUDING ANY ADDITIONAL INTEREST) THE NOTES (UNLESS SUCH NOTE EVENT OF DEFAULT
HAS BEEN CURED AND A SUM SUFFICIENT TO PAY ALL MATURED INSTALLMENTS OF INTEREST
AND ALL PRINCIPAL AND PREMIUM ON ALL NOTES DUE OTHERWISE THAN BY ACCELERATION
HAS BEEN DEPOSITED WITH THE NOTE TRUSTEE) OR A NOTE EVENT OF DEFAULT IN RESPECT
OF A COVENANT OR PROVISION THAT UNDER THE INDENTURE CANNOT BE MODIFIED OR

 

37

--------------------------------------------------------------------------------


 

amended without the consent of the holder of each outstanding Note.  Upon any
such waiver, such Note Event of Default shall cease to exist and any Note Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of the Indenture; but no such waiver shall affect any subsequent Note
Event of Default or impair any right consequent thereon.


 


(D)                                 NOTWITHSTANDING PARAGRAPHS (A) AND (B) OF
THIS SECTION 6.10, THE HOLDERS OF AT LEAST A MAJORITY IN LIQUIDATION AMOUNT OF
THE PREFERRED SECURITIES MAY, ON BEHALF OF THE HOLDERS OF ALL THE PREFERRED
SECURITIES, WAIVE ANY PAST EVENT OF DEFAULT AND ITS CONSEQUENCES.  UPON SUCH
WAIVER, ANY SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST, AND ANY EVENT OF DEFAULT
ARISING THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED, FOR EVERY PURPOSE OF THIS
TRUST AGREEMENT, BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER
EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


(E)                                  THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE PREFERRED SECURITIES SHALL HAVE THE RIGHT TO DIRECT THE TIME,
METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE
PROPERTY TRUSTEE IN RESPECT OF THIS TRUST AGREEMENT OR THE NOTES OR EXERCISING
ANY TRUST OR POWER CONFERRED UPON THE PROPERTY TRUSTEE UNDER THIS TRUST
AGREEMENT; PROVIDED, THAT, SUBJECT TO SECTIONS 8.5 AND 8.7, THE PROPERTY TRUSTEE
SHALL HAVE THE RIGHT TO DECLINE TO FOLLOW ANY SUCH DIRECTION IF THE PROPERTY
TRUSTEE BEING ADVISED BY COUNSEL DETERMINES THAT THE ACTION SO DIRECTED MAY NOT
LAWFULLY BE TAKEN, OR IF THE PROPERTY TRUSTEE IN GOOD FAITH SHALL, BY AN OFFICER
OR OFFICERS OF THE PROPERTY TRUSTEE, DETERMINE THAT THE PROCEEDINGS SO DIRECTED
WOULD BE ILLEGAL OR INVOLVE IT IN PERSONAL LIABILITY OR BE UNDULY PREJUDICIAL TO
THE RIGHTS OF HOLDERS NOT PARTY TO SUCH DIRECTION, AND PROVIDED, FURTHER, THAT
NOTHING IN THIS TRUST AGREEMENT SHALL IMPAIR THE RIGHT OF THE PROPERTY TRUSTEE
TO TAKE ANY ACTION DEEMED PROPER BY THE PROPERTY TRUSTEE AND WHICH IS NOT
INCONSISTENT WITH SUCH DIRECTION.


 


ARTICLE VII.


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 7.1.                       REPRESENTATIONS AND WARRANTIES OF THE
PROPERTY TRUSTEE AND THE DELAWARE TRUSTEE.


 

The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:

 


(A)                                  THE PROPERTY TRUSTEE IS A NEW YORK BANKING
CORPORATION, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF NEW YORK;


 


(B)                                 THE PROPERTY TRUSTEE HAS FULL CORPORATE
POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS TRUST AGREEMENT AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS TRUST AGREEMENT;


 


(C)                                  THE DELAWARE TRUSTEE IS A DELAWARE BANKING
CORPORATION, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE;


 


(D)                                 THE DELAWARE TRUSTEE HAS FULL CORPORATE
POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS TRUST AGREEMENT AND HAS TAKEN ALL

 

38

--------------------------------------------------------------------------------


 

necessary action to authorize the execution, delivery and performance by it of
this Trust Agreement;


 


(E)                                  THIS TRUST AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE PROPERTY TRUSTEE AND THE DELAWARE
TRUSTEE AND CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OF EACH OF THE
PROPERTY TRUSTEE AND THE DELAWARE TRUSTEE ENFORCEABLE AGAINST EACH OF THEM IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY;


 


(F)                                    THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS TRUST AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ACTION ON THE PART OF THE PROPERTY TRUSTEE AND THE DELAWARE TRUSTEE AND DO
NOT REQUIRE ANY APPROVAL OF STOCKHOLDERS OF THE PROPERTY TRUSTEE AND THE
DELAWARE TRUSTEE AND SUCH EXECUTION, DELIVERY AND PERFORMANCE WILL NOT (I)
VIOLATE THE ARTICLES OF ASSOCIATION OR BY-LAWS OF THE PROPERTY TRUSTEE OR THE
DELAWARE TRUSTEE OR (II) VIOLATE ANY APPLICABLE LAW, GOVERNMENTAL RULE OR
REGULATION OF THE UNITED STATES OR THE STATE OF DELAWARE, AS THE CASE MAY BE,
GOVERNING THE BANKING, TRUST OR GENERAL POWERS OF THE PROPERTY TRUSTEE OR THE
DELAWARE TRUSTEE OR ANY ORDER, JUDGMENT OR DECREE APPLICABLE TO THE PROPERTY
TRUSTEE OR THE DELAWARE TRUSTEE;


 


(G)                                 NEITHER THE AUTHORIZATION, EXECUTION OR
DELIVERY BY THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE OF THIS TRUST AGREEMENT
NOR THE CONSUMMATION OF ANY OF THE TRANSACTIONS BY THE PROPERTY TRUSTEE OR THE
DELAWARE TRUSTEE CONTEMPLATED HEREIN REQUIRES THE CONSENT OR APPROVAL OF, THE
GIVING OF NOTICE TO, THE REGISTRATION WITH OR THE TAKING OF ANY OTHER ACTION
WITH RESPECT TO ANY GOVERNMENTAL AUTHORITY OR AGENCY UNDER ANY EXISTING LAW OF
THE UNITED STATES OR THE STATE OF DELAWARE GOVERNING THE BANKING, TRUST OR
GENERAL POWERS OF THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE MAY
BE; AND


 


(H)                                 TO THE BEST OF EACH OF THE PROPERTY
TRUSTEE’S AND THE DELAWARE TRUSTEE’S KNOWLEDGE, THERE ARE NO PROCEEDINGS PENDING
OR THREATENED AGAINST OR AFFECTING THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE
IN ANY COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY, AGENCY OR ARBITRATION BOARD
OR TRIBUNAL THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD MATERIALLY AND
ADVERSELY AFFECT THE TRUST OR WOULD QUESTION THE RIGHT, POWER AND AUTHORITY OF
THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE, AS THE CASE MAY BE, TO ENTER INTO
OR PERFORM ITS OBLIGATIONS AS ONE OF THE TRUSTEES UNDER THIS TRUST AGREEMENT.


 


SECTION 7.2.                       REPRESENTATIONS AND WARRANTIES OF DEPOSITOR.


 

The Depositor hereby represents and warrants for the benefit of the Holders
that:

 


(A)                                  THE DEPOSITOR IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
INCORPORATION;


 


(B)                                 THE DEPOSITOR HAS FULL CORPORATE POWER,
AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER
THIS TRUST AGREEMENT AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS TRUST AGREEMENT;


 


(C)                                  THIS TRUST AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE DEPOSITOR AND CONSTITUTES THE LEGAL,
VALID AND BINDING AGREEMENT OF THE DEPOSITOR ENFORCEABLE

 

39

--------------------------------------------------------------------------------


 

against the Depositor in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;


 


(D)                                 THE SECURITIES CERTIFICATES ISSUED AT THE
CLOSING DATE ON BEHALF OF THE TRUST HAVE BEEN DULY AUTHORIZED AND WILL HAVE BEEN
DULY AND VALIDLY EXECUTED, ISSUED AND DELIVERED BY THE APPLICABLE TRUSTEES
PURSUANT TO THE TERMS AND PROVISIONS OF, AND IN ACCORDANCE WITH THE REQUIREMENTS
OF, THIS TRUST AGREEMENT AND THE HOLDERS WILL BE, AS OF SUCH DATE, ENTITLED TO
THE BENEFITS OF THIS TRUST AGREEMENT;


 


(E)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS TRUST AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ACTION ON THE PART OF THE DEPOSITOR AND DO NOT REQUIRE ANY APPROVAL OF
STOCKHOLDERS OF THE DEPOSITOR AND SUCH EXECUTION, DELIVERY AND PERFORMANCE WILL
NOT (I) VIOLATE THE ARTICLES OR CERTIFICATE OF INCORPORATION OR BY-LAWS (OR
OTHER ORGANIZATIONAL DOCUMENTS) OF THE DEPOSITOR OR (II) VIOLATE ANY APPLICABLE
LAW, GOVERNMENTAL RULE OR REGULATION GOVERNING THE DEPOSITOR OR ANY MATERIAL
PORTION OF ITS PROPERTY OR ANY ORDER, JUDGMENT OR DECREE APPLICABLE TO THE
DEPOSITOR OR ANY MATERIAL PORTION OF ITS PROPERTY;


 


(F)                                    NEITHER THE AUTHORIZATION, EXECUTION OR
DELIVERY BY THE DEPOSITOR OF THIS TRUST AGREEMENT NOR THE CONSUMMATION OF ANY OF
THE TRANSACTIONS BY THE DEPOSITOR CONTEMPLATED HEREIN REQUIRES THE CONSENT OR
APPROVAL OF, THE GIVING OF NOTICE TO, THE REGISTRATION WITH OR THE TAKING OF ANY
OTHER ACTION WITH RESPECT TO ANY GOVERNMENTAL AUTHORITY OR AGENCY UNDER ANY
EXISTING LAW GOVERNING THE DEPOSITOR OR ANY MATERIAL PORTION OF ITS PROPERTY;
AND


 


(G)                                 THERE ARE NO PROCEEDINGS PENDING OR, TO THE
BEST OF THE DEPOSITOR’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING THE DEPOSITOR
OR ANY MATERIAL PORTION OF ITS PROPERTY IN ANY COURT OR BEFORE ANY GOVERNMENTAL
AUTHORITY, AGENCY OR ARBITRATION BOARD OR TRIBUNAL THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD MATERIALLY AND ADVERSELY AFFECT THE TRUST OR WOULD QUESTION THE
RIGHT, POWER AND AUTHORITY OF THE DEPOSITOR, AS THE CASE MAY BE, TO ENTER INTO
OR PERFORM ITS OBLIGATIONS UNDER THIS TRUST AGREEMENT.


 


ARTICLE VIII.


 


THE TRUSTEES


 


SECTION 8.1.                       NUMBER OF TRUSTEES.


 

The number of Trustees shall be five (5), provided, that the Property Trustee
and the Delaware Trustee may be the same Person, in which case the number of
Trustees shall be four (4).  The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4.  The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of an Trustee shall not operate
to annul, dissolve or terminate the Trust.

 


SECTION 8.2.                       PROPERTY TRUSTEE REQUIRED.


 

There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers,

 

40

--------------------------------------------------------------------------------


 

having a combined capital and surplus of at least fifty million dollars
($50,000,000), subject to supervision or examination by federal or state
authority and having an office within the United States.  If any such Person
publishes reports of condition at least annually pursuant to law or to the
requirements of its supervising or examining authority, then for the purposes of
this Section 8.2, the combined capital and surplus of such Person shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Property Trustee shall
cease to be eligible in accordance with the provisions of this Section 8.2, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article VIII.

 


SECTION 8.3.                       DELAWARE TRUSTEE REQUIRED.


 


(A)                                  IF REQUIRED BY THE DELAWARE STATUTORY TRUST
ACT, THERE SHALL AT ALL TIMES BE A DELAWARE TRUSTEE WITH RESPECT TO THE TRUST
SECURITIES. THE DELAWARE TRUSTEE SHALL EITHER BE (I) A NATURAL PERSON WHO IS AT
LEAST 21 YEARS OF AGE AND A RESIDENT OF THE STATE OF DELAWARE OR (II) A LEGAL
ENTITY THAT HAS ITS PRINCIPAL PLACE OF BUSINESS IN THE STATE OF DELAWARE,
OTHERWISE MEETS THE REQUIREMENTS OF APPLICABLE DELAWARE LAW AND SHALL ACT
THROUGH ONE OR MORE PERSONS AUTHORIZED TO BIND SUCH ENTITY.  IF AT ANY TIME THE
DELAWARE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 8.3, IT SHALL RESIGN IMMEDIATELY IN THE MANNER AND WITH THE EFFECT
HEREINAFTER SPECIFIED IN THIS ARTICLE VIII.


 


(B)                                 THE DELAWARE TRUSTEE SHALL NOT BE ENTITLED
TO EXERCISE ANY POWERS, NOR SHALL THE DELAWARE TRUSTEE HAVE ANY OF THE DUTIES
AND RESPONSIBILITIES, OF THE PROPERTY TRUSTEE OR THE ADMINISTRATIVE TRUSTEES SET
FORTH HEREIN. THE DELAWARE TRUSTEE SHALL BE ONE OF THE TRUSTEES OF THE TRUST FOR
THE SOLE AND LIMITED PURPOSE OF FULFILLING THE REQUIREMENTS OF SECTION 3807 OF
THE DELAWARE STATUTORY TRUST ACT AND FOR TAKING SUCH ACTIONS AS ARE REQUIRED TO
BE TAKEN BY A DELAWARE TRUSTEE UNDER THE DELAWARE STATUTORY TRUST ACT.  THE
DUTIES (INCLUDING FIDUCIARY DUTIES), LIABILITIES AND OBLIGATIONS OF THE DELAWARE
TRUSTEE SHALL BE LIMITED TO (A) ACCEPTING LEGAL PROCESS SERVED ON THE TRUST IN
THE STATE OF DELAWARE AND (B) THE EXECUTION OF ANY CERTIFICATES REQUIRED TO BE
FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE THAT THE DELAWARE
TRUSTEE IS REQUIRED TO EXECUTE UNDER SECTION 3811 OF THE DELAWARE STATUTORY
TRUST ACT AND THERE SHALL BE NO OTHER DUTIES (INCLUDING FIDUCIARY DUTIES) OR
OBLIGATIONS, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, OF THE DELAWARE TRUSTEE.


 


SECTION 8.4.                       APPOINTMENT OF ADMINISTRATIVE TRUSTEES.


 


(A)                                  THERE SHALL AT ALL TIMES BE ONE OR MORE
ADMINISTRATIVE TRUSTEES HEREUNDER WITH RESPECT TO THE TRUST SECURITIES. EACH
ADMINISTRATIVE TRUSTEE SHALL BE EITHER A NATURAL PERSON WHO IS AT LEAST 21 YEARS
OF AGE OR A LEGAL ENTITY THAT SHALL ACT THROUGH ONE OR MORE PERSONS AUTHORIZED
TO BIND THAT ENTITY.  EACH OF THE INDIVIDUALS IDENTIFIED AS AN “ADMINISTRATIVE
TRUSTEE” IN THE PREAMBLE OF THIS TRUST AGREEMENT HEREBY ACCEPTS HIS OR HER
APPOINTMENT AS SUCH.


 


(B)                                 EXCEPT WHERE A REQUIREMENT FOR ACTION BY A
SPECIFIC NUMBER OF ADMINISTRATIVE TRUSTEES IS EXPRESSLY SET FORTH IN THIS TRUST
AGREEMENT, ANY ACT REQUIRED OR PERMITTED TO BE TAKEN BY, AND ANY POWER OF THE
ADMINISTRATIVE TRUSTEES MAY BE EXERCISED BY, OR WITH THE CONSENT OF, ANY ONE
SUCH ADMINISTRATIVE TRUSTEE.  WHENEVER A VACANCY IN THE NUMBER OF ADMINISTRATIVE
TRUSTEES SHALL OCCUR, UNTIL SUCH VACANCY IS FILLED BY THE APPOINTMENT OF AN
ADMINISTRATIVE TRUSTEE

 

41

--------------------------------------------------------------------------------


 

in accordance with Section 8.11, the Administrative Trustees in office,
regardless of their number (and notwithstanding any other provision of this
Trust Agreement), shall have all the powers granted to the Administrative
Trustees and shall discharge all the duties imposed upon the Administrative
Trustees by this Trust Agreement.


 


SECTION 8.5.                       DUTIES AND RESPONSIBILITIES OF THE TRUSTEES.


 


(A)                                  THE RIGHTS, IMMUNITIES, DUTIES AND
RESPONSIBILITIES OF THE TRUSTEES SHALL BE AS PROVIDED BY THIS TRUST AGREEMENT
AND THERE SHALL BE NO OTHER DUTIES (INCLUDING FIDUCIARY DUTIES) OR OBLIGATIONS,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, OF THE TRUSTEES; PROVIDED, HOWEVER,
THAT IF AN EVENT OF DEFAULT KNOWN TO THE PROPERTY TRUSTEE HAS OCCURRED AND IS
CONTINUING, THE PROPERTY TRUSTEE SHALL, PRIOR TO THE RECEIPT OF DIRECTIONS, IF
ANY, FROM THE HOLDERS OF AT LEAST A MAJORITY IN LIQUIDATION AMOUNT OF THE
PREFERRED SECURITIES, EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THE
INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE, AS A
PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF
SUCH PERSON’S OWN AFFAIRS.  NOTWITHSTANDING THE FOREGOING, NO PROVISION OF THIS
TRUST AGREEMENT SHALL REQUIRE ANY OF THE TRUSTEES TO EXPEND OR RISK ITS OWN
FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF
ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS OR THEIR RIGHTS OR
POWERS, IF IT OR THEY SHALL HAVE REASONABLE GROUNDS FOR BELIEVING THAT REPAYMENT
OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST SUCH RISK OR LIABILITY IS NOT
REASONABLY ASSURED TO IT. WHETHER OR NOT HEREIN EXPRESSLY SO PROVIDED, EVERY
PROVISION OF THIS TRUST AGREEMENT RELATING TO THE CONDUCT OR AFFECTING THE
LIABILITY OF OR AFFORDING PROTECTION TO THE TRUSTEES SHALL BE SUBJECT TO THE
PROVISIONS OF THIS SECTION 8.5. TO THE EXTENT THAT, AT LAW OR IN EQUITY, A
TRUSTEE HAS DUTIES AND LIABILITIES RELATING TO THE TRUST OR TO THE HOLDERS, SUCH
TRUSTEE SHALL NOT BE LIABLE TO THE TRUST OR TO ANY HOLDER FOR SUCH TRUSTEE’S
GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS TRUST AGREEMENT. THE PROVISIONS OF
THIS TRUST AGREEMENT, TO THE EXTENT THAT THEY RESTRICT THE DUTIES AND
LIABILITIES OF THE TRUSTEES OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE AGREED
BY THE DEPOSITOR AND THE HOLDERS TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF
THE TRUSTEES.


 


(B)                                 ALL PAYMENTS MADE BY THE PROPERTY TRUSTEE OR
A PAYING AGENT IN RESPECT OF THE TRUST SECURITIES SHALL BE MADE ONLY FROM THE
REVENUE AND PROCEEDS FROM THE TRUST PROPERTY AND ONLY TO THE EXTENT THAT THERE
SHALL BE SUFFICIENT REVENUE OR PROCEEDS FROM THE TRUST PROPERTY TO ENABLE THE
PROPERTY TRUSTEE OR A PAYING AGENT TO MAKE PAYMENTS IN ACCORDANCE WITH THE TERMS
HEREOF. EACH HOLDER, BY ITS ACCEPTANCE OF A TRUST SECURITY, AGREES THAT IT WILL
LOOK SOLELY TO THE REVENUE AND PROCEEDS FROM THE TRUST PROPERTY TO THE EXTENT
LEGALLY AVAILABLE FOR DISTRIBUTION TO IT AS HEREIN PROVIDED AND THAT THE
TRUSTEES ARE NOT PERSONALLY LIABLE TO IT FOR ANY AMOUNT DISTRIBUTABLE IN RESPECT
OF ANY TRUST SECURITY OR FOR ANY OTHER LIABILITY IN RESPECT OF ANY TRUST
SECURITY. THIS SECTION 8.5(B) DOES NOT LIMIT THE LIABILITY OF THE TRUSTEES
EXPRESSLY SET FORTH ELSEWHERE IN THIS TRUST AGREEMENT.


 


(C)                                  NO PROVISIONS OF THIS TRUST AGREEMENT SHALL
BE CONSTRUED TO RELIEVE THE PROPERTY TRUSTEE FROM LIABILITY WITH RESPECT TO
MATTERS THAT ARE WITHIN THE AUTHORITY OF THE PROPERTY TRUSTEE UNDER THIS TRUST
AGREEMENT FOR ITS OWN NEGLIGENT ACTION, NEGLIGENT FAILURE TO ACT OR WILLFUL
MISCONDUCT, EXCEPT THAT:


 

(I)                                     THE PROPERTY TRUSTEE SHALL NOT BE LIABLE
FOR ANY ERROR OF JUDGMENT MADE IN GOOD FAITH BY AN AUTHORIZED OFFICER OF THE
PROPERTY TRUSTEE, UNLESS IT SHALL BE PROVED THAT

 

42

--------------------------------------------------------------------------------


 

THE PROPERTY TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS UPON
WHICH SUCH JUDGMENT WAS MADE;

 

(II)                                  THE PROPERTY TRUSTEE SHALL NOT BE LIABLE
WITH RESPECT TO ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
ACCORDANCE WITH THE DIRECTION OF THE HOLDERS OF AT LEAST A MAJORITY IN
LIQUIDATION AMOUNT OF THE PREFERRED SECURITIES RELATING TO THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE PROPERTY
TRUSTEE HEREUNDER OR UNDER THE INDENTURE, OR EXERCISING ANY TRUST OR POWER
CONFERRED UPON THE PROPERTY TRUSTEE UNDER THIS TRUST AGREEMENT;

 

(III)                               THE PROPERTY TRUSTEE’S SOLE DUTY WITH
RESPECT TO THE CUSTODY, SAFE KEEPING AND PHYSICAL PRESERVATION OF THE NOTES AND
THE PAYMENT ACCOUNT SHALL BE TO DEAL WITH SUCH PROPERTY IN A SIMILAR MANNER AS
THE PROPERTY TRUSTEE DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT, SUBJECT TO
THE PROTECTIONS AND LIMITATIONS ON LIABILITY AFFORDED TO THE PROPERTY TRUSTEE
UNDER THIS TRUST AGREEMENT;

 

(IV)                              THE PROPERTY TRUSTEE SHALL NOT BE LIABLE FOR
ANY INTEREST ON ANY MONEY RECEIVED BY IT EXCEPT AS IT MAY OTHERWISE AGREE WITH
THE DEPOSITOR; AND MONEY HELD BY THE PROPERTY TRUSTEE NEED NOT BE SEGREGATED
FROM OTHER FUNDS HELD BY IT EXCEPT IN RELATION TO THE PAYMENT ACCOUNT MAINTAINED
BY THE PROPERTY TRUSTEE PURSUANT TO SECTION 3.1 AND EXCEPT TO THE EXTENT
OTHERWISE REQUIRED BY LAW; AND

 

(V)                                 THE PROPERTY TRUSTEE SHALL NOT BE
RESPONSIBLE FOR MONITORING THE COMPLIANCE BY THE ADMINISTRATIVE TRUSTEES OR THE
DEPOSITOR WITH THEIR RESPECTIVE DUTIES UNDER THIS TRUST AGREEMENT, NOR SHALL THE
PROPERTY TRUSTEE BE LIABLE FOR THE DEFAULT OR MISCONDUCT OF ANY OTHER TRUSTEE OR
THE DEPOSITOR.

 


SECTION 8.6.                       NOTICES OF DEFAULTS AND EXTENSIONS.


 


(A)                                  WITHIN NINETY (90) DAYS AFTER THE
OCCURRENCE OF A DEFAULT ACTUALLY KNOWN TO THE PROPERTY TRUSTEE, THE PROPERTY
TRUSTEE SHALL TRANSMIT NOTICE OF SUCH DEFAULT TO THE HOLDERS, THE ADMINISTRATIVE
TRUSTEES AND THE DEPOSITOR, UNLESS SUCH DEFAULT SHALL HAVE BEEN CURED OR WAIVED;
PROVIDED, THAT, EXCEPT IN THE CASE OF A DEFAULT IN THE PAYMENT OF THE PRINCIPAL
OF OR ANY PREMIUM OR INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON ANY TRUST
SECURITY, THE PROPERTY TRUSTEE SHALL BE FULLY PROTECTED IN WITHHOLDING SUCH
NOTICE IF AND SO LONG AS THE BOARD OF DIRECTORS, THE EXECUTIVE COMMITTEE OR A
TRUST COMMITTEE OF DIRECTORS AND/OR RESPONSIBLE OFFICERS OF THE PROPERTY TRUSTEE
IN GOOD FAITH DETERMINES THAT THE WITHHOLDING OF SUCH NOTICE IS IN THE INTERESTS
OF THE HOLDERS OF THE TRUST SECURITIES.  FOR THE PURPOSE OF THIS SECTION 8.6,
THE TERM “DEFAULT” MEANS ANY EVENT THAT IS, OR AFTER NOTICE OR LAPSE OF TIME OR
BOTH WOULD BECOME, AN EVENT OF DEFAULT.


 


(B)                                 WITHIN FIVE (5) BUSINESS DAYS AFTER THE
RECEIPT OF NOTICE OF THE DEPOSITOR’S EXERCISE OF ITS RIGHT TO DEFER THE PAYMENT
OF INTEREST ON THE NOTES PURSUANT TO THE INDENTURE, THE PROPERTY TRUSTEE SHALL
TRANSMIT, IN THE MANNER AND TO THE EXTENT PROVIDED IN SECTION 10.8, NOTICE OF
SUCH EXERCISE TO THE HOLDERS AND THE ADMINISTRATIVE TRUSTEES, UNLESS SUCH
EXERCISE SHALL HAVE BEEN REVOKED.


 


(C)                                  THE PROPERTY TRUSTEE SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OF ANY EVENT OF DEFAULT UNLESS THE PROPERTY TRUSTEE SHALL HAVE
RECEIVED WRITTEN NOTICE THEREOF FROM THE

 

43

--------------------------------------------------------------------------------


 

Depositor, any Administrative Trustee or any Holder or unless an officer of the
Property Trustee charged with the administration of this Trust Agreement shall
have obtained actual knowledge of such Event of Default.


 


(D)                                 THE PROPERTY TRUSTEE SHALL NOTIFY ALL
HOLDERS OF THE PREFERRED SECURITIES OF ANY NOTICE OF DEFAULT RECEIVED WITH
RESPECT TO THE NOTES.


 


SECTION 8.7.                       CERTAIN RIGHTS OF PROPERTY TRUSTEE.


 

Subject to the provisions of Section 8.5:

 


(A)                                  THE PROPERTY TRUSTEE MAY CONCLUSIVELY RELY
AND SHALL BE PROTECTED IN ACTING OR REFRAINING FROM ACTING IN GOOD FAITH AND IN
ACCORDANCE WITH THE TERMS HEREOF UPON ANY RESOLUTION, OPINION OF COUNSEL,
CERTIFICATE, WRITTEN REPRESENTATION OF A HOLDER OR TRANSFEREE, CERTIFICATE OF
AUDITORS OR ANY OTHER RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION,
REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, APPRAISAL, BOND, DEBENTURE,
NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT BELIEVED BY IT
TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR
PARTIES;


 


(B)                                 IF (I) IN PERFORMING ITS DUTIES UNDER THIS
TRUST AGREEMENT THE PROPERTY TRUSTEE IS REQUIRED TO DECIDE BETWEEN ALTERNATIVE
COURSES OF ACTION, (II) IN CONSTRUING ANY OF THE PROVISIONS OF THIS TRUST
AGREEMENT THE PROPERTY TRUSTEE FINDS A PROVISION AMBIGUOUS OR INCONSISTENT WITH
ANY OTHER PROVISIONS CONTAINED HEREIN OR (III) THE PROPERTY TRUSTEE IS UNSURE OF
THE APPLICATION OF ANY PROVISION OF THIS TRUST AGREEMENT, THEN, EXCEPT AS TO ANY
MATTER AS TO WHICH THE HOLDERS OF THE PREFERRED SECURITIES ARE ENTITLED TO VOTE
UNDER THE TERMS OF THIS TRUST AGREEMENT, THE PROPERTY TRUSTEE SHALL DELIVER A
NOTICE TO THE DEPOSITOR REQUESTING THE DEPOSITOR’S WRITTEN INSTRUCTION AS TO THE
COURSE OF ACTION TO BE TAKEN AND THE PROPERTY TRUSTEE SHALL TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, AS THE PROPERTY TRUSTEE SHALL BE INSTRUCTED IN
WRITING TO TAKE, OR TO REFRAIN FROM TAKING, BY THE DEPOSITOR; PROVIDED, THAT IF
THE PROPERTY TRUSTEE DOES NOT RECEIVE SUCH INSTRUCTIONS OF THE DEPOSITOR WITHIN
TEN (10) BUSINESS DAYS AFTER IT HAS DELIVERED SUCH NOTICE OR SUCH REASONABLY
SHORTER PERIOD OF TIME SET FORTH IN SUCH NOTICE, THE PROPERTY TRUSTEE MAY, BUT
SHALL BE UNDER NO DUTY TO, TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION,
AS THE PROPERTY TRUSTEE SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE
HOLDERS, IN WHICH EVENT THE PROPERTY TRUSTEE SHALL HAVE NO LIABILITY EXCEPT FOR
ITS OWN NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT;


 


(C)                                  ANY DIRECTION OR ACT OF THE DEPOSITOR
CONTEMPLATED BY THIS TRUST AGREEMENT SHALL BE SUFFICIENTLY EVIDENCED BY AN
OFFICERS’ CERTIFICATE UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN;


 


(D)                                 ANY DIRECTION OR ACT OF AN ADMINISTRATIVE
TRUSTEE CONTEMPLATED BY THIS TRUST AGREEMENT SHALL BE SUFFICIENTLY EVIDENCED BY
A CERTIFICATE EXECUTED BY SUCH ADMINISTRATIVE TRUSTEE AND SETTING FORTH SUCH
DIRECTION OR ACT;


 


(E)                                  THE PROPERTY TRUSTEE SHALL HAVE NO DUTY TO
SEE TO ANY RECORDING, FILING OR REGISTRATION OF ANY INSTRUMENT (INCLUDING ANY
FINANCING OR CONTINUATION STATEMENT OR ANY FILING UNDER TAX OR SECURITIES LAWS)
OR ANY RE-RECORDING, RE-FILING OR RE-REGISTRATION THEREOF;


 


(F)                                    THE PROPERTY TRUSTEE MAY CONSULT WITH
COUNSEL (WHICH COUNSEL MAY BE COUNSEL TO THE PROPERTY TRUSTEE, THE DEPOSITOR OR
ANY OF ITS AFFILIATES, AND MAY INCLUDE ANY OF ITS

 

44

--------------------------------------------------------------------------------


 

employees) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Property Trustee shall have the right at any time to seek
instructions concerning the administration of this Trust Agreement from any
court of competent jurisdiction;


 


(G)                                 THE PROPERTY TRUSTEE SHALL BE UNDER NO
OBLIGATION TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS TRUST
AGREEMENT AT THE REQUEST OR DIRECTION OF ANY OF THE HOLDERS PURSUANT TO THIS
TRUST AGREEMENT, UNLESS SUCH HOLDERS SHALL HAVE OFFERED TO THE PROPERTY TRUSTEE
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) AND LIABILITIES THAT MIGHT BE INCURRED
BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION, INCLUDING REASONABLE
ADVANCES AS MAY BE REQUESTED BY THE PROPERTY TRUSTEE;


 


(H)                                 THE PROPERTY TRUSTEE SHALL NOT BE BOUND TO
MAKE ANY INVESTIGATION INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION,
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION,
CONSENT, ORDER, APPROVAL, BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF
INDEBTEDNESS OR OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY
ONE OR MORE HOLDERS, BUT THE PROPERTY TRUSTEE MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE PROPERTY
TRUSTEE SHALL DETERMINE TO MAKE SUCH INQUIRY OR INVESTIGATION, IT SHALL BE
ENTITLED TO EXAMINE THE BOOKS, RECORDS AND PREMISES OF THE DEPOSITOR, PERSONALLY
OR BY AGENT OR ATTORNEY;


 


(I)                                     THE PROPERTY TRUSTEE MAY EXECUTE ANY OF
THE TRUSTS OR POWERS HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY
OR BY OR THROUGH ITS AGENTS, ATTORNEYS, CUSTODIANS OR NOMINEES AND THE PROPERTY
TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY NEGLIGENCE OR MISCONDUCT ON THE PART OF
ANY SUCH AGENT, ATTORNEY, CUSTODIAN OR NOMINEE APPOINTED WITH DUE CARE BY IT
HEREUNDER;


 


(J)                                     WHENEVER IN THE ADMINISTRATION OF THIS
TRUST AGREEMENT THE PROPERTY TRUSTEE SHALL DEEM IT DESIRABLE TO RECEIVE
INSTRUCTIONS WITH RESPECT TO ENFORCING ANY REMEDY OR RIGHT HEREUNDER, THE
PROPERTY TRUSTEE (I) MAY REQUEST INSTRUCTIONS FROM THE HOLDERS (WHICH
INSTRUCTIONS MAY ONLY BE GIVEN BY THE HOLDERS OF THE SAME PROPORTION IN
LIQUIDATION AMOUNT OF THE TRUST SECURITIES AS WOULD BE ENTITLED TO DIRECT THE
PROPERTY TRUSTEE UNDER THIS TRUST AGREEMENT IN RESPECT OF SUCH REMEDY, RIGHT OR
ACTION), (II) MAY REFRAIN FROM ENFORCING SUCH REMEDY OR RIGHT OR TAKING SUCH
OTHER ACTION UNTIL SUCH INSTRUCTIONS ARE RECEIVED AND (III) SHALL BE PROTECTED
IN ACTING IN ACCORDANCE WITH SUCH INSTRUCTIONS;


 


(K)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY
THIS TRUST AGREEMENT, THE PROPERTY TRUSTEE SHALL NOT BE UNDER ANY OBLIGATION TO
TAKE ANY ACTION THAT IS DISCRETIONARY UNDER THE PROVISIONS OF THIS TRUST
AGREEMENT;


 


(L)                                     WITHOUT PREJUDICE TO ANY OTHER RIGHTS
AVAILABLE TO THE PROPERTY TRUSTEE UNDER APPLICABLE LAW, WHEN THE PROPERTY
TRUSTEE INCURS EXPENSES OR RENDERS SERVICES IN CONNECTION WITH A BANKRUPTCY
EVENT, SUCH EXPENSES (INCLUDING LEGAL FEES AND EXPENSES OF ITS AGENTS AND
COUNSEL) AND THE COMPENSATION FOR SUCH SERVICES ARE INTENDED TO CONSTITUTE
EXPENSES OF ADMINISTRATION UNDER ANY BANKRUPTCY LAW OR LAW RELATING TO CREDITORS
RIGHTS GENERALLY; AND

 

45

--------------------------------------------------------------------------------


 


(M)                               WHENEVER IN THE ADMINISTRATION OF THIS TRUST
AGREEMENT THE PROPERTY TRUSTEE SHALL DEEM IT DESIRABLE THAT A MATTER BE PROVED
OR ESTABLISHED PRIOR TO TAKING, SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE
PROPERTY TRUSTEE (UNLESS OTHER EVIDENCE BE HEREIN SPECIFICALLY PRESCRIBED) MAY,
IN THE ABSENCE OR BAD FAITH ON ITS PART, REQUEST AND RELY ON AN OFFICERS’
CERTIFICATE WHICH, UPON RECEIPT OF SUCH REQUEST, SHALL BE PROMPTLY DELIVERED BY
THE DEPOSITOR.


 

No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.

 


SECTION 8.8.                       DELEGATION OF POWER.


 

Any Trustee may, by power of attorney consistent with applicable law, delegate
to any other natural person over the age of 21 its, his or her power for the
purpose of executing any documents contemplated in Section 2.5.  The Trustees
shall have power to delegate from time to time to such of their number or to the
Depositor the doing of such things and the execution of such instruments either
in the name of the Trust or the names of the Trustees or otherwise as the
Trustees may deem expedient, to the extent such delegation is not prohibited by
applicable law or contrary to the provisions of this Trust Agreement.

 


SECTION 8.9.                       MAY HOLD SECURITIES.


 

Any Trustee or any other agent of any Trustee or the Trust, in its individual or
any other capacity, may become the owner or pledgee of Trust Securities and
except as provided in the definition of the term “Outstanding” in Article I, may
otherwise deal with the Trust with the same rights it would have if it were not
an Trustee or such other agent.

 


SECTION 8.10.                 COMPENSATION; REIMBURSEMENT; INDEMNITY.


 

The Depositor agrees:

 


(A)                                  TO PAY TO THE TRUSTEES FROM TIME TO TIME
SUCH REASONABLE COMPENSATION FOR ALL SERVICES RENDERED BY THEM HEREUNDER AS MAY
BE AGREED BY THE DEPOSITOR AND THE TRUSTEES FROM TIME TO TIME (WHICH
COMPENSATION SHALL NOT BE LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE
COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST);


 


(B)                                 TO REIMBURSE THE TRUSTEES UPON REQUEST FOR
ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE
TRUSTEES IN ACCORDANCE WITH ANY PROVISION OF THIS TRUST AGREEMENT (INCLUDING THE
REASONABLE COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF THEIR AGENTS AND
COUNSEL), EXCEPT ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE
ATTRIBUTABLE TO THEIR GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT; AND


 


(C)                                  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TO INDEMNIFY AND HOLD HARMLESS (I) EACH TRUSTEE, (II) ANY
AFFILIATE OF ANY TRUSTEE, (III) ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE,
REPRESENTATIVE OR AGENT OF ANY TRUSTEE OR ANY AFFILIATE OF ANY TRUSTEE AND (IV)
ANY EMPLOYEE OR AGENT OF THE TRUST (REFERRED TO HEREIN AS AN “INDEMNIFIED
PERSON”) FROM AND AGAINST

 

46

--------------------------------------------------------------------------------


 

any loss, damage, liability, tax (other than income, franchise or other taxes
imposed on amounts paid pursuant to Section 8.10(a) or (b) hereof), penalty,
expense or claim of any kind or nature whatsoever incurred without negligence,
bad faith or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of the Trust hereunder, including the
advancement of funds to cover the reasonable costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder.


 

The Trust shall have no payment, reimbursement or indemnity obligations to the
Trustees under this Section 8.10.  The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

 

No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this Section
8.10.

 

In no event shall the Property Trustee and the Delaware Trustee be liable for
any indirect, special, punitive or consequential loss or damage of any kind
whatsoever, including, but not limited to, lost profits, even if the Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

In no event shall the Property Trustee and the Delaware Trustee be liable for
any failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.

 


SECTION 8.11.                 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.


 


(A)                                  NO RESIGNATION OR REMOVAL OF ANY TRUSTEE
AND NO APPOINTMENT OF A SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE VIII SHALL
BECOME EFFECTIVE UNTIL THE ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE IN
ACCORDANCE WITH THE APPLICABLE REQUIREMENTS OF SECTION 8.12.


 


(B)                                 A TRUSTEE MAY RESIGN AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE DEPOSITOR AND, IN THE CASE OF THE PROPERTY TRUSTEE
AND THE DELAWARE TRUSTEE, TO THE HOLDERS.


 


(C)                                  UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE, OR
BOTH OF THEM, MAY BE REMOVED (WITH OR WITHOUT CAUSE) AT ANY TIME BY ACT OF THE
HOLDER OF COMMON SECURITIES.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE, OR BOTH OF THEM, MAY
BE REMOVED (WITH OR WITHOUT CAUSE) AT SUCH TIME BY ACT OF THE HOLDERS OF AT
LEAST A MAJORITY IN LIQUIDATION AMOUNT OF THE PREFERRED SECURITIES, DELIVERED TO
THE REMOVED TRUSTEE (IN ITS INDIVIDUAL CAPACITY AND ON BEHALF OF THE TRUST).  AN
ADMINISTRATIVE TRUSTEE MAY BE REMOVED (WITH OR WITHOUT CAUSE) ONLY BY ACT OF THE
HOLDER OF THE COMMON SECURITIES AT ANY TIME.


 


(D)                                 IF ANY TRUSTEE SHALL RESIGN, BE REMOVED OR
BECOME INCAPABLE OF ACTING AS TRUSTEE, OR IF A VACANCY SHALL OCCUR IN THE OFFICE
OF ANY TRUSTEE FOR ANY REASON, AT A TIME WHEN NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE HOLDER OF THE COMMON SECURITIES, BY ACT OF

 

47

--------------------------------------------------------------------------------


 

the Holder of the Common Securities, shall promptly appoint a successor Trustee
or Trustees, and such successor Trustee and the retiring Trustee shall comply
with the applicable requirements of Section 8.12.  If the Property Trustee or
the Delaware Trustee shall resign, be removed or become incapable of continuing
to act as the Property Trustee or the Delaware Trustee, as the case may be, at a
time when an Event of Default shall have occurred and be continuing, the Holders
of the Preferred Securities, by Act of the Holders of a Majority in Liquidation
Amount of the Preferred Securities, shall promptly appoint a successor Property
Trustee or Delaware Trustee, and such successor Property Trustee or Delaware
Trustee and the retiring Property Trustee or Delaware Trustee shall comply with
the applicable requirements of Section 8.12.  If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be continuing, the Holder
of the Common Securities by Act of the Holder of Common Securities shall
promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.12.  If no successor Trustee shall have
been so appointed by the Holder of the Common Securities or Holders of the
Preferred Securities, as the case may be, and accepted appointment in the manner
required by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six (6) months may, on behalf of himself and
all others similarly situated, and any resigning Trustee may, in each case, at
the expense of the Depositor, petition any court of competent jurisdiction for
the appointment of a successor Trustee.


 


(E)                                  THE DEPOSITOR SHALL GIVE NOTICE OF EACH
RESIGNATION AND EACH REMOVAL OF THE PROPERTY TRUSTEE OR THE DELAWARE TRUSTEE AND
EACH APPOINTMENT OF A SUCCESSOR PROPERTY TRUSTEE OR DELAWARE TRUSTEE TO ALL
HOLDERS IN THE MANNER PROVIDED IN SECTION 10.8.  EACH NOTICE SHALL INCLUDE THE
NAME OF THE SUCCESSOR PROPERTY TRUSTEE OR DELAWARE TRUSTEE AND THE ADDRESS OF
ITS CORPORATE TRUST OFFICE IF IT IS THE PROPERTY TRUSTEE.


 


(F)                                    NOTWITHSTANDING THE FOREGOING OR ANY
OTHER PROVISION OF THIS TRUST AGREEMENT, IN THE EVENT ANY ADMINISTRATIVE TRUSTEE
OR A DELAWARE TRUSTEE WHO IS A NATURAL PERSON DIES OR BECOMES, IN THE OPINION OF
THE HOLDER OF COMMON SECURITIES, INCOMPETENT OR INCAPACITATED, THE VACANCY
CREATED BY SUCH DEATH, INCOMPETENCE OR INCAPACITY MAY BE FILLED BY (I) THE
UNANIMOUS ACT OF THE REMAINING ADMINISTRATIVE TRUSTEES IF THERE ARE AT LEAST TWO
OF THEM OR (II) OTHERWISE BY THE HOLDER OF THE COMMON SECURITIES (WITH THE
SUCCESSOR IN EACH CASE BEING A PERSON WHO SATISFIES THE ELIGIBILITY REQUIREMENT
FOR ADMINISTRATIVE TRUSTEES OR DELAWARE TRUSTEE, AS THE CASE MAY BE, SET FORTH
IN SECTIONS 8.3 AND 8.4).


 


(G)                                 UPON THE APPOINTMENT OF A SUCCESSOR DELAWARE
TRUSTEE, SUCH SUCCESSOR DELAWARE TRUSTEE SHALL FILE A CERTIFICATE OF AMENDMENT
TO THE CERTIFICATE OF TRUST IN ACCORDANCE WITH SECTION 3810 OF THE DELAWARE
STATUTORY TRUST ACT.


 


SECTION 8.12.                 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.


 


(A)                                  IN CASE OF THE APPOINTMENT HEREUNDER OF A
SUCCESSOR TRUSTEE, EACH SUCCESSOR TRUSTEE SHALL EXECUTE AND DELIVER TO THE
DEPOSITOR AND TO THE RETIRING TRUSTEE AN INSTRUMENT ACCEPTING SUCH APPOINTMENT,
AND THEREUPON THE RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE

 

48

--------------------------------------------------------------------------------


 

shall become effective and each such successor Trustee, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, on request of the Trust or any successor
Trustee such retiring Trustee shall, upon payment of its charges, duly assign,
transfer and deliver to such successor Trustee all Trust Property, all proceeds
thereof and money held by such retiring Trustee hereunder with respect to the
Trust Securities and the Trust.


 


(B)                                 UPON REQUEST OF ANY SUCH SUCCESSOR TRUSTEE,
THE TRUST (OR THE RETIRING TRUSTEE IF REQUESTED BY THE DEPOSITOR) SHALL EXECUTE
ANY AND ALL INSTRUMENTS FOR MORE FULLY AND CERTAINLY VESTING IN AND CONFIRMING
TO SUCH SUCCESSOR TRUSTEE ALL SUCH RIGHTS, POWERS AND TRUSTS REFERRED TO IN THE
PRECEDING PARAGRAPH.


 


(C)                                  NO SUCCESSOR TRUSTEE SHALL ACCEPT ITS
APPOINTMENT UNLESS AT THE TIME OF SUCH ACCEPTANCE SUCH SUCCESSOR TRUSTEE SHALL
BE QUALIFIED AND ELIGIBLE UNDER THIS ARTICLE VIII.


 


SECTION 8.13.                 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO
BUSINESS.


 

Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Trustee shall be a party,
or any Person succeeding to all or substantially all the corporate trust
business of such Trustee, shall be the successor of such Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, provided, that such Person shall be otherwise
qualified and eligible under this Article VIII.

 


SECTION 8.14.                 NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF
SECURITIES.


 

The recitals contained herein and in the Securities Certificates shall be taken
as the statements of the Trust and the Depositor, and the Trustees do not assume
any responsibility for their correctness.  The Trustees make no representations
as to the title to, or value or condition of, the property of the Trust or any
part thereof, nor as to the validity or sufficiency of this Trust Agreement, the
Notes or the Trust Securities.  The Trustees shall not be accountable for the
use or application by the Depositor of the proceeds of the Notes.

 


SECTION 8.15.                 PROPERTY TRUSTEE MAY FILE PROOFS OF CLAIM.


 


(A)                                  IN CASE OF ANY BANKRUPTCY EVENT (OR EVENT
THAT WITH THE PASSAGE OF TIME WOULD BECOME A BANKRUPTCY EVENT) RELATIVE TO THE
TRUST OR ANY OTHER OBLIGOR UPON THE TRUST SECURITIES OR THE PROPERTY OF THE
TRUST OR OF SUCH OTHER OBLIGOR OR THEIR CREDITORS, THE PROPERTY TRUSTEE
(IRRESPECTIVE OF WHETHER ANY DISTRIBUTIONS ON THE TRUST SECURITIES SHALL THEN BE
DUE AND PAYABLE AND IRRESPECTIVE OF WHETHER THE PROPERTY TRUSTEE SHALL HAVE MADE
ANY DEMAND ON THE TRUST FOR THE PAYMENT OF ANY PAST DUE DISTRIBUTIONS) SHALL BE
ENTITLED AND EMPOWERED, TO THE FULLEST EXTENT PERMITTED BY LAW, BY INTERVENTION
IN SUCH PROCEEDING OR OTHERWISE:


 

(I)                                     TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF ANY DISTRIBUTIONS OWING AND UNPAID IN RESPECT OF THE TRUST SECURITIES
AND TO FILE SUCH OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN
ORDER TO HAVE THE CLAIMS OF THE PROPERTY TRUSTEE (INCLUDING ANY CLAIM FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND

 

49

--------------------------------------------------------------------------------


 

ADVANCES OF THE PROPERTY TRUSTEE, ITS AGENTS AND COUNSEL) AND OF THE HOLDERS
ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(II)                                  TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

 


(B)                                 NOTHING HEREIN CONTAINED SHALL BE DEEMED TO
AUTHORIZE THE PROPERTY TRUSTEE TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT ON
BEHALF OF ANY HOLDER ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPENSATION AFFECTING THE TRUST SECURITIES OR THE RIGHTS OF ANY HOLDER THEREOF
OR TO AUTHORIZE THE PROPERTY TRUSTEE TO VOTE IN RESPECT OF THE CLAIM OF ANY
HOLDER IN ANY SUCH PROCEEDING.


 


SECTION 8.16.                 REPORTS TO AND FROM THE PROPERTY TRUSTEE.


 


(A)                                  THE DEPOSITOR AND THE ADMINISTRATIVE
TRUSTEES SHALL DELIVER TO THE PROPERTY TRUSTEE, NOT LATER THAN SIXTY (60) DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF THE DEPOSITOR AND
NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR
OF THE TRUST ENDING AFTER THE DATE OF THIS TRUST AGREEMENT, AN OFFICERS’
CERTIFICATE COVERING THE PRECEDING FISCAL PERIOD, STATING WHETHER OR NOT TO THE
KNOWLEDGE OF THE SIGNERS THEREOF THE DEPOSITOR AND THE TRUST ARE IN DEFAULT IN
THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS AND CONDITIONS OF
THIS TRUST AGREEMENT (WITHOUT REGARD TO ANY PERIOD OF GRACE OR REQUIREMENT OF
NOTICE PROVIDED HEREUNDER) AND, IF THE DEPOSITOR OR THE TRUST SHALL BE IN
DEFAULT, SPECIFYING ALL SUCH DEFAULTS AND THE NATURE AND STATUS THEREOF OF WHICH
THEY HAVE KNOWLEDGE.


 


(B)                                 THE DEPOSITOR SHALL FURNISH TO TRAPEZA
MANAGER, INC. (AT 507 CAREW TOWER, 441 VINE STREET, CINCINNATI, OHIO 45202, OR
SUCH OTHER ADDRESS AS DESIGNATED BY TRAPEZA MANAGER, INC.) A DULY COMPLETED AND
EXECUTED CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT G, INCLUDING THE
FINANCIAL STATEMENTS REFERENCED IN SUCH EXHIBIT, WHICH CERTIFICATE AND FINANCIAL
STATEMENTS SHALL BE SO FURNISHED BY THE DEPOSITOR NOT LATER THAN FORTY FIVE (45)
DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF THE DEPOSITOR AND NOT LATER THAN NINETY (90) DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE DEPOSITOR.


 


(C)                                  THE PROPERTY TRUSTEE SHALL OBTAIN ALL
REPORTS, CERTIFICATE AND INFORMATION, WHICH IT IS ENTITLED TO OBTAIN UNDER EACH
OF THE OPERATIVE DOCUMENTS.

 

50

--------------------------------------------------------------------------------


 


ARTICLE IX.


 


TERMINATION, LIQUIDATION AND MERGER


 


SECTION 9.1.                       DISSOLUTION UPON EXPIRATION DATE.


 

Unless earlier dissolved, the Trust shall automatically dissolve on September
15, 2038 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.

 


SECTION 9.2.                       EARLY TERMINATION.


 

The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:

 


(A)                                  THE OCCURRENCE OF A BANKRUPTCY EVENT IN
RESPECT OF, OR THE DISSOLUTION OR LIQUIDATION OF, THE DEPOSITOR, IN ITS CAPACITY
AS THE HOLDER OF THE COMMON SECURITIES, UNLESS THE DEPOSITOR SHALL HAVE
TRANSFERRED THE COMMON SECURITIES AS PROVIDED BY SECTION 5.11, IN WHICH CASE
THIS PROVISION SHALL REFER INSTEAD TO ANY SUCH SUCCESSOR HOLDER OF THE COMMON
SECURITIES;


 


(B)                                 THE WRITTEN DIRECTION TO THE PROPERTY
TRUSTEE FROM THE HOLDER OF THE COMMON SECURITIES AT ANY TIME TO DISSOLVE THE
TRUST AND, AFTER SATISFACTION OF ANY LIABILITIES OF THE TRUST AS REQUIRED BY
APPLICABLE LAW, TO DISTRIBUTE THE NOTES TO HOLDERS IN EXCHANGE FOR THE PREFERRED
SECURITIES (WHICH DIRECTION IS OPTIONAL AND WHOLLY WITHIN THE DISCRETION OF THE
HOLDER OF THE COMMON SECURITIES), PROVIDED, THAT THE HOLDER OF THE COMMON
SECURITIES SHALL HAVE RECEIVED THE PRIOR APPROVAL OF THE FEDERAL RESERVE IF THEN
REQUIRED;


 


(C)                                  THE REDEMPTION OF ALL OF THE PREFERRED
SECURITIES IN CONNECTION WITH THE PAYMENT AT MATURITY OR REDEMPTION OF ALL THE
NOTES; AND


 


(D)                                 THE ENTRY OF AN ORDER FOR DISSOLUTION OF THE
TRUST BY A COURT OF COMPETENT JURISDICTION.


 


SECTION 9.3.                       TERMINATION.


 

The respective obligations and responsibilities of the Trustees and the Trust
shall terminate upon the latest to occur of the following: (a) the distribution
by the Property Trustee to Holders of all amounts required to be distributed
hereunder upon the liquidation of the Trust pursuant to Section 9.4, or upon the
redemption of all of the Trust Securities pursuant to Section 4.2; (b) the
satisfaction of any expenses owed by the Trust; and (c) the discharge of all
administrative duties of the Administrative Trustees, including the performance
of any tax reporting obligations with respect to the Trust or the Holders.

 


SECTION 9.4.                       LIQUIDATION.


 


(A)                                  IF AN EARLY TERMINATION EVENT SPECIFIED IN
SECTION 9.2(A), (B) OR (D) OCCURS OR UPON THE EXPIRATION DATE, THE TRUST SHALL
BE LIQUIDATED BY THE PROPERTY TRUSTEE AS EXPEDITIOUSLY AS THE PROPERTY TRUSTEE
SHALL DETERMINE TO BE POSSIBLE BY DISTRIBUTING, AFTER SATISFACTION OF

 

51

--------------------------------------------------------------------------------


 

liabilities to creditors of the Trust as provided by applicable law, to each
Holder a Like Amount of Notes, subject to Section 9.4(d). Notice of liquidation
shall be given by the Property Trustee not less than thirty (30) nor more than
sixty (60) days prior to the Liquidation Date to each Holder of Trust Securities
at such Holder’s address appearing in the Securities Register. All such notices
of liquidation shall:


 

(I)                                     STATE THE LIQUIDATION DATE;

 

(II)                                  STATE THAT FROM AND AFTER THE LIQUIDATION
DATE, THE TRUST SECURITIES WILL NO LONGER BE DEEMED TO BE OUTSTANDING AND
(SUBJECT TO SECTION 9.4(D)) ANY SECURITIES CERTIFICATES NOT SURRENDERED FOR
EXCHANGE WILL BE DEEMED TO REPRESENT A LIKE AMOUNT OF NOTES; AND

 

(III)                               PROVIDE SUCH INFORMATION WITH RESPECT TO THE
MECHANICS BY WHICH HOLDERS MAY EXCHANGE SECURITIES CERTIFICATES FOR NOTES, OR IF
SECTION 9.4(D) APPLIES, RECEIVE A LIQUIDATION DISTRIBUTION, AS THE PROPERTY
TRUSTEE SHALL DEEM APPROPRIATE.

 


(B)                                 EXCEPT WHERE SECTION 9.2(C) OR 9.4(D)
APPLIES, IN ORDER TO EFFECT THE LIQUIDATION OF THE TRUST AND DISTRIBUTION OF THE
NOTES TO HOLDERS, THE PROPERTY TRUSTEE, EITHER ITSELF ACTING AS EXCHANGE AGENT
OR THROUGH THE APPOINTMENT OF A SEPARATE EXCHANGE AGENT, SHALL ESTABLISH A
RECORD DATE FOR SUCH DISTRIBUTION (WHICH SHALL NOT BE MORE THAN FORTY-FIVE (45)
DAYS PRIOR TO THE LIQUIDATION DATE NOR PRIOR TO THE DATE ON WHICH NOTICE OF SUCH
LIQUIDATION IS GIVEN TO THE HOLDERS) AND ESTABLISH SUCH PROCEDURES AS IT SHALL
DEEM APPROPRIATE TO EFFECT THE DISTRIBUTION OF NOTES IN EXCHANGE FOR THE
OUTSTANDING SECURITIES CERTIFICATES.


 


(C)                                  EXCEPT WHERE SECTION 9.2(C) OR 9.4(D)
APPLIES, AFTER THE LIQUIDATION DATE, (I) THE TRUST SECURITIES WILL NO LONGER BE
DEEMED TO BE OUTSTANDING, (II) CERTIFICATES REPRESENTING A LIKE AMOUNT OF NOTES
WILL BE ISSUED TO HOLDERS OF SECURITIES CERTIFICATES, UPON SURRENDER OF SUCH
CERTIFICATES TO THE EXCHANGE AGENT FOR EXCHANGE, (III) THE DEPOSITOR SHALL USE
ITS BEST EFFORTS TO HAVE THE NOTES LISTED ON THE NEW YORK STOCK EXCHANGE OR ON
SUCH OTHER EXCHANGE, INTERDEALER QUOTATION SYSTEM OR SELF-REGULATORY
ORGANIZATION ON WHICH THE PREFERRED SECURITIES ARE THEN LISTED, IF ANY, (IV)
SECURITIES CERTIFICATES NOT SO SURRENDERED FOR EXCHANGE WILL BE DEEMED TO
REPRESENT A LIKE AMOUNT OF NOTES BEARING ACCRUED AND UNPAID INTEREST IN AN
AMOUNT EQUAL TO THE ACCUMULATED AND UNPAID DISTRIBUTIONS ON SUCH SECURITIES
CERTIFICATES UNTIL SUCH CERTIFICATES ARE SO SURRENDERED (AND UNTIL SUCH
CERTIFICATES ARE SO SURRENDERED, NO PAYMENTS OF INTEREST OR PRINCIPAL WILL BE
MADE TO HOLDERS OF SECURITIES CERTIFICATES WITH RESPECT TO SUCH NOTES) AND (V)
ALL RIGHTS OF HOLDERS HOLDING TRUST SECURITIES WILL CEASE, EXCEPT THE RIGHT OF
SUCH HOLDERS TO RECEIVE NOTES UPON SURRENDER OF SECURITIES CERTIFICATES.


 


(D)                                 NOTWITHSTANDING THE OTHER PROVISIONS OF THIS
SECTION 9.4, IF DISTRIBUTION OF THE NOTES IN THE MANNER PROVIDED HEREIN IS
DETERMINED BY THE PROPERTY TRUSTEE NOT TO BE PERMITTED OR PRACTICAL, THE TRUST
PROPERTY SHALL BE LIQUIDATED, AND THE TRUST SHALL BE WOUND UP BY THE PROPERTY
TRUSTEE IN SUCH MANNER AS THE PROPERTY TRUSTEE DETERMINES.  IN SUCH EVENT,
HOLDERS WILL BE ENTITLED TO RECEIVE OUT OF THE ASSETS OF THE TRUST AVAILABLE FOR
DISTRIBUTION TO HOLDERS, AFTER SATISFACTION OF LIABILITIES TO CREDITORS OF THE
TRUST AS PROVIDED BY APPLICABLE LAW, AN AMOUNT EQUAL TO THE LIQUIDATION AMOUNT
PER TRUST SECURITY PLUS ACCUMULATED AND UNPAID DISTRIBUTIONS THEREON TO THE DATE
OF PAYMENT (SUCH AMOUNT BEING THE “LIQUIDATION DISTRIBUTION”). IF, UPON ANY SUCH

 

52

--------------------------------------------------------------------------------


 

winding up the Liquidation Distribution can be paid only in part because the
Trust has insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.


 


SECTION 9.5.                       MERGERS, CONSOLIDATIONS, AMALGAMATIONS OR
REPLACEMENTS OF TRUST.


 

The Trust may not merge with or into, consolidate, amalgamate, or be replaced
by, or convey, transfer or lease its properties and assets substantially as an
entirety to, any Person except pursuant to this Article IX. At the request of
the Holders of the Common Securities, without the consent of the Holders of the
Preferred Securities, the Trust may merge with or into, consolidate, amalgamate,
or be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that:

 


(A)                                  SUCH SUCCESSOR ENTITY EITHER (I) EXPRESSLY
ASSUMES ALL OF THE OBLIGATIONS OF THE TRUST UNDER THIS TRUST AGREEMENT WITH
RESPECT TO THE PREFERRED SECURITIES OR (II) SUBSTITUTES FOR THE PREFERRED
SECURITIES OTHER SECURITIES HAVING SUBSTANTIALLY THE SAME TERMS AS THE PREFERRED
SECURITIES (SUCH OTHER SECURITIES, THE “SUCCESSOR SECURITIES”) SO LONG AS THE
SUCCESSOR SECURITIES HAVE THE SAME PRIORITY AS THE PREFERRED SECURITIES WITH
RESPECT TO DISTRIBUTIONS AND PAYMENTS UPON LIQUIDATION, REDEMPTION AND
OTHERWISE;


 


(B)                                 A TRUSTEE OF SUCH SUCCESSOR ENTITY
POSSESSING SUBSTANTIALLY THE SAME POWERS AND DUTIES AS THE PROPERTY TRUSTEE IS
APPOINTED TO HOLD THE NOTES;


 


(C)                                  IF THE PREFERRED SECURITIES OR THE NOTES
ARE RATED, SUCH MERGER, CONSOLIDATION, AMALGAMATION, REPLACEMENT, CONVEYANCE,
TRANSFER OR LEASE DOES NOT CAUSE THE PREFERRED SECURITIES OR THE NOTES
(INCLUDING ANY SUCCESSOR SECURITIES) TO BE DOWNGRADED BY ANY NATIONALLY
RECOGNIZED STATISTICAL RATING ORGANIZATION THAT THEN ASSIGNS A RATING TO THE
PREFERRED SECURITIES OR THE NOTES;


 


(D)                                 THE PREFERRED SECURITIES ARE LISTED, OR ANY
SUCCESSOR SECURITIES WILL BE LISTED UPON NOTICE OF ISSUANCE, ON ANY NATIONAL
SECURITIES EXCHANGE OR INTERDEALER QUOTATION SYSTEM ON WHICH THE PREFERRED
SECURITIES ARE THEN LISTED, IF ANY;


 


(E)                                  SUCH MERGER, CONSOLIDATION, AMALGAMATION,
REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE DOES NOT ADVERSELY AFFECT THE RIGHTS,
PREFERENCES AND PRIVILEGES OF THE HOLDERS OF THE PREFERRED SECURITIES (INCLUDING
ANY SUCCESSOR SECURITIES) IN ANY MATERIAL RESPECT;


 


(F)                                    SUCH SUCCESSOR ENTITY HAS A PURPOSE
SUBSTANTIALLY IDENTICAL TO THAT OF THE TRUST;


 


(G)                                 PRIOR TO SUCH MERGER, CONSOLIDATION,
AMALGAMATION, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE, THE DEPOSITOR HAS
RECEIVED AN OPINION OF COUNSEL TO THE EFFECT THAT (I) SUCH MERGER,
CONSOLIDATION, AMALGAMATION, REPLACEMENT, CONVEYANCE, TRANSFER OR LEASE DOES NOT
ADVERSELY AFFECT THE RIGHTS, PREFERENCES AND PRIVILEGES OF THE HOLDERS OF THE
PREFERRED SECURITIES

 

53

--------------------------------------------------------------------------------


 

(including any Successor Securities) in any material respect; (ii) following
such merger, consolidation, amalgamation, replacement, conveyance, transfer or
lease, neither the Trust nor such successor entity will be required to register
as an “investment company” under the Investment Company Act and (iii) following
such merger, consolidation, amalgamation, replacement, conveyance, transfer or
lease, the Trust (or the successor entity) will continue to be classified as a
grantor trust for U.S. federal income tax purposes; and


 


(H)                                 THE DEPOSITOR OR ITS PERMITTED TRANSFEREE
OWNS ALL OF THE COMMON SECURITIES OF SUCH SUCCESSOR ENTITY AND GUARANTEES THE
OBLIGATIONS OF SUCH SUCCESSOR ENTITY UNDER THE SUCCESSOR SECURITIES AT LEAST TO
THE EXTENT PROVIDED BY THE GUARANTEE AGREEMENT.


 

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.

 


ARTICLE X.


 


MISCELLANEOUS PROVISIONS


 


SECTION 10.1.                 LIMITATION OF RIGHTS OF HOLDERS.


 

Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

 


SECTION 10.2.                 AGREED TAX TREATMENT OF TRUST AND TRUST
SECURITIES.


 

The parties hereto and, by its acceptance or acquisition of a Trust Security or
a beneficial interest therein, the Holder of, and any Person that acquires a
beneficial interest in, such Trust Security intend and agree to treat the Trust
as a grantor trust for United States federal, state and local tax purposes, and
to treat the Trust Securities (including all payments and proceeds with respect
to such Trust Securities) as undivided beneficial ownership interests in the
Trust Property (and payments and proceeds therefrom, respectively) for United
States federal, state and local tax purposes.  The provisions of this Trust
Agreement shall be interpreted to further this intention and agreement of the
parties.

 

54

--------------------------------------------------------------------------------


 


SECTION 10.3.                 AMENDMENT.


 


(A)                                  THIS TRUST AGREEMENT MAY BE AMENDED FROM
TIME TO TIME BY THE PROPERTY TRUSTEE, THE ADMINISTRATIVE TRUSTEES AND THE HOLDER
OF ALL THE COMMON SECURITIES, WITHOUT THE CONSENT OF ANY HOLDER OF THE PREFERRED
SECURITIES, (I) TO CURE ANY AMBIGUITY, CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN THAT MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION HEREIN, OR
TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS ARISING UNDER
THIS TRUST AGREEMENT, WHICH SHALL NOT BE INCONSISTENT WITH THE OTHER PROVISIONS
OF THIS TRUST AGREEMENT, (II) TO MODIFY, ELIMINATE OR ADD TO ANY PROVISIONS OF
THIS TRUST AGREEMENT TO SUCH EXTENT AS SHALL BE NECESSARY TO ENSURE THAT THE
TRUST WILL NEITHER BE TAXABLE AS A CORPORATION NOR BE CLASSIFIED AS OTHER THAN A
GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AT ALL TIMES THAT
ANY TRUST SECURITIES ARE OUTSTANDING OR TO ENSURE THAT THE NOTES ARE TREATED AS
INDEBTEDNESS OF THE DEPOSITOR FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, OR
TO ENSURE THAT THE TRUST WILL NOT BE REQUIRED TO REGISTER AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OR (III) TO ADD TO THE COVENANTS,
RESTRICTIONS OR OBLIGATIONS OF THE DEPOSITOR; PROVIDED, THAT IN THE CASE OF
CLAUSES (I), (II) OR (III), SUCH ACTION SHALL NOT ADVERSELY AFFECT IN ANY
MATERIAL RESPECT THE INTERESTS OF ANY HOLDER.


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 10.3(C), ANY
PROVISION OF THIS TRUST AGREEMENT MAY BE AMENDED BY THE PROPERTY TRUSTEE, THE
ADMINISTRATIVE TRUSTEES AND THE HOLDER OF ALL OF THE COMMON SECURITIES AND WITH
(I) THE CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN LIQUIDATION AMOUNT OF THE
PREFERRED SECURITIES AND (II) RECEIPT BY THE TRUSTEES OF AN OPINION OF COUNSEL
TO THE EFFECT THAT SUCH AMENDMENT OR THE EXERCISE OF ANY POWER GRANTED TO THE
TRUSTEES IN ACCORDANCE WITH SUCH AMENDMENT WILL NOT CAUSE THE TRUST TO BE
TAXABLE AS A CORPORATION OR CLASSIFIED AS OTHER THAN A GRANTOR TRUST FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES OR AFFECT THE TREATMENT OF THE NOTES AS
INDEBTEDNESS OF THE DEPOSITOR FOR UNITED STATES FEDERAL INCOME TAX PURPOSES OR
AFFECT THE TRUST’S EXEMPTION FROM STATUS (OR FROM ANY REQUIREMENT TO REGISTER)
AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
TRUST AGREEMENT, WITHOUT THE CONSENT OF EACH HOLDER, THIS TRUST AGREEMENT MAY
NOT BE AMENDED TO (I) CHANGE THE ACCRUAL RATE, AMOUNT, CURRENCY OR TIMING OF ANY
DISTRIBUTION ON OR THE REDEMPTION PRICE OF THE TRUST SECURITIES OR OTHERWISE
ADVERSELY AFFECT THE AMOUNT OF ANY DISTRIBUTION OR OTHER PAYMENT REQUIRED TO BE
MADE IN RESPECT OF THE TRUST SECURITIES AS OF A SPECIFIED DATE, (II) RESTRICT OR
IMPAIR THE RIGHT OF A HOLDER TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH
PAYMENT ON OR AFTER SUCH DATE, (III) REDUCE THE PERCENTAGE OF AGGREGATE
LIQUIDATION AMOUNT OF OUTSTANDING PREFERRED SECURITIES, THE CONSENT OF WHOSE
HOLDERS IS REQUIRED FOR ANY SUCH AMENDMENT, OR THE CONSENT OF WHOSE HOLDERS IS
REQUIRED FOR ANY WAIVER OF COMPLIANCE WITH ANY PROVISION OF THIS TRUST AGREEMENT
OR OF DEFAULTS HEREUNDER AND THEIR CONSEQUENCES PROVIDED FOR IN THIS TRUST
AGREEMENT; (IV) IMPAIR OR ADVERSELY AFFECT THE RIGHTS AND INTERESTS OF THE
HOLDERS IN THE TRUST PROPERTY, OR PERMIT THE CREATION OF ANY LIEN ON ANY PORTION
OF THE TRUST PROPERTY; OR (V) MODIFY THE DEFINITION OF “OUTSTANDING,” THIS
SECTION 10.3(C), SECTIONS 4.1, 4.2, 4.3, 6.10(E) OR ARTICLE IX.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
TRUST AGREEMENT, NO TRUSTEE SHALL ENTER INTO OR CONSENT TO ANY AMENDMENT TO THIS
TRUST AGREEMENT THAT WOULD CAUSE THE TRUST TO BE TAXABLE AS A CORPORATION OR TO
BE CLASSIFIED AS OTHER THAN A GRANTOR TRUST FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES OR THAT WOULD CAUSE THE NOTES TO FAIL OR CEASE TO BE TREATED AS
INDEBTEDNESS

 

55

--------------------------------------------------------------------------------


 

of the Depositor for United States federal income tax purposes or that would
cause the Trust to fail or cease to qualify for the exemption from status (or
from any requirement to register) as an “investment company” under the
Investment Company Act.


 


(E)                                  IF ANY AMENDMENT TO THIS TRUST AGREEMENT IS
MADE, THE ADMINISTRATIVE TRUSTEES OR THE PROPERTY TRUSTEE SHALL PROMPTLY PROVIDE
TO THE DEPOSITOR A COPY OF SUCH AMENDMENT.


 


(F)                                    NO TRUSTEE SHALL BE REQUIRED TO ENTER
INTO ANY AMENDMENT TO THIS TRUST AGREEMENT THAT AFFECTS ITS OWN RIGHTS, DUTIES
OR IMMUNITIES UNDER THIS TRUST AGREEMENT.  THE TRUSTEES SHALL BE ENTITLED TO
RECEIVE AN OPINION OF COUNSEL AND AN OFFICERS’ CERTIFICATE STATING THAT ANY
AMENDMENT TO THIS TRUST AGREEMENT IS IN COMPLIANCE WITH THIS TRUST AGREEMENT AND
ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO SUCH ACTION HAVE BEEN
MET.


 


(G)                                 NO AMENDMENT OR MODIFICATION TO THIS TRUST
AGREEMENT THAT ADVERSELY AFFECTS IN ANY MATERIAL RESPECT THE RIGHTS, DUTIES,
LIABILITIES, INDEMNITIES OR IMMUNITIES OF THE DELAWARE TRUSTEE HEREUNDER SHALL
BE PERMITTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE DELAWARE TRUSTEE.


 


SECTION 10.4.                 SEPARABILITY.


 

If any provision in this Trust Agreement or in the Securities Certificates shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as similar as possible to the provision
at issue.

 


SECTION 10.5.                 GOVERNING LAW.


 

THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND
THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.

 


SECTION 10.6.                 SUCCESSORS.


 

This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Trust and any Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Depositor that is permitted under Article VIII of the Indenture and pursuant to
which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.

 


SECTION 10.7.                 HEADINGS.


 

The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement.

 

56

--------------------------------------------------------------------------------


 


SECTION 10.8.                 REPORTS, NOTICES AND DEMANDS.


 


(A)                                  ANY REPORT, NOTICE, DEMAND OR OTHER
COMMUNICATION THAT BY ANY PROVISION OF THIS TRUST AGREEMENT IS REQUIRED OR
PERMITTED TO BE GIVEN OR SERVED TO OR UPON ANY HOLDER OR THE DEPOSITOR MAY BE
GIVEN OR SERVED IN WRITING DELIVERED IN PERSON, OR BY REPUTABLE, OVERNIGHT
COURIER, BY TELECOPY OR BY DEPOSIT THEREOF, FIRST-CLASS POSTAGE PREPAID, IN THE
UNITED STATES MAIL, ADDRESSED, (A) IN THE CASE OF A HOLDER OF PREFERRED
SECURITIES, TO SUCH HOLDER AS SUCH HOLDER’S NAME AND ADDRESS MAY APPEAR ON THE
SECURITIES REGISTER; AND (B) IN THE CASE OF THE HOLDER OF ALL THE COMMON
SECURITIES OR THE DEPOSITOR, TO FIRST COMMUNITY BANCORP, 120 WILSHIRE BLVD.,
SANTA MONICA, CALIFORNIA 90401, ATTENTION: CHIEF FINANCIAL OFFICER, OR TO SUCH
OTHER ADDRESS AS MAY BE SPECIFIED IN A WRITTEN NOTICE BY THE HOLDER OF ALL THE
COMMON SECURITIES OR THE DEPOSITOR, AS THE CASE MAY BE, TO THE PROPERTY TRUSTEE.
SUCH REPORT, NOTICE, DEMAND OR OTHER COMMUNICATION TO OR UPON A HOLDER OR THE
DEPOSITOR SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED IN PERSON, WITHIN ONE
(1) BUSINESS DAY FOLLOWING DELIVERY BY OVERNIGHT COURIER, WHEN TELECOPIED WITH
RECEIPT CONFIRMED, OR WITHIN THREE (3) BUSINESS DAYS FOLLOWING DELIVERY BY MAIL,
EXCEPT THAT IF A NOTICE OR OTHER DOCUMENT IS REFUSED DELIVERY OR CANNOT BE
DELIVERED BECAUSE OF A CHANGED ADDRESS OF WHICH NO NOTICE WAS GIVEN, SUCH NOTICE
OR OTHER DOCUMENT SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE OF SUCH
REFUSAL OR INABILITY TO DELIVER.


 


(B)                                 ANY NOTICE, DEMAND OR OTHER COMMUNICATION
THAT BY ANY PROVISION OF THIS TRUST AGREEMENT IS REQUIRED OR PERMITTED TO BE
GIVEN OR SERVED TO OR UPON THE PROPERTY TRUSTEE, THE DELAWARE TRUSTEE, THE
ADMINISTRATIVE TRUSTEES OR THE TRUST SHALL BE GIVEN IN WRITING BY DEPOSIT
THEREOF, FIRST-CLASS POSTAGE PREPAID, IN THE U.S. MAIL, PERSONAL DELIVERY OR
FACSIMILE TRANSMISSION, ADDRESSED TO SUCH PERSON AS FOLLOWS: (A) WITH RESPECT TO
THE PROPERTY TRUSTEE TO THE BANK OF NEW YORK, 101 BARCLAY STREET, NEW YORK, NEW
YORK 10286, ATTENTION: CORPORATE TRUST ADMINISTRATION, FACSIMILE NO. (212)
815-5707; (B) WITH RESPECT TO THE DELAWARE TRUSTEE, TO THE BANK OF NEW YORK
(DELAWARE), WHITE CLAY CENTER ROUTE 273, NEWARK, DELAWARE 19711, ATTENTION:
CORPORATE TRUST ADMINISTRATION, FACSIMILE NO. (302) 283-8279; (C) WITH RESPECT
TO THE ADMINISTRATIVE TRUSTEES, TO THEM AT THE ADDRESS ABOVE FOR NOTICES TO THE
DEPOSITOR, MARKED “ATTENTION: ADMINISTRATIVE TRUSTEES OF FIRST COMMUNITY/CA
STATUTORY TRUST VI,” AND (D) WITH RESPECT TO THE TRUST, TO ITS PRINCIPAL
EXECUTIVE OFFICE SPECIFIED IN SECTION 2.2, WITH A COPY TO THE PROPERTY TRUSTEE.
SUCH NOTICE, DEMAND OR OTHER COMMUNICATION TO OR UPON THE TRUST, THE PROPERTY
TRUSTEE OR THE ADMINISTRATIVE TRUSTEES SHALL BE DEEMED TO HAVE BEEN SUFFICIENTLY
GIVEN OR MADE ONLY UPON ACTUAL RECEIPT OF THE WRITING BY THE TRUST, THE PROPERTY
TRUSTEE OR THE ADMINISTRATIVE TRUSTEES.


 


SECTION 10.9.                 AGREEMENT NOT TO PETITION.


 

Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one year and one day after the Trust has been terminated in
accordance with Article IX, they shall not file, or join in the filing of, a
petition against the Trust under any Bankruptcy Law or otherwise join in the
commencement of any proceeding against the Trust under any Bankruptcy Law. If
the Depositor takes action in violation of this Section 10.9, the Property
Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped

 

57

--------------------------------------------------------------------------------


 

and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Trust Agreement as of the day and year first above written.

 

 

 

[Company],
as Depositor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

THE BANK OF NEW YORK, as
Property Trustee

 

THE BANK OF NEW YORK (DELAWARE), as
Delaware Trustee

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Trustee

 

 

Administrative Trustee

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Trustee

 

 

 

Name:

 

 

 

 

59

--------------------------------------------------------------------------------


 

Exhibit A

 

CERTIFICATE OF TRUST

 

OF

 

First Community/CA Statutory Trust VI

 

This Certificate of Trust of First Community/CA Statutory Trust VI  (the
“Trust”), dated August 29, 2003, is being duly executed and filed on behalf of
the Trust by the undersigned, as trustees, to form a statutory trust under the
Delaware Statutory Trust Act (12 Del. C. §3801 et seq.) (the “Act”).

 

1.                                       Name.  The name of the statutory trust
formed by this Certificate of Trust is:  First Community/CA Statutory Trust VI.

 

2.                                       Delaware Trustee.  The name and
business address of the trustee of the Trust with its principal place of
business in the State of Delaware are The Bank of New York (Delaware), White
Clay Center, Route 273, Newark, Delaware 19711, Attention: Corporate Trust
Administration.

 

3.                                       Effective Date.  This Certificate of
Trust shall be effective upon its filing with the Secretary of State of the
State of Delaware.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

 

 

THE BANK OF NEW YORK, not in its individual
capacity, but solely as Property Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE BANK OF NEW YORK (DELAWARE), not
in its individual capacity, but solely as Delaware
Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

[FORM OF COMMON SECURITIES CERTIFICATE]

 

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION.  THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT

 

Certificate Number

 

 

          Common Securities

C-

 

 

 

 

Certificate Evidencing Common Securities

 

of

 

First Community/CA Statutory Trust VI

 

Floating Rate Common Securities

 

(liquidation amount $1,000 per Common Security)

 

First Community/CA Statutory Trust VI, a statutory trust created under the laws
of the State of Delaware (the “Trust”), hereby certifies that
                        (the “Holder”) is the registered owner of
            common securities of the Trust representing undivided common
beneficial interests in the assets of the Trust and designated the First
Community/CA Statutory Trust VI Floating Rate Common Securities (liquidation
amount $1,000 per Common Security) (the “Common Securities”). Except in
accordance with Section 5.11 of the Trust Agreement (as defined below), the
Common Securities are not transferable and, to the fullest extent permitted by
law, any attempted transfer hereof other than in accordance therewith shall be
void. The designations, rights, privileges, restrictions, preferences and other
terms and provisions of the Common Securities are set forth in, and this
certificate and the Common Securities represented hereby are issued and shall in
all respects be subject to the terms and provisions of, the Amended and Restated
Trust Agreement of the Trust, dated as of September 3, 2003, as the same may be
amended from time to time (the “Trust Agreement”), among First Community
Bancorp, as Depositor, The Bank of New York, as Property Trustee, The Bank of
New York (Delaware), as Delaware Trustee, the Administrative Trustees named
therein and the Holders, from time to time, of Trust Securities. The Trust will
furnish a copy of the Trust Agreement to the Holder without charge upon written
request to the Trust at its principal place of business or registered office.

 

B-1

--------------------------------------------------------------------------------


 

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

 

This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

Terms used but not defined herein have the meanings set forth in the Trust
Agreement.

 

In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this      day of                 .

 

 

First Community/CA Statutory Trust VI

 

 

 

By:

 

 

 

Name:

 

 

Administrative Trustee

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

[FORM OF PREFERRED SECURITIES CERTIFICATE]

 

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER
OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS
A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER
NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

 

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO FIRST COMMUNITY/CA STATUTORY TRUST VI OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

 

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

 

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE

 

C-1

--------------------------------------------------------------------------------


 

SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,”
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (IV)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (V)
PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF (III) OR (V), SUBJECT TO THE
RIGHT OF THE TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION OF COUNSEL AND OTHER
INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL NOTIFY ANY
PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

 

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. ANY ATTEMPTED
TRANSFER OF PREFERRED SECURITIES OR ANY INTEREST THEREIN IN A BLOCK HAVING AN
AGGREGATE LIQUIDATION AMOUNT OF LESS THAN $100,000 AND MULTIPLES OF $1,000 IN
EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER. ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES OR ANY INTEREST THEREIN,
AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN
SUCH PREFERRED SECURITIES.

 

THE HOLDER OF THIS SECURITY OR ANY INTEREST THEREIN BY ITS ACCEPTANCE HEREOF OR
THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT,
INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH
A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON
OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF
ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY OR ANY INTEREST THEREIN,
UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE
UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23,
95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND
HOLDING OF THIS SECURITY OR ANY INTEREST THEREIN IS NOT PROHIBITED BY SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR
HOLDING. ANY PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR ANY INTEREST
THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION
3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A
TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR
ANY OTHER PERSON OR

 

C-2

--------------------------------------------------------------------------------


 

ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH
PURCHASE, OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).

 

C-3

--------------------------------------------------------------------------------


 

Certificate Number

 

          Preferred Securities

 

 

         Aggregate Liquidation Amount

 

CUSIP NO.

 

 

Certificate Evidencing Preferred Securities

 

of

 

First Community/CA Statutory Trust VI

 

Floating Rate Preferred Securities
(liquidation amount $1,000 per Preferred Security)

 

First Community/CA Statutory Trust VI, a statutory trust created under the laws
of the State of Delaware (the “Trust”), hereby certifies that
                    (the “Holder”) is the registered owner of            
Preferred Securities [if the Preferred Security is a Global Security, then
insert—,or such other number of Preferred Securities represented hereby as may
be set forth in the records of the Securities Registrar hereinafter referred to
in accordance with the Trust Agreement (as defined below), of the Trust
representing an undivided preferred beneficial interest in the assets of the
Trust and designated the First Community/CA Statutory Trust VI Floating Rate
Preferred Securities (liquidation amount $1,000 per Preferred Security) (the
“Preferred Securities”). The Preferred Securities are transferable on the books
and records of the Trust, in person or by a duly authorized attorney, upon
surrender of this certificate duly endorsed and in proper form for transfer as
provided in Section 5.7 of the Trust Agreement (as defined below). The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Preferred Securities are set forth in, and this certificate
and the Preferred Securities represented hereby are issued and shall in all
respects be subject to the terms and provisions of, the Amended and Restated
Trust Agreement of the Trust, dated as of September 3, 2003, as the same may be
amended from time to time (the “Trust Agreement”), among First Community
Bancorp, a California corporation, as Depositor, The Bank of New York, as
Property Trustee, The Bank of New York (Delaware), as Delaware Trustee, the
Administrative Trustees named therein and the Holders, from time to time, of
Trust Securities. The Holder is entitled to the benefits of the Guarantee
Agreement entered into by First Community Bancorp and The Bank of New York, as
Guarantee Trustee, dated as of September 3, 2003, as the same may be amended
from time to time (the “Guarantee Agreement”), to the extent provided therein.
The Trust will furnish a copy of each of the Trust Agreement and the Guarantee
Agreement to the Holder without charge upon written request to the Property
Trustee at its principal place of business or registered office.

 

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

 

C-4

--------------------------------------------------------------------------------


 

This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.

 

In Witness Whereof, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this    day of           ,
             .

 

 

First Community/CA Statutory Trust VI

 

 

 

By:

 

 

 

 

Name:

 

 

Administrative Trustee

 

This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.

 

Dated:

 

 

 

 

The Bank of New York, not in its individual
capacity, but solely as Property Trustee

 

 

 

By:

 

 

 

 

Authorized officer

 

C-5

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

The Trust promises to pay Distributions from September 3, 2003, or from the most
recent Distribution Date to which Distributions have been paid or duly provided
for, quarterly (subject to deferral as set forth herein) in arrears on March
15th, June 15th, September 15th and December 15th of each year, commencing on
December 15, 2003, at a variable rate per annum equal to LIBOR plus 3.05% of the
Liquidation Amount of the Preferred Securities represented by this Preferred
Securities Certificate, provided, that, the applicable Distribution rate shall
not exceed 12.0% through the Distribution Date in September, 2008, together with
any Additional Interest Amounts, in respect to such period.

 

Distributions on the Trust Securities shall be made by the Paying Agent from the
Payment Account and shall be payable on each Distribution Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

 

In the event (and to the extent) that the Depositor exercises its right under
the Indenture to defer the payment of interest on the Notes, Distributions on
the Preferred Securities shall be deferred.

 

Under the Indenture, so long as no Note Event of Default has occurred and is
continuing, the Depositor shall have the right, at any time and from time to
time during the term of the Notes, to defer the payment of interest on the Notes
for a period of up to twenty (20) consecutive quarterly interest payment periods
(each such extended interest payment period, an “Extension Period”), during
which Extension Period no interest shall be due and payable (except any
Additional Tax Sums that may be due and payable).  No interest on the Notes
shall be due and payable during an Extension Period, except at the end thereof,
but each installment of interest that would otherwise have been due and payable
during such Extension Period shall bear Additional Interest (to the extent
payment of such interest would be legally enforceable) at the rate equal to
LIBOR plus 3.05% per annum (provided, that, the applicable interest rate shall
not exceed 12.0% through the Interest Payment Date in September, 2008),
compounded quarterly, from the dates on which amounts would have otherwise been
due and payable until paid or until funds for the payment thereof have been made
available for payment.  If Distributions are deferred, the deferred
Distributions (including Additional Interest Amounts) shall be paid on the date
that the related Extension Period terminates to Holders (as defined in the Trust
Agreement) of the Trust Securities as they appear on the books and records of
the Trust on the record date immediately preceding such termination date.

 

Distributions on the Securities must be paid on the dates payable (after giving
effect to any Extension Period) to the extent that the Trust has funds available
for the payment of such Distributions in the Payment Account of the Trust.  The
Trust’s funds available for Distribution to the Holders of the Preferred
Securities will be limited to payments received from the Depositor.  The payment
of Distributions out of moneys held by the Trust is guaranteed by the Depositor
pursuant to the Guarantee Agreement.

 

During any such Extension Period, the Depositor shall not, unless waived by the
requisite holders of the Preferred Securities and the requisite holders of the
Notes in accordance with the

 

C-6

--------------------------------------------------------------------------------


 

Indenture (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of the
Depositor’s capital stock or (ii) make any payment of principal of or any
interest or premium on or repay, repurchase or redeem any debt securities of the
Depositor that rank pari passu in all respects with or junior in interest to the
Notes (other than (a) repurchases, redemptions or other acquisitions of shares
of capital stock of the Depositor in connection with (1) any employment
contract, benefit plan or other similar arrangement with or for the benefit of
any one or more employees, officers, directors or consultants, (2) a dividend
reinvestment or stockholder stock purchase plan or (3) the issuance of capital
stock of the Depositor (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into prior
to the applicable Extension Period, (b) as a result of an exchange or conversion
of any class or series of the Depositor’s capital stock (or any capital stock of
a Subsidiary (as defined in the Indenture) of the Depositor) for any class or
series of the Depositor’s capital stock or of any class or series of the
Depositor’s indebtedness for any class or series of the Depositor’s capital
stock, (c) the purchase of fractional interests in shares of the Depositor’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any Rights Plan (as defined in the Indenture), the
issuance of rights, stock or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto or (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock).

 

On each Note Redemption Date, on the stated maturity (or any date of principal
repayment upon early maturity) of the Notes and on each other date on (or in
respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price. 
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after September 15, 2008 in whole
or in part from time to time at a redemption price equal to one hundred percent
(100%) of the principal amount thereof or the redeemed portion thereof, as
applicable, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, to but excluding the date fixed for
redemption; provided, that the Depositor shall have received the prior approval
of the Federal Reserve if then required.  The Notes may also be redeemed by the
Depositor, at its option, at any time, in whole but not in part, upon the
occurrence of a Capital Disqualification Event, an Investment Company Event or a
Tax Event at the Indenture Redemption Price.

 

The Trust Securities redeemed on each Redemption Date shall be redeemed at the
Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

 

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United

 

C-7

--------------------------------------------------------------------------------


 

States as may be designated in writing at least ten (10) Business Days prior to
the date for payment by the Person entitled thereto unless proper written
transfer instructions have not been received by the relevant record date, in
which case such payments shall be made by check mailed to the address of such
Person as such address shall appear in the Security Register.  If any Preferred
Securities are held by a Depositary, such Distributions shall be made to the
Depositary in immediately available funds.

 

The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.

 

C-8

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

For Value Received, the undersigned assigns and transfers this Preferred
Securities Certificate to:

 

(Insert assignee’s social security or tax identification number)

 

 

(Insert address and zip code of assignee)

 

 

and irrevocably appoints

 

 

agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

 

Date:

 

 

 

 

 

Signature:

 

 

(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

 

C-9

--------------------------------------------------------------------------------


 

Exhibit D

 

Junior Subordinated Indenture

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF TRANSFEREE CERTIFICATE
TO BE EXECUTED BY TRANSFEREES OTHER THAN QIBS

 

          , [     ]

 

First Community Bancorp

First Community/CA Statutory Trust VI

120 Wilshire Blvd.

Santa Monica, California 90401

 

 

 

Re:

Purchase of $1,000 stated liquidation amount of Floating Rate Preferred

 

 

 

Securities (the “Preferred Securities”) of First Community/CA Statutory

 

 

 

 

Trust VI

 

 

Ladies and Gentlemen:

 

In connection with our purchase of the Preferred Securities we confirm that:

 

1.                                       We understand that the Floating Rate
Preferred Securities (the “Preferred Securities”) of First Community/CA
Statutory Trust VI (the “Trust”) (including the guarantee (the “Guarantee”) of
First Community Bancorp (the “Company”) executed in connection therewith) and
the Floating Rate Junior Subordinated Notes due 2033 of the Company (the
“Subordinated Notes”) (the Preferred Securities, the Guarantee and the
Subordinated Notes together being referred to herein as the “Offered
Securities”), have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered or sold except as
permitted in the following sentence. We agree on our own behalf and on behalf of
any investor account for which we are purchasing the Offered Securities that, if
we decide to offer, sell or otherwise transfer any such Offered Securities, (i)
such offer, sale or transfer will be made only (a) to the Trust, (b) to a person
we reasonably believe is a “qualified institutional buyer” (a “QIB”) (as defined
in Rule 144 under the Securities Act) in a transaction meeting the requirements
of Rule 144A, (c) to an institutional “accredited investor” within the meaning
of subparagraph (a) (1), (2), (3) or (7) of Rule 501 under the Securities Act
that is acquiring Offered Securities for its own account, or for the account of
such an “accredited investor,” for investment purposes and not with a view to,
or for offer or sale in connection with, any distribution thereof in violation
of the Securities Act, (d) pursuant to an effective registration statement under
the Securities Act, or (e) pursuant to an exemption from the Securities Act, in
each case in accordance with any applicable securities laws of any state of the
United States or any other applicable jurisdiction and, in the case of (c) or
(e), subject to the right of the Trust and the depositor to require an opinion
of counsel and other information satisfactory to each of them. The foregoing
restrictions on resale will not apply subsequent to the date on which, in the
written opinion of counsel, the Preferred Securities are not “restricted
securities” within the meaning of Rule 144 under the Securities Act.  If any
resale or other transfer of the Offered Securities is proposed to be made
pursuant to clause (c) or (e) above, the transferor shall deliver a letter from
the transferee substantially in the form of this letter to the Property Trustee
as Transfer Agent, which shall provide as applicable, among other things, that
the transferee is an “accredited investor” within the meaning of subparagraph
(a) (1), (2), (3) or (7) of Rule 501 under the

 

E-1

--------------------------------------------------------------------------------


 

Securities Act that is acquiring such Securities for investment purposes and not
for distribution in violation of the Securities Act. We acknowledge on our
behalf and on behalf of any investor account for which we are purchasing
Securities that the Trust and the Company reserve the right prior to any offer,
sale or other transfer pursuant to clause (c) or (e) to require the delivery of
any opinion of counsel, certifications and/or other information satisfactory to
the Trust and the Company.  We understand that the certificates for any Offered
Security that we receive will bear a legend substantially to the effect of the
foregoing.

 

2.                                       We are an “accredited investor” within
the meaning of subparagraph (a) (1), (2), (3) or (7) of Rule 501 under the
Securities Act purchasing for our own account or for the account of such an
“accredited investor,” and we are acquiring the Offered Securities for
investment purposes and not with view to, or for offer or sale in connection
with, any distribution in violation of the Securities Act, and we have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Offered Securities, and
we and any account for which we are acting are each able to bear the economic
risks of our or its investment.

 

3.                                       We are acquiring the Offered Securities
purchased by us for our own account (or for one or more accounts as to each of
which we exercise sole investment discretion and have authority to make, and do
make, the statements contained in this letter) and not with a view to any
distribution of the Offered Securities, subject, nevertheless, to the
understanding that the disposition of our property will at all times be and
remain within our control.

 

4.                                       In the event that we purchase any
Preferred Securities or any Subordinated Notes, we will acquire such Preferred
Securities having an aggregate stated liquidation amount of not less than
$100,000 or such Subordinated Notes having an aggregate principal amount not
less than $100,000, for our own account and for each separate account for which
we are acting.

 

5.                                       We acknowledge that we either (A) are
not a fiduciary of a employee benefit, individual retirement account or other
plan or arrangement subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”) (each a “Plan”), or an entity
whose underlying assets include “plan assets” by reason of any Plan’s investment
in the entity, and are not purchasing the Offered Securities on behalf of or
with “plan assets” by reason of any Plan’s investment in the entity, (B) are
eligible for the exemptive relief available under one or more of the following
prohibited transaction class exemptions (“PTCEs”) issued by the U.S. Department
of Labor:  PTCE 96-23, 95-60, 91-38, 90-1 or 84-14 or another applicable
exemption, or (C) our purchase and holding of this security, or any interest
therein, is not prohibited by Section 406 of ERISA or Section 4975 of the Code
with respect to such purchase or holding.

 

6.                                       We acknowledge that the Trust and the
Company and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations, warranties and agreements and agree that if
any of the acknowledgments, representations, warranties and agreements deemed to
have been made by our purchase of the Offered Securities are no longer accurate,
we shall promptly notify the Company.  If we are acquiring any Offered
Securities as a fiduciary or agent for one or more investor accounts, we
represent that we have sole discretion

 

E-2

--------------------------------------------------------------------------------


 

with respect to each such investor account and that we have full power to make
the foregoing acknowledgments, representations and agreement on behalf of each
such investor account.

 

 

(Name of Purchaser)

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

Upon transfer, the Offered Securities would be registered in the name of the new
beneficial owner as follows.

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Taxpayer ID Number:

 

 

 

E-3

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF TRANSFEROR CERTIFICATE
TO BE EXECUTED FOR QIBs

 

          , [     ]

 

First Community Bancorp

First Community/CA Statutory Trust VI

120 Wilshire Blvd.
Santa Monica, California 90401

 

 

 

Re:

Purchase of $1,000 stated liquidation amount of Floating Rate

 

 

 

Preferred Securities (the “Preferred Securities”) of First Community/CA

 

 

 

 

Statutory Trust VI

 

 

Reference is hereby made to the Amended and Restated Trust Agreement of First
Community/CA Statutory Trust VI, dated as of September 3, 2003 (the “Trust
Agreement”), among Matthew P. Wagner, Lynn M. Hopkins and Jared M. Wolff, as
Administrative Trustees, The Bank of New York (Delaware), as Delaware Trustee,
The Bank of New York, as Property Trustee, First Community Bancorp, as
Depositor, and the holders from time to time of undivided beneficial interests
in the assets of First Community/CA Statutory Trust VI.  Capitalized terms used
but not defined herein shall have the meanings given them in the Trust
Agreement.

 

This letter relates to $                         aggregate liquidation amount of
Preferred Securities which are held in the name of             (the
“Transferor”).

 

In accordance with Article V of the Trust Agreement, the Transferor hereby
certifies that such Preferred Securities are being transferred in accordance
with (i) the transfer restrictions set forth in the Preferred Securities and
(ii) Rule 144A under the Securities Act (“Rule 144A”), to a transferee that the
Transferor reasonably believes is purchasing the Preferred Securities for its
own account or an account with respect to which the transferee exercises sole
investment discretion and the transferee and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in a transaction meeting
the requirements of Rule 144A and in accordance with applicable securities laws
of any state of the United States or any other jurisdiction.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

 

(Name of Transferor)

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Date:

 

 

 

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Officer’s Certificate

 

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive Vice
President] hereby certifies, pursuant to Section 8.16(b) of the Amended and
Restated Trust Agreement, dated as of September 3, 2003, among First Community
Bancorp (the “Company”), The Bank of New York, as property trustee, The Bank of
New York (Delaware), as Delaware trustee and the administrative trustees named
therein, that, as of [date], [20  ], the Company had the following ratios and
balances:

 

BANK HOLDING COMPANY
As of [Quarterly Financial Dates]

 

Tier 1 Risk Weighted Assets

 

 

%

Ratio of Double Leverage

 

 

%

Non-Performing Assets to Loans and OREO

 

 

%

Tangible Common Equity as a Percentage of Tangible Assets

 

 

%

Ratio of Reserves to Non-Performing Loans

 

 

%

Ratio of Net Charge-Offs to Loans

 

 

%

Return on Average Assets (annualized)

 

 

%

Net Interest Margin (annualized)

 

 

%

Efficiency Ratio

 

 

%

Ratio of Loans to Assets

 

 

%

Ratio of Loans to Deposits

 

 

%

Double Leverage (exclude trust preferred as equity)

 

 

%

Total Assets

 

$

 

 

Year to Date Income

 

$

 

 

 

--------------------------------------------------------------------------------

* A table describing the quarterly report calculation procedures is provided on
page   

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended        , 20   .]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter] ended [date], 20  .

 

G-1

--------------------------------------------------------------------------------


 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [   
quarter interim] [annual] period ended [date], 20  , and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of this       day of              , 20  

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

First Community Bancorp

 

 

120 Wilshire Blvd.

 

 

Santa Monica, California 90401

 

 

(714) 674-5330

 

 

G-2

--------------------------------------------------------------------------------


 

Financial Definitions

 

Report Item

 

Corresponding FRY-9C or LP Line Items with
Line Item corresponding Schedules

 

Description of
Calculation

Tier 1 Risk Weighted Assets

 

BHCK7206
Schedule HC-R

 

Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets

 

 

 

 

 

Ratio of Double Leverage

 

(BHCP0365)/(BCHCP3210)
Schedule PC in the LP

 

Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries.

 

 

 

 

 

Non-Performing Assets to Loans and OREO

 

(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744)/(BHCK2122+BHCK2744)
Schedules HC-C, HC-M & HC-N

 

Total Nonperforming Assets (NPLs+Foreclosed Real Estate+Other Nonaccrual &
Repossessed Assets)/Total Loans+Foreclosed Real Estate

 

 

 

 

 

Tangible Common Equity as a Percentage of Tangible Assets

 

(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)
Schedule HC

 

(Equity Capital –Goodwill)/(Total Assets –Goodwill)

 

 

 

 

 

Ratio of Reserves to Non-Performing Loans

 

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)
Schedules HC & HC-N & HC-R

 

Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming Loans
(Nonaccrual + Restructured)

 

 

 

 

 

Ratio of Net Charge-Offs to Loans

 

(BHCK4635-BHCK4605)/(BHCK3516)
Schedules HC-B & HC-K

 

Net charge offs for the period as a percentage of average loans.

 

 

 

 

 

Return on Average Assets (annualized)

 

(BHCK4340/BHCK3368)
Schedules HI & HC-K

 

Net Income as a percentage of Assets.

 

 

 

 

 

Net Interest Margin



 

(BHCK4519)/(BHCK3515+BHCK3365+BHCK3516+BHCK3401+BHCKB985)

 

(Net Interest Income Fully Taxable

 

G-3

--------------------------------------------------------------------------------


 

Report Item

 

Corresponding FRY-9C or LP Line Items with
Line Item corresponding Schedules

 

Description of
Calculation

(annualized)

 

Schedules HI Memorandum and HC-K

 

Equivalent, if available/Average Earning Assets)

 

 

 

 

 

Efficiency Ratio

 

(BHCK4093)/(BHCK4519+BHCK4079)
Schedule HI

 

(Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income)

 

 

 

 

 

Ratio of Loans to Assets

 

(BHCKB528+BHCK5369)/(BHCK2170)
Schedule HC

 

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets

 

 

 

 

 

Ratio of Loans to Deposits

 

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636)
Schedule HC

 

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Deposits
(Includes Domestic and Foreign Deposits)

 

 

 

 

 

Total Assets

 

(BHCK2170)
Schedule HC

 

The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets.

 

 

 

 

 

Net Income

 

(BHCK4300)
Schedule HI

 

The sum of income (loss)before extraordinary items and

 

G-4

--------------------------------------------------------------------------------


 

Report Item

 

Corresponding FRY-9C or LP Line Items with
Line Item corresponding Schedules

 

Description of
Calculation

 

 

 

 

other adjustments and extraordinary items; and other adjustments, net of income
taxes.

 

G-5

--------------------------------------------------------------------------------


 

Schedule A

 

With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

 

(1)                                  On the second LIBOR Business Day (as
defined below) prior to a Distribution Date (except, with respect to the first
distribution payment date, on August 29, 2003) (each such day, a “LIBOR
Determination Date”), LIBOR for any given security shall, for the following
distribution period, equal the rate, as obtained by the Calculation Agent from
Bloomberg Financial Markets Commodities News, for three-month Eurodollar
deposits that appears on Dow Jones Telerate Page 3750 (as defined in the
International Swaps and Derivatives Association, Inc. 1991 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such Page
3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

 

(2)                                  If, on any LIBOR Determination Date, such
rate does not appear on Dow Jones Telerate Page 3750 or such other page as may
replace such Page 3750, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks (as defined below) to
leading banks in the London interbank market for three-month Eurodollar deposits
in an amount determined by the Calculation Agent by reference to requests for
quotations as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date made by the Calculation Agent to the Reference Banks.  If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal such arithmetic mean of such quotations.  If, on
any LIBOR Determination Date, only one or none of the Reference Banks provide
such quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in the City of New York selected by the
Calculation Agent are quoting on the relevant LIBOR Determination Date for
three-month Eurodollar deposits in an amount determined by the Calculation Agent
by reference to the principal London offices of leading banks in the London
interbank market; provided, that if the Calculation Agent is required but is
unable to determine a rate in accordance with at least one of the procedures
provided above, LIBOR shall be LIBOR as determined on the previous LIBOR
Determination Date.

 

(3)                                  As used herein: “Reference Banks” means
four major banks in the London interbank market selected by the Calculation
Agent; and “LIBOR Business Day” means a day on which commercial banks are open
for business (including dealings in foreign exchange and foreign currency
deposits) in London.

 

Schedule A-1

--------------------------------------------------------------------------------
